MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

CONTENIDO DEL DOCUMENTO

CAPITULO
1 DATOS GENERALES DEL PROYECTO, DEL PROMOVENTE Y DEL
RESPONSABLE DEL ESTUDIO DE IMPACTO AMBIENTAL
.1 Proyecto
.1.1 Nombre del proyecto
1,2 Ubicación del proyecto
13 Presentación de la documentación legal
1.2 Promovente
.2.1 Nombre o razón social
.2.2 Registro Federal del Contribuyente del promovente
.2.3 Nombre y cargo del representante legal
2.4 Dirección del promovente o de su representante legal para recibir u oír
notificaciones
3 Responsable de la elaboración del Estudio de Impacto Ambiental
II. DESCRIPCIÓN DEL PROYECTO
.1 Información general del proyecto
1.1 Naturaleza del proyecto
1.2 Selección del sitio
.1.4 Inversión requerida
.1.5 Dimensiones del proyecto
.1.6 Uso actual de suelo
1.7 Urbanización del área y descripción de servicios requeridos
.2 Características particulares del proyecto
.2.1 Programa general de trabajo
.2.1.1 Estudios de campo y gabinete
.2.2 Preparación del sitio
.2.3 Descripción de las obras asociadas o provisionales
2.4 Etapa de operación
.2.5 Equipo y materiales a utilizar
.2.6 Etapa de mantenimiento
.2.7 Descripción de las obras asociadas al proyecto
.2.8 Etapa de abandono de sitio
29 Generación, manejo y disposición de residuos sólidos, líquidos y emisiones a la

atmósfera

VINCULACIÓN CON LOS ORDENAMIENTOS JURÍDICOS APLICABLES

Tn EN MATERIA AMBIENTAL Y EN SU CASO, CON LA REGULACIÓN DEL
USO DE SUELO
Plan nacional de desarrollo
Ley General del Equilibrio Ecológico y Protección al Ambiente
Ley General de Desarrollo Forestal Sustentable y su reglamento
Reglamento de la Ley Forestal
Ley Minera y su Reglamento
Normas Oficiales Mexicanas
Planes de ordenamiento territorial, Planes de desarrollo urbano estatales
Iv DESCRIPCIÓN DEL SISTEMA AMBIENTAL Y SEÑALAMIENTO DE LA
PROBLEMATICA AMBIENTAL
1V.1 Delimitación del área de estudio
1V.1.2 Coordenadas del proyecto
1v.2 Aspectos abióticos
1V.3 Aspectos Bióticos
1V.4 Medio socioeconómico
v IDENTIFICACIÓN, DESCRIPCIÓN DE IMPACTOS AMBIENTALES
v.1 Metodología
v.1.1 Metodología para evaluar los impactos ambientales
v.2 Identificación de las acciones susceptibles ó agentes causales de los impactos
" negativos al medio ambiente.
v3 Identificación de los Factores medioambientales susceptibles de recibir
" impactos
V.4 Identificación y descripción de los posibles impactos negativos
V.5 Matriz impacto — ponderación
V.6 Determinación de la importancia del impacto (de acuerdo con la formula de
: CONESA)
v.7 Matriz impacto-ponderación (de importancia)
v.8 Matriz impacto-recurso, con valoración el impacto
v.9 Impactos residuales
VI MEDIDAS PREVENTIVAS Y DE MITIGACIÓN DE LOS IMPACTOS
AMBIENTALES
VII PRONOSTICOS AMBIENTALES Y EN SU CASO, EVALUACIÓN DE
ALTERNATIVAS
VIT.1 Escenarios
vIL.2 Programa de vigilancia ambiental
VII.3 Conclusiones
IDENTIFICACIÓN DE LOS INSTRUMENTOS METODOLÓGICOS Y
VIII. ELEMENTOS TÉCNICOS QUE SUSTENTAN LA INFORMACIÓN

SEÑALADA EN LAS FRACCIONES ANTERIORES

REFERENCIAS

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN UNO LA FLORIDA

Alten

energías renovables

GLOSARIO DE TERMINOS

A.

Acometida: Instalaciones, materiales y equipos eléctricos entre la red de distribución del operador y
prestador del servicio y el punto de entrega para la conexión del servicio al usuario.

Autogeneración: Proceso mediante el cual un usuario genera energía eléctrica para suplir parcial o
totalmente los requerimientos de sus instalaciones.

Alimentador: Circuito de distribución en media tensión.

Alimentador de Alta Densidad: Alimentador cuya densidad lineal de carga es mayor que 550k VA/km y
menor o igual que 1000 kVA/km.

Alimentador de Baja Densidad: Alimentador cuya densidad lineal de carga es mayor que 75 kVA/km y menor
o igual que 150 kVA/km.

Alimentador de Mediana Densidad: Alimentador cuya densidad lineal de carga es mayor que 150 kVA/km y
menor o igual que 550 kVA/km.

Alimentador de Muy Alta Densidad: Alimentador cuya densidad lineal de carga es mayor a 1000 kVA/km..

Alimentador de Muy Baja Densidad: Alimentador cuya densidad lineal de carga es menor o igual que 75
KVA/km.

Alta Tensión: Nivel de tensión mayor o igual que 69 kV.

Amperio: Medida de la intensidad de la corriente. En física, se define como el paso de un carga de un
“coulomb' por segundo.

Anomalía: Todo desperfecto que presente el medidor, sus accesorios o acometidas, no imputables al
usuario, que originan una alteración en el correcto registro del consumo de potencia y energía eléctrica, o la
que establezca el Reglamento General de la Ley del Sistema y Servicio Eléctrico.

Arreglo Fotovoltaico. Es aquel constituido de 2 o más módulos que al sumar la energía de cada módulo se

configuran para satisfacer las necesidades de voltaje y corriente eléctrica requerida por un inversor o
controlador eléctrico

Bajo Red: Calificación dada al usuario cuando la conexión de sus instalaciones a la red de distribución puede
realizarse sin necesidad de una extensión.

Baja Tensión: El nivel de tensión menor o igual que 1 kV.
Cc

Caja de Protección del Equipo de Medición: Elementos de seguridad que consisten en una caja apropiada
para proteger de manera especial equipos de medición, protección o de conexión, los cuales pueden estar
instaladas en postes, en pedestales adyacentes a los equipos de transformación, en gabinetes de
desconexión o en la propiedad de los usuarios.

Calidad del Servicio Comercial: Grado de cumplimiento de los lapsos establecidos en esta Resolución, en la
atención de los requerimientos y reclamos de los usuarios.

Calidad del Servicio Técnico: Grado de cumplimiento de los valores admisibles establecidos en esta
Resolución, determinado por las interrupciones del fluido eléctrico conforme a la frecuencia y duración de
las mismas.

Calor: Energía producida por la vibración acelerada de las moléculas, que se manifiesta elevando la
temperatura y dilatando los cuerpos, hasta el punto que llega a fundir los sólidos y evaporar los líquidos.

Capacidad Nominal de Transformación: Capacidad de transformación expresada en kVA, de acuerdo con los
datos de placa de los equipos.

Capacidad Total Conectada o Instalada del Usuario: Suma de la potencia nominal expresada en kVA, de
todos los equipos que se encuentren en el inmueble servido, conectados para el servicio del usuario.

Celda fotovoltaica: es aquella en forma de oblea y fabricada de sílice, la cual al recibir los rayos del sol los
convierte directamente en energía eléctrica.

Comercialización: Es una de las actividades del sistema eléctrico que consiste en la interacción con los
usuarios para la provisión de electricidad, incluyendo la gestión comercial y administrativa asociada a la

prestación del servicio eléctrico.

Combustibl

: Materia cuya combustión produce energía calorífica.
Combustible Fósil: Aquel que tiene como base la materia orgánica fosilizada.
Conductor: Cuerpo, generalmente de naturaleza metálica, que permite el paso de cargas eléctricas..

Consumo de Energía: Cantidad de energía eléctrica en kWh, suministrada al usuario en un determinado
lapso.

Contrato de Servicio: Documento que establece los términos y condiciones que rigen la utilización del
servicio eléctrico entre las partes que los suscriben..

Corrient

: Cantidad de carga eléctrica que fluye por un conductor (cable) en un tiempo determinado.
Corriente alterna: Tipo de corriente que cambia de signo (polaridad) de forma cíclica.

Coulomb: Unidad de medida de carga eléctrica.

Contrato de servicio: Es el documento que formaliza el suministro de energía eléctrica, en el cual se

establecen las condiciones y términos que regirán la relación entre el usuario y el operador, y el prestador
del servicio.
D.
Demanda eléctrica: Requerimiento de potencia y energía eléctrica de un usuario, sector o sistema eléctrico.

Depósito de garantía: Es la caución que podrá exigir el operador y prestador del servicio a los usuarios en
calidad de garantía del cumplimiento de sus obligaciones.

Despacho del sistema eléctrico: Es una de las actividades del sistema eléctrico que consiste en la
coordinación, supervisión y control de la operación integrada de la generación, la transmisión y la
distribución dentro del Sistema Eléctrico Nacional, con el fin de garantizar el cumplimiento de las normas de
seguridad y calidad, así como la utilización óptima de la energía primaria en la producción de electricidad.
Distribución: Es una de las actividades del sistema eléctrico que consiste en el suministro de electricidad
desde los puntos de entrega de los generadores o la red de transmisión, hasta la acometida en el punto de
suministro, mediante el uso de subestaciones, líneas, transformadores, equipos de control, así como otros
necesarios para su operación y mantenimiento.

Días: Se entenderá como día hábil, salvo que se indique lo contrario.

Distorsión Armónica: Distorsión de la forma de la onda de tensión o corriente alterna causada por

armónicos, definidos como componentes sinusoidales, con frecuencia igual a múltiplos enteros de la
frecuencia del sistema.

El sistema fotovoltaico es la colocación de arreglos en racks o tracker para poder conformar una granja solar.
Electricidad: Conjunto de fenómenos físicos derivados del efecto producido por el movimiento y la
interacción entre cargas eléctricas positivas y negativas. Forma de energía que puede traducirse en
fenómenos mecánicos, luminosos, térmicos, fisiológicos y químicos.

Energía: Capacidad que tiene un cuerpo de producir trabajo.

Energía Cinética: La que posee un cuerpo en virtud de su movimiento.

Energía Eólica: Forma de energía asociada con los vientos.

Energía Eléctrica: Es la potencia eléctrica producida, transmitida o consumida en un período determinado.
Se mide y se expresa en vatio hora (Wh) o en sus múltiplos: kilovatio hora (kWh), megavatio hora (MWh),
gigavatio hora (GWh), teravatio hora (TWh). Se transmite por medio de ondas electromagnéticas.

Energía Hidráulica: Aquella asociada con el agua de los ríos y cuerpos de elevados sobre el nivel del mar.
Energía Mecánica: Capacidad de un cuerpo dado para producir efectos físicos externos a sí mismo.

Energía Mecánica Rotativa: Vinculada con la rotación de un cuerpo o conjunto de cuerpos.

Energía Potencial: La que posee un cuerpo, como consecuencia de su posición dentro de un campo eléctrico,
magnético o gravitacional y que puede ser liberada para convertirse en otras formas de energía.

Energía Primaria: Es la que se encuentra en estado natural.
Energía Química: Es la que está almacenada dentro de la estructura molecular de los materiales y se libera o
se capta como consecuencia de los cambios suscitados en dicha estructura.

Energía Solar: Es la liberada en el Sol por las reacciones termonucleares que allí ocurren y viaja a la tierra en
la forma de ondas electromagnéticas.

Energía Térmica: Se manifiesta mediante la transmisión del calor y se percibe por lo cambios de temperatura
que produce.

Energía Primaria: Es aquella que se encuentra disponible en la naturaleza y que puede ser transformada
para producir energía eléctrica.

Energías alternativas: Son aquellas que permiten la generación de energía eléctrica en sustitución de las
fuentes de energía convencional que en la República son: hidrocarburos líquidos y gaseosos e hídrica.

Esquema de tarifas: Es el documento en el que se establecen las tarifas a aplicar por el operador y prestador
del servicio a sus usuarios, así como la metodología de ajuste por variaciones en los factores que sirvieron de
base para su determinación.

Equipo de medición: Son los instrumentos o accesorios utilizados para medir el consumo de la energía y la
potencia eléctrica en kWh y de la potencia en kVA o kW, requerida por los usuarios en un tiempo
determinado, así como otros parámetros.

Extensión: Instalación necesaria para tender líneas y redes a fin de suministrar el servicio al usuario que no
puede ser servido directamente de las instalaciones existentes.

E

Facturación Mensual Promedio: Valor equivalente a la facturación acumulada en un número de meses
dividido entre el número de meses considerado.

Fiscalizador: Regulador o quien ejerza la función de fiscalización de conformidad con lo establecido en la Ley,
su Reglamento, el Contrato de Concesión y demás normas aplicables.

Fluctuación Rápida de Tensión (Flicker): Cambios de pequeña amplitud en los niveles de tensión ocurridos a
una frecuencia menor de los 25 Hertz, originados por variaciones rápidas de carga que causan fluctuación de
la luminancia.

Frecuencia: Número de veces por segundo que cambia de polaridad el voltaje en un sistema de corriente
alterna. Se mide en ciclos por segundo o Hertz.

Fuera de Red: Calificación dada al usuario cuando la conexión de sus instalaciones a la red de distribución
requiere realizar una extensión.

G.

Generación: Es una de las actividades del sistema eléctrico, que consiste en la producción de potencia y
energía eléctrica en centrales de conversión mediante el aprovisionamiento y transformación de energía
primaria hasta los puntos de entrada de la red de transmisión, así como todos los equipos necesarios para su
operación y mantenimiento.
Generación Efectiva (W): Potencia que un generador produce en condiciones reales de funcionamiento.
Generación Nominal (W): Potencia que un generador es capaz de producir, en condiciones ideales.

Generador: Aparato que utiliza alguna forma de energía (Hidráulica, Térmica, Nuclear, etc.) para producir
electricidad.

Gran Demanda: Potencia contratada mayor que 30 kVA.

Instalaciones del usuario: Es el sistema eléctrico que abarca las instalaciones empleadas por el usuario para
la utilización de la energía eléctrica, desde el punto de entrega o suministro por parte del operador y
prestador del servicio.

Intercambios internacionales: Exportación o importación de electricidad que se realiza entre sistemas
eléctricos de países vecinos.

Índice de Severidad (Pst): Es el umbral de irritabilidad asociado a la fluctuación máxima de luminancia que
puede ser soportada sin molestia por una muestra específica de la población.

Interrupción: Desconexión del servicio por razones técnicas o de seguridad.

Interruptor: Dispositivo que permite cortar el flujo de la corriente en un circuito eléctrico.

Irregularidad: Toda alteración al Equipo de Medición, sus accesorios o acometidas originadas por la
manipulación de terceros, produciendo el incorrecto registro de los consumos de energía y demanda, así

como también las tomas ilegales, o los cambios en el uso del servicio que impliquen la aplicación de tarifas
diferentes o la que establezca el Reglamento de la Ley del Sistema y Servicio Eléctrico.

Kilovatio: Medida de potencia equivalente a mil vatios.
Kilovatio-hora: Medida de energía equivalente a la transferida cuando fluye un kilovatio durante una hora.

kVA Instalado: Capacidad de transformación nominal de los transformadores de Madia a Baja Tensión
conectados a la Red.

Lectura: Acción de verificar en los equipos de medición la cantidad de energía consumida y potencia
eléctrica requerida durante un determinado lapso.

K

Medición: Es el proceso de registrar los consumos de energía, potencia eléctrica u otros parámetros
eléctricos, en un determinado lapso.
Medición colectiva: Proceso mediante el cual se mide el consumo de más de una unidad habitacional con un
único equipo de medición.

Media Tensión: El nivel de tensión mayor que 1 kV y menor que 69 kV.

Megavatio: Medida de energía equivalente a un millón de vatios.

Nodo: Punto donde se puede inyectar o extraer energía o potencia de la red de transmisión.

M.

Orimulsión: Emulsión resultante de la mezcla de un hidrocarburo extrapesado (bitumen), con agua y varios
aditivos. Se utiliza principalmente como combustible en plantas de generación termoeléctrica.

Parada Programada: Interrupción del servicio eléctrico que se realiza con el propósito de efectuar
reparaciones o modificaciones al sistema eléctrico.

Pequeña Demanda: Potencia contratada menor o igual que 30 kVA.

Perturbaciones: Distorsiones de la onda de tensión tales como oscilaciones rápidas, distorsiones armónicas y
cualquier otro parámetro que afecte la calidad del producto técnico.

Pérdidas no técnicas: Cantidad de energía eléctrica consumida que no se factura como consecuencia de
conexiones no autorizadas a las instalaciones eléctricas, ausencia de equipos de medición y/o alteraciones
en estos.

Pérdidas técnicas: Cantidad de energía eléctrica que se disipa en forma de calor en un sistema eléctrico
inherente a los procesos de producción, transporte y entrega de energía o las pérdidas de energía en forma
de potencia reactiva no útil.

Potencia eléctrica: Es la capacidad de producir, transmitir o consumir electricidad para alimentar las
instalaciones del usuario en forma instantánea. Se mide y se expresa en vatios (W) o en sus múltiplos:
kilovatios (kW), megavatios (MW).

Punto de entrega o suministro: Es aquel donde las instalaciones del usuario quedan conectadas al sistema
del operador y prestador del servicio, donde se delimitan las responsabilidades de mantenimiento, guarda y
custodia entre las partes.

Polaridad: Indicación de la dirección del flujo de cargas eléctricas.

Potencia: Intensidad de flujo de energía. Energía por unidad de tiempo.

Pliego Tarifario: Documento en el que se establecen las tarifas máximas a aplicar a los usuarios y sus factores
de ajustes.
Punto de Control: Punto de la red de distribución seleccionado aleatoriamente por el Ente Fiscalizador, en el
que deberán realizarse las mediciones correspondientes a una campaña de medición.

O.

Rack, tracker o seguidor de sol. Se le llama rack a la estructura metálica que sostiene al arreglo. El rack
puede estar fijo o colocado en un mecanismo (tracker o seguidor solar) que permite el seguimiento del sol.
El tracker puede ser en un eje para seguimiento del sol durante un día sin variar su posición en el año, y el
tracker de 2 ejes el cual sigue el sol en cualquier posición durante todo el año.

Receptor directo del servicio: Es la persona natural o jurídica que hace uso de la energía eléctrica sin haber
suscrito un contrato de servicio.

Régimen económico: Conjunto de normas que rigen las condiciones económicas y financieras aplicables a las
actividades del sistema eléctrico destinadas a la prestación del servicio.

Régimen tarifario: Conjunto de normas y reglas aplicables para la fijación o modificación del esquema de
tarifas.

Retribución del servicio eléctrico: Pago que realiza el usuario al operador y prestador del servicio, por el
suministro de electricidad con base en un régimen tarifario.

Racionamiento: Un conjunto de interrupciones de servicio que se realizan para evitar que el sistema
consuma más energía que la que es posible entregar en un momento determinado.

Registro de Medición: Almacenamiento de datos de mediciones de diferentes parámetros, en un período
determinado de tiempo.

P.

Sector eléctrico: Es el conjunto de actores y agentes involucrados directa o indirectamente en la prestación
del servicio eléctrico, que concurren en la conformación de acciones para satisfacer las necesidades en el
suministro de electricidad.

Servicio eléctrico: Es la actividad prestacional ejercida por el Estado, destinada a satisfacer la necesidad de
suministro de energía eléctrica a la colectividad para garantizar el desarrollo integral del país.

Sistema eléctrico: Es el conjunto de actividades, procesos, instalaciones, equipos y dispositivos que se
articulan e interconectan de manera sistémica y continua para prestar un servicio eléctrico de calidad, a los
niveles de tensión requeridos por los usuarios.

Sistema independiente: Es parte del Sistema Eléctrico Nacional, conformado por instalaciones no
conectadas al mismo destinadas a la prestación del servicio en zonas no servidas.

Transmisión: Es la parte del proceso que consiste en llevar la energía eléctrica desde las plantas de
generación a los centros de distribución, más cercano a los centros poblados. Se transporta la electricidad
desde los puntos de entrega de la generación hasta los puntos de recepción de la red de distribución,
mediante el uso de líneas, subestaciones y equipos necesarios para la transformación y el control de los
niveles de tensión, así como los equipos requeridos para su operación y mantenimiento.

Transformador: Dispositivo que utilizando la inducción electromagnética, convierte una corriente alterna de
un determinado voltaje, a otro.

Tensión: Parámetro expresado en voltios entregado en el punto de suministro a las Instalaciones del
Usuario.

Turbina: Motor constituido por una rueda móvil de álabes, sobre la cual actúa la fuerza viva o presión de un
fluido (agua, vapor, aire, otros).

Turbina Hidráulica: Aparato que convierte la energía hidráulica en energía mecánica rotativa.

R.

Uso eficiente de la energía: Para la operadora y prestadora del servicio es el aprovechamiento máximo del
potencial de cada unidad de energía primaria en la producción de energía eléctrica. Para los usuarios
consiste en sacar el mayor provecho posible a cada unidad de energía recibida, mediante el uso de equipos
tecnológicos y hábitos de consumo adecuados, utilizando menos cantidad de electricidad para la satisfacción
de sus necesidades.

Uso racional de la energía: Es el uso consciente de la energía utilizando sólo la necesaria para la satisfacción
de las necesidades de cada usuario o usuaria, lo que contribuye con el mejor aprovechamiento de los
recursos energéticos.

Usuario: Persona natural o jurídica que se beneficia con la prestación del servicio eléctrico, bien como titular
de un Contrato de Servicio o como receptor directo del mismo, sujeta a los derechos y obligaciones que
establece la Ley Orgánica del Servicio Eléctrico y su Reglamento.

S.

Valores Admisibles de la Tensión: Límites de variación de la tensión, para condiciones permanentes de
funcionamiento del sistema.

Variación de Tensión: Es un aumento o disminución del valor de la tensión de suministro respecto a la
tensión nominal.

Vatio: Medida de potencia que cuantifica la cantidad de energía que fluye por unidad de tiempo. En
términos científicos. Equivale a un ergio por segundo.

Vatio-Hora (Wh): Unidad de medida de la Energía Eléctrica.

Voltaje: Medida del potencial eléctrico.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

PRESENTACIÓN DE LA MANIFESTACIÓN DE IMPACTO AMBIENTAL MODALIDAD PARTICULAR

Se somete a evaluación y dictaminación de la Secretaría de Medio Ambiente y Recursos Naturales (SEMARNAT) la
Presente Manifestación de Impacto ambiental de acuerdo a lo estipulado en cumplimiento con lo establecido en la Ley
General del Equilibrio Ecológico y Protección al Ambiente y su Reglamento; por lo cual solicito a Usted proceda la revisión,
evaluación y dictaminación de la MANIFESTACIÓN DE IMPACTO AMBIENTAL EN SU MODALIDAD PARTICULAR de acuerdo
con la LEY GENERAL DEL EQUILIBRIO ECOLÓGICO Y LA PROTECCIÓN AL AMBIENTE.

La superficie total del predio es de 97-55-98.748 has, de las cuales en su mayoría la conforman zonas con un uso agrícola y

algunas partes con ejemplares de Eucalipto producto de antiguas reforestaciones que se dieron en la zona, además de la
presencia de 3 pequeños bordos de abrevadero.

El objetivo del proyecto tiene su origen en la intención de colocar paneles solares, para la producción de energía eléctrica.

El proyecto, se encuentra en el municipio de El Llano en el Estado de Aguascalientes, cerca de la Comunidad de El Copetillo
y Sandovales.

Nombre del proyecto

“ALTEN CUATRO EL TERRITORIO 1”

Ubicación del proyecto
El proyecto, se encuentra en el Estado de Aguascalientes en la parte suroeste del Municipio de el Llano, se localiza al

oriente de la ciudad de Aguascalientes a una distancia aproximada de 60 km en línea recta y las comunidades más
cercanas al proyecto son El Copetillo y Sandovales.

COORDENADAS DEL ÁREA DEL PROYECTO
Coordenadas de la poligonal total del predio: Formato de Posición: UTM, Datum de mapa WGS84

NICOLAS SALAS
CAMPO EXP!

MANUEL *
RODRIGUEZ

JOSÉ ESPARZA
¿nO

CUADRO DE PON

Resumen Ejecutivo -Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

DRO DE CONSTRUCCION

RUMBO

IPERFICIE PREÍ

Presentación de la documentación legal (se anexan)

DOCUMENTO DESCRIPCIÓN

1.- ESCRITURAS COPIA DE LAS ESCRITURAS
2.-ACTA CONSTITUTIVA DE LA PROMOVENTE Y PODER COPIA CERTIFICADA DEL ACTA CONSTITUTIVA Y
DEL REPRESENTANTE LEGAL PODER DEL REPRESENTANTE LEGAL
3.- IDENTIFICACIÓN DEL REPRESENTANTE LEGAL COPIA DE CREDENCIAL DEL IFE
4.- REGISTRO FEDERAL DEL PROMOVENTE COPIA RFC.
Nombre o razón social

NOMBRE ALTEN ENERGÍAS RENOVABLES MÉXICO CUATRO, S.A. DE C.V.

Registro Federal del Contribuyente del promovente
RFC AER 130607 8Y6

Nombre y cargo del representante legal
Nombre del Representante Legal: MARTÍN HAGERMAN SÁNCHEZ
Puesto REPRESENTANTE LEGAL

Dirección del promovente o de su representante legal para recibir u oír notificaciones
Nombre del Representante Legal: MARTÍN HAGERMAN SÁNCHEZ
Puesto REPRESENTANTE LEGAL

Resumen Ejecutivo -PáginaZ
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
RESUMEN EJECUTIVO

Responsable de la elaboración del Estudio de Impacto Ambiental

Nombre LRI. HECTOR JESUS GAYTAN RODRÍGUEZ
Razón Social MAPLE
Registro Federal de Causantes GARH 780703 GL1
Cédula Profesional 3441799
No. de registro ante la SMA AGS-PSIA-009

Calle Agustín Yañes ++149 Planta Alta
Domicilio y teléfono para oír y Fracc. Villas de la Universidad
recibir notificaciones Teléfono (449) 96-51-73

Fax (449) 996-40-40
Naturaleza del proyecto

El objetivo del presente proyecto es generar alrededor de 74.000 MWh al año de energía mediante la
instalación de módulos fotovoltaicos planos con sistema de seguimiento de 1 eje y con una capacidad total de
generación en corriente alterna de 30 MW y una capacidad máxima de generación en potencia pico de 36
MWp.

La conexión a C.F.E., se realizará en el predio denominado Territorio 2, que es donde están las líneas de Alta
Tensión, y la energía generada en este predio denominado Territorio 1, se conducirán a este predio (Territorio
2), por medio de líneas de Media Tensión de 34,5 kv conectadas mediante torres, cada torre estará a una
distancia de entre 100 m a 200 m. Dichas líneas se conectarán a unos transformadores localizados en una
subestación de transformación situada en el predio Territorio 2 y dicha subestación se conectará con una
subestación de maniobras que será propiedad de C.F.E. En concreto, la distancia de la línea que unirá el parque
de el Territorio 1 con la subestación de transformación será de aproximadamente 2,4 km.

Se anexa plano del tendido de las Torres de Media Tensión de 34,5 kv.

La superficie total del predio es de 97-55-98.748 has, de las cuales en su mayoría la conforman zonas con un
uso agrícola y algunas partes con ejemplares de Eucalipto producto de antiguas reforestaciones que se dieron
en la zona, además de la presencia de 3 pequeños bordos de abrevadero.

El objetivo del proyecto tiene su origen en la intención de colocar paneles solares, para la producción de
energía eléctrica.

ACTIVIDADES DE PREPARACIÓN DEL TERRENO:

El proyecto consiste en realizar las siguientes actividades:
PREPARACIÓN DEL TERRENO

e Delimitación del predio

e  Despalme
e Limpieza

Resumen Ejecutivo -Página3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

CONSTRUCCIÓN Y OPERACIÓN Y MANTENIMIENTO

+ Suministros

e Construcción instalación FV

e Construcción línea de evacuación(MT)

e Infraestructura de Conexión AT en la SE de transformación localizada en el predio Territorio 2
+ Puesta en servicio

+ Mantenimiento

Los principales equipos requeridos para la generación de energía eléctrica con paneles fotovoltaicos son:

Panel fotovoltaico

Inversor

Transformador

Subestación de Interconexión
e Seguidores solares a 1 eje

Definiciones:

Celda fotovoltaica: es aquella en forma de oblea y fabricada de sílice, la cual al recibir los rayos del sol los convierte
directamente en energía eléctrica.

Módulo o Panel Fotovoltaico. Es aquel constituido de varias celdas conectadas en serie y encapsulada en un marco de
aluminio. La energía solar que incide en todas las celdas es entregada dos cables eléctricos que salen en la parte trasera
del módulo

Arreglo Fotovoltaico. Es aquel constituido de 2 o más módulos que al sumar la energía de cada módulo se configuran para
satisfacer las necesidades de voltaje y corriente eléctrica requerida por un inversor o controlador eléctrico

Rack, tracker o seguidor de sol. Se le llama rack a la estructura metálica que sostiene al arreglo. El rack puede estar fijo o
colocado en un mecanismo (tracker o seguidor solar) que permite el seguimiento del sol. El tracker será de un eje para
seguimiento del sol durante un día sin variar su posición en el año.

El sistema fotovoltaico es la colocación de arreglos en racks o tracker para poder conformar una granja solar.
CARACTERÍSTICAS DE UN PANEL FOTOVOLTAICO SON LOS SIGUIENTES:

Capacidad: YL-300P-35b:

Potencia pico: 300 Wp

Dimensiones: 1.970 m x .990 m x 0.050 m
Peso: 26.8 kg

El arreglo consistirá de paneles fotovoltaicos los cuales estarán conectados en serie para proveer del voltaje
requerido por el inversor.

Resumen Ejecutivo -Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
RESUMEN EJECUTIVO

Se conectarán los arreglos en paralelo para poder proveer de la corriente eléctrica y la potencia requerida por
el inversor.

Se conectarán complejos de arreglos al inversor correspondiente; los inversores se conectarán a los
transformadores de potencia ubicados en la planta para elevar de Baja Tensión a Media Tensión (34,5kV). Estos
transformadores de elevación a Media Tensión se conectarán en un Centro de Conexionado desde donde
saldrá una única línea eléctrica de 34,5kV hasta la Subestación de transformación ubicada en el predio
Territorio 2 para su elevación a la tensión de red y conexión a la red de C.F.E.

Los arreglos contarán con un sistema de seguimiento solar diario de 1 tracker.

Ver programa general de obra y programa de mantenimiento y Operación general.

Selección del Sitio

Es bien conocido que el cambio climático y la muy pronta escasez de los recursos no renovables como el petróleo, el
carbón y el gas natural han impactado en la conciencia de la población, esto ha llevado a que las Energías Renovables se
desarrollen y se implementen en la mayor parte del mundo. México, como muchos de los países en desarrollo, ha iniciado
la implementación de Energías Renovables tanto en el Sector Público como en el Sector Privado.

Las reservas probadas de petróleo mundiales en Enero de 2009 eran de 1'342,207 millones de barriles y se tenía una
producción promedio de 85.4 millones de barriles por día. Si se continúa con ese ritmo de producción, las reservas
probadas del 2009 se agotarán para el 2052. En México, de acuerdo a los datos publicados por PEMEX, las reservas
probadas en Enero de 2009 eran de 14,307.7 millones de barriles y la producción de 2.608 millones de barriles diarios. A
ese ritmo, las reservas probadas del 2009 se agotarán para el 2024, en 15 años.

El documento Prospectivas del Sector Eléctrico 2010-2025 de la Secretaría de Energía (SENER), indica que se espera un
crecimiento medio anual del consumo de electricidad del 2009 al 2024 de 4.3 %, lo que implica adicionar una capacidad de
42,823 MW al Sistema Eléctrico Nacional actual para los próximos 15 años. Tan solo en la Región Noroeste (Sonora,
Sinaloa, Baja California y Baja California Sur), se espera para ese periodo una tasa media de crecimiento anual de 4.0 %.

Por otro lado, el consumo de combustibles fósiles para la generación de energía eléctrica produce gases de efecto
invernadero (GE!), tal como lo muestra el documento Programa Especial de Cambio Climático 2009 — 2012 publicado en el
DOF el 28 de Agosto de 2009. Contabilizadas en esta categoría incluyen bióxido de carbono (CO2), metano (CH4) y óxido
nitroso (N20), expresadas en unidades de CO2e. Con base en el INEGEI-2006, las emisiones de esta categoría
contribuyeron con 195.6 millones de toneladas de CO2e, que representa el 27.3% de las emisiones totales del país.

Con estas proyecciones de energía del Sector Público y tomando en cuenta la escasez de los combustibles fósiles, así como
los problemas del cambio climático, no es posible pensar en invertir en sistemas convencionales de energía, es necesario
que México se enfoque en la generación de energía por fuentes renovables.

El otro punto a analizar para la justificación de ésta propuesta es los costos tan altos que tiene CFE para producir,
transmitir y distribuir la energía eléctrica.

Resumen Ejecutivo -PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
RESUMEN EJECUTIVO

El sitio fue seleccionado con base en lo siguiente:

1) UBICACIÓN CON RESPECTO A LA DISPONIBILIDAD DE ENERGÍA SOLAR
México se encuentra ubicado en una región privilegiada de captación de radiación solar en el globo terráqueo,
lo que permite que destaque en el mapa mundial de territorios con mayor promedio de radiación solar anual,
con índices que van de los 4.4 kWh/m2 por día en la zona centro a los 6.3 kWh/m2 por día en el norte del país.
Como se puede observar en la siguiente figura, el Estado de Aguascalientes es uno de los de mayor promedio
de radiación solar anual, sin embargo aún no existe un proyecto a gran escala para la generación de energía
eléctrica a partir de esta fuente.

2) CARACTERÍSTICAS TÉCNICAS DEL PREDIO

e El predio presenta fácil accesibilidad

e Topografía plana que facilita la instalación de la infraestructura

e  Unaspecto relevante es la cercanía a las líneas de alta tensión de la CFE en la zona.

El área donde se desarrollara el proyecto, se ubica dentro del municipio de El Llano localizado al sureste del
estado de Aguascalientes.

Ubicación física del proyecto y planos de localización

AMBITO LOCAL DONDE SE UBICA EL PROYECTO N

Resumen Ejecutivo -Páginab
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
RESUMEN EJECUTIVO

El proyecto, se encuentra en el Estado de Aguascalientes en la parte suroeste del Municipio de el Llano, se localiza al
oriente de la ciudad de Aguascalientes a una distancia aproximada de 60 km en línea recta y las comunidades más
cercanas al proyecto son Sandovales y El Copetillo.

4 Inversión requerida

500 Millones de pesos.

Dimensiones del proyecto

La superficie total del predio es de 97-55-98.748 has, de las cuales en su mayoría la conforman zonas con un uso agrícola y
algunas partes con ejemplares de Eucalipto producto de antiguas reforestaciones que se dieron en la zona, además de la
presencia de 3 pequeños bordos de abrevadero.

Uso actual de suelo

DE ACUERDO CON LA CARTA DE USO DEL SUELO Y VEGETACIÓN SERIE IV A ESCALA 1:250,000, DEL INEGI, EL
PREDIO PRESENTA UN TIPO DE USO DEL SUELO DE TA (AGRICULTURA DE TEMPORAL) Y SU USO EN SU
MAYORÍA ES AGRÍCOLA Y ALGUNAS ZONAS CON ALGUNOS ELEMENTOS DE EUCALIPTO PRODUCTO DE
ANTIGUAS REFORESTACIONES PARA LA PRODUCCIÓN DE CELULOSA. DURANTE LA VISITA DE CAMPO SE
OBSERVARON LAS ZONAS AGRÍCOLAS Y 3 BORDOS PEQUEÑOS DE ABREVADERO HACIA EL INTERIOR DEL
PREDIO.

USO DEL SUELO Y VEGETACIÓN EN EL SITIO DEL PROYECTO N

Resumen Ejecutivo -Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
RESUMEN EJECUTIVO

Programa General de Trabajo

Se anexa programa

Descripción de las obras asociadas o provisionales

Almacén temporal en la zona del proyecto, el cual será desmontado al final de la preparación y construcción.
Sanitarios portátiles que estarán durante las actividades de preparación y construcción del proyecto.

11.2.4 Etapa de operación

Ver anexo

Etapa mantenimiento
Ver anexo.
Etapa de abandono de sitio

Hasta este momento no se tiene contemplado el abandono del proyecto, sin embargo, en su momento se realizarán, de
manera genérica las siguientes actividades:

Retiro de la infraestructura.

Estabilización de pendientes.

Dejar el sitio en óptimas condiciones para poder ser reutilizado como zonas agrícolas.
Reforestación con especies locales.

DELIMITACIÓN DEL ÁREA DE ESTUDIO
El proyecto se localiza en el municipio de El Llano al suroeste cercano al límite con el municipio de Aguascalientes.

Las comunidades más cercanas son Sandovales y El Copetillo, el proyecto se ubica entre las 2 comunidades, y a 21 km en
línea recta de la Ciudad de Aguascalientes y a un costado de la carretera que conduce a Palo Alto.

El área de la zona se encuentra en la región hidrológica “Lerma — Chapala — Santiago” (RH12), perteneciente a la cuenca
del Río Verde Grande y en la Subcuenca Río Aguascalientes (RH12Ib) y a la zona Geohidrológica número 3 Aguascalientes,
que es el acuífero más importante del Estado presentando un flujo subterráneo que corre principalmente de norte a sur.

La Subcuenca donde se localiza el proyecto cuenta con la información climatológica proporcionada por 14 estaciones
meteorológicas, las cuales se encuentran actualmente en operación, los climas que predominan dentro de la subcuenca
corresponden al tipo semiseco-semiarido BS1Kw(w) (sitio del proyecto)

Las estructuras geológicas que se encuentran en la Subcuenca son coladas de lava y pequeñas fracturas. En la Subcuenca
predomina el tipo geológico Clastos (T(C1)) en mayor proporción, le siguen Q(S), T (Ige) y K (C1-Quim) en menor proporción.
Dentro de la Subcuenca se ha observado una secuencia sedimentaria aluvial del Pleistoceno poco compacta y cementada, y
de manera muy general constituida por conglomerados dispuestos en estratos gruesos y masivos, con escasas estructuras
sedimentarias. El sitio del proyecto presenta el tipo de geología Q(S).

Resumen Ejecutivo -PáginaO
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

La dirección de las principales serranías tiene un rumbo NO-SO; y sus alineaciones coinciden con las direcciones de las
principales corrientes fluviales del área, las cuales drenan hacia el NE. En general la región se caracteriza por estar en una
zona semiplana, hacia el SO y NORTE, por valles intermontanos que han sido rellenados por sedimentos de origen

continental. En el sitio del proyecto se presenta el tipo de morfología de Llanuras de piso rocoso.

Dentro de la Subcuenca se localizan 2 tipos de suelo en mayor abundancia el Planosol Eutrico con Xerosol haplico con una
Clase Textural Media (We+Hh/2) (ZONA DEL PROYECTO-CARACTERÍSTICAS DEL SUELO-VER ESTUDIO DE MECANICA DE
SUELOS ANEXO), y Feozem Haplico con Litosol, con clase textural media; y unas pequeñas franjas de Xerosol y Litosol con
clase textural media.

El suelo de la Subcuenca de manera general está constituido por conglomerados dispuestos en estratos gruesos y masivos.
Arenisca mal seleccionada constituida por fragmentos de roca, cuarzo, plagioclasas, arcillas y óxidos de fierro. Clastos
subredondeados-subangulosos del tamaño de arena muy fina a arenas muy gruesas y algunas del tamaño de las gravas. El
horizonte está constituido por lutitas arenosas que varían a arenisca conglomeratica. Mal seleccionada, los clastos varían
del tamaño de arenas finas a guijarros, subangulosos a subredondeados.

VEGETACIÓN: De acuerdo con la Carta de Uso del Suelo y Vegetación el tipo de vegetación presente en el área del
proyecto es TA (AGRICULTURA DE TEMPORAL), aunque durante la visita de campo se pudo identificar una zona de
vegetación forestal dentro del predio, el cual no se verá afectado por el proyecto, al igual que los bordos de abrevadero
que se presentan dentro del predio, el sembrado de los paneles solares se llevara a cabo la superficie que presenta un uso
agrícola.

VEGETACIÓN QUE SE PRESENTA EN LA ZONA DE INFLUENCIA DEL PROYECTO
NOBRE NOMBRE
CIENTIFICO COMÚN
Amaranthus hybridus Quelite
Opuntia imbricata Cardenche
Tagetes lunulata Cinco llagas
Taraxacum officinale Diente de león
Parthenium incanum Mariola
Tithonia tubaeformis Girasol
Ipomoea purpurea Campanilla morada
Acacia farnesiana Huizache
Acacia schafíneri Huizache
Mimosa monancistra Uña de gato
Prosopis laevigata Mezquite
Schinus molle Pirul
Eucalyptus camaldulensis Eucalipto
Sphaeralcea angustifolia Hierba del negro
Malva parviflora Malva de campo
Forestiera tomentosa Paloblanco
Eysenhardtia polystachya Varaduz
Nicotiana glauca Gigante
Solanum rostratum Mancamula

Resumen Ejecutivo -Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

Datura stramonium Toloache
Mammillaria uncinata Mamilaria
Neolloydia conoidea Biznaga
Ferocactus latispinus Biznaga
Echinoffosolocactus violaciflorus Biznaga
Opuntia robusta Nopal
Opuntia streptacantha Nopal
Opuntia rastrera Nopal
Opuntia jaliscana Nopal
Opuntia leucotricha Nopal

Buddleia cordata

Lepidium virginicum Chile de pájaro
Solanum elaeagnifolium Trompillo
Mimosa aculeaticarpa Garruño
Calliandra eriophylla Garruño
Ipomoea arborescens Palo bobo

Forestiera neomexicana

Bursera fagaroides Venadilla
Salix babylonica Sauz
Chenopodium murale Quelite
Bidens odorata Aceitilla
Parthenium incanum Mariola
Argemone ochroleuca Chicalote
Simsia amplexicaulis Lampotillo
Senecio salignus Jaral
Asclepias linaria Romerillo
Trixis angustifolia Capitania
Baccharis glutinosa Jarillo blanco
Gymnosperma glutinosum Nota
Gomphrena serrata Bretónica
Agave salmiana Agave
Agave angustifolia Agave
Jatropha dioica Sangre de grado
Piqueria trinervia Tabardillo
Lantana camara Pedro antonio
Crotalaria pumila Tronadora
Budaleia perfoliata Salvia de campo
Sanvitalia procumbens Ojo de gato

Resumen Ejecutivo -Página 1 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

FAUNA QUE PUDIERA EXISTIR EN LA ZONA DE INFLUENCIA DEL PROYECTO

El área de influencia del proyecto, resultado de las diferentes condiciones de deterioro como son, deterioro del suelo,
perdida de la vegetación forestal, aperturas de áreas a la agricultura, etc.; ha perdido en gran medida sus características
de naturalidad y su funcionalidad como hábitat para la fauna silvestre.

NOBRE NOMBRE
CIENTIFICO COMÚN
ANFIBIOS
Bufo cognatus (Say, 1823) Sapo
Bufo punctatus (Baird $: Girard, 1952) Sapo rojo

Hyla arenicolor (Cope, 1866) Sapito de los arroyos

Hyla eximia (Baird, 1854)
Spea multiplicatus (Cope, 1863)
REPTILES

Ranita verde

Sapo

Sceloporus torquatus (Wiegmann, 1828) Lagartija rasposa

Aspidoscelis gularis (Baird 8: Girard, 1852) Lagartija llanera

Conopsis nasus (Ginther, 1858) Culebra borreguera

Diadophis punctatus (Linnaeus, 1766) Víbora collareja

AVES
Callipepla squamata Codorniz escamosa
Colinus virginianus Codorniz
Coragyps atralus Zopilote
Cathartes aura Aura
lanus leucurus Milano cola blanca

Parabuteo unicinctus Aguilila conejera

Buteo jamaicensis Aguilila cola roja

Caracara cheriway Quebrantahuesos

Falco sparverlus Halcón cemnícalo

Zenaida asiatica Paloma de alas blancas

Z. macroura Paloma huilota

Columbina inca Torcacita

Geococeyx califormianus Correcaminos

Aeronautes saxatalis Vencejo
Cynanthus latirostris Colibrí pico ancho
Melanerpes aurifrons Carpintero frente dorada

Colaptes auratus

Carpintero alas rojas

Empidonax minimus

Mosquerito mínimo.

Sayornis nigricans

Mosquero negro

esumen Ejecutivo -Página 1 1

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

S. saya Atrapamoscas llanero
Pyrocephalus rubinus Cardenalito
Tyrannus vociferans Tirano
Lanius ludovicianus Verduguillo
Quiscalus mexicanus Tordo
Corvus corax Cuervo

Hirundo rustica

Golondrina tijereta

Auriparus faviceps

Verdín

Campylorhynchus brunneicapillus

Matraca norteña

Thryomanes bewickii Saltaparedes
Troglodytes aedon Saltaparedes
Regulus calendula Regulo
Polioptila caerulea Perlita plis

Turdus rufopalllatus Mirlo

Mimus polyglottos Cenzontle
Toxostoma Curvirostre Pitacoche
Bombycilla cedrorum Chinito

Phainopepla nitens

Capulinero gris

Vermivora celata

Dendroica coronata

Gusanero cabeza gris

Chipe coronado

Wisonia pusilla Verdín de Wilson
Pipilo fuscus Viejita
Spizella passerina Chimbito común
5. pallida Chimbito pálido
Povecetes gramineus Gorrión torito
Chondestes grammacus Gorrión maicero

Passerculus sandwichensis

Gorrión zanjero

Ammmodramus savannarum Gorrión chapulín
C. sinuatus Cardenal
Passerina caerulea Gorrión azul

Molothrus aeneus

Tordo de ojos rojos

2. ater Tordo cabeza café
Carpodacus mexicanus Gorrión mexicano
Carduelis psaltria Chirinito
Passer domesticus Gorrión casero
MAMÍFEROS
Didelphis virginiana (Kerr, 1792) Tlacuache
Corynorhinus townsendi (Cooper, 1837) Murciélago
Myotis thysanodes (Miller, 1897) Murciélago
Tadarida brasiliensis Murciélago
Canis latrans (Say, 1823) Coyote

Resumen Ejecutivo -Página 1 2
Urocyon cinereoargenteus (Schreber, 1775)
Lynx rufus (Schreber, 1777)

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

Zorra gris

Gato montes

Liomys irroratus (Gray, 1868)

Mustela frenata (Lichtenstein, 1831) Comadreja
Mephitis macroura (Lichtenstein, 1832) Zorrillo
Procyon lotor (Linnaeus, 1758) Mapache

Spermophilus variegatus (Erxleben, 1777) Tachalote

Ratón espinoso

Chaetodipus nelsoni(Merriam, 1894)
Perognathus flavus (Baird, 1854)

Ratón

Ratón de abazones

Baiomys taylori (Thomas, 1887)

Ratón pigmeo

Neotoma leucodon (Merriam, 1894)

Rata magueyera

Peromyscus maniculatus (Wagner, 1845) Ratón
Sigmodon hispidus (Say and Ord, 1825) Rata
Lepus californicus aselluíGray, 1837) Liebre

Syivilagus audubonií (Baird, 1858) Conejo

Identificación y descripción de los posibles impactos negativos Y Medidas de Mitigación y Compensación

IMPACTO AGENTE CAUSAL DESCRIPCIÓN

1. SUELO
Con el desarrollo de estas actividades, se eliminara del sitio totalmente
el escaso suelo vegetal perderá completamente su funcionalidad, como
es la fertilidad y la posibilidad de desarrollo de flora y fauna, además de

, . modificar el ciclo hidrológico, ya que se alteran las funciones de

Erosión y arrastre de partículas Despalme, : ,
absorción del suelo y por lo tanto la recarga se ve afectada, igualmente el
drenaje superficial del agua se ve afectado ya que aumenta la velocidad y
disminuye la calidad al acarrear más sólidos
Por el despalme se retirara todo el suelo vegetal por lo que se pierde su

Perdida de la fertilidad del suelo

Despalme, capacidad productiva
Pudiera contaminarse el suelo por residuos sólidos ya sea de tipo urbano

Contaminación Despalme o bien peligrosos por manejo de aceites o combustibles de forma
inadecuada.

2. AGUA

só . Despalme .

Contaminación de agua superficial Contaminación del suelo y agua por derrame de Hidrocarburos
Generalmente cuando se realizan actividades de construcción, con pocas
pendientes, representan un riesgo menor por el acarreo de azolves

Despalme Ao Sn

Azolve de cauces y cuerpos de agua. sobre todo en la temporada de lluvias, igualmente el tránsito de
vehículos y las actividades extractivas producen polvos que pueden ser
acarreados por el agua.

Resumen Ejecutivo -Página 1 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

IMPACTO AGENTE CAUSAL DESCRIPCIÓN
3. VEGETACIÓN
La superficie total del predio es de 97-55-98.748 has, el total de la
superficie la conforman zonas con un uso agrícola en esta superficie es
Eliminación total de la vegetación. Despalme donde se llevara a cabo el proyecto. No se presentaron especies
enlistadas en la NOM-059 SEMARNAT-2010.
4. ATMOSFERA
La actividad de movimientos de materiales e infraestructura causa la
Emisión partículas suspendidas Despalme constante emisión de partículas finas que si no se controlan
pi Pl adecuadamente pueden afectar la salud de los trabajadores y al medio
ambiente.
Emisión de contaminantes a la Despalme El tránsito vehicular sobre caminos de terracería causa la emisión de

atmósfera.

partículas finas que afectan la calidad del aire.

Emisión de ruido

Tránsito de vehículos y maquinaria
pesada

El tránsito vehicular y movimientos de materiales de construcción
causan ruido que puede afectar a la fauna.

Cambio de patrones de temperatura

Despalme

La pérdida de suelo y de las plantas de la zona agrícola pueden causar un
aumento en la temperatura a nivel local, aunque por otra parte la
cobertura por los paneles podría evitar este aumento de la temperatura
en gran medida

5. FAUNA SILVESTRE

Disminución del hábitat de la fauna
silvestre local.

Despalme
Tránsito de Vehículos

La eliminación de vegetación en las áreas agrícolas necesariamente a la
fauna que la utiliza ya sea como fuente de alimentación o refugio.

Se afectaran principalmente a las aves, que es la clase de fauna más
abundante en el sitio, reduciendo su hábitat, obligándolos a migrar.

Además la presencia continua de personas así como el ruido derivado de
la operación de equipo y maquinaria ocasiona que se ahuyente a la
fauna del sitio.

El movimiento de maquinaria y equipo, así como la presencia de
trabajadores y habitantes ahuyentará a las especies de fauna presentes
en el sitio,

Se Ahuyenta la fauna

Pudiera haber presencia de
Trabajadores, Cazadores furtivos,
confundidos con personal del
proyecto

Con la operación del proyecto, se tendrá una mayor presencia de
trabajadores y con ello el aumento de posibles acciones de daño y
cacería a la fauna de la región

Afectación a especies de
importancia

6. PAISAJE

Despalme
Tránsito de Vehículos
Y la presencia de personas

Se pudieran afectar indirectamente las especies presentes en la zona de
influencias

Deterioro de la calidad del paisaje

Pérdida de Naturalidad

Despalme.

El desarrollo de infraestructura afecta la naturalidad de la zona, aunque
no en gran medida, ya que la zona se encuentra ya alterada al haber
zonas agrícolas en el sitio.

Resumen Ejecutivo -Página 1 4.
MITIGACIÓN Y COMPENSACIÓN

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

MEDIDA DE CONTROL, JUSTIFICACIÓN ETAPA DE
MITIGACIÓN 0 APLICACIÓN DE LAS
AGENTE COMPENSACIÓN MEDIDAS, DE
Lidia CAUSAL MERPEEN ACUERDO CON EL
CRONOGRAMA DE
OBRA
-Realización el | Debido a que la | DESPALME
emparejamiento de pendientes | actividad de | CONSTRUCCIÓN
pronunciadas, que faciliten las | Despalme afecta el | OPERACIÓN
actividades de restauración del | suelo las medidas
suelo propuestas tienden a
-Emparejamiento del suelo y | compensar los
cobertura con material edáfico | impactos ocasionados
con el desarrollo de estas | ($T: se emparejara el suelo | a éste y servir de
Á . evitando la presencia de | sustrato para el
actividades, se eliminara del A ,
protuberancias con la finalidad | desarrollo de
sitio totalmente el escaso suelo Y 56
A de facilitar las actividades de | vegetación.
vegetal perderá completamente
o acomodo del suelo para su
su funcionalidad, como es la % a e
a > restauración y posterior | Las medidas de
, fertilidad y la posibilidad de
Erosión y desarrollo de. fora y fauna, | MaNtenimiento. control de la
arrastre de damas e modificar el cido | Se realizará actividades de | contaminación — en | CONTINUO DURANTE
partículas o reforestación con especies | particular el manejo | TODO EL PROYECTO
hidrológico, ya que se alteran "
. A locales, provenientes de los | adecuado de los
las funciones de absorción del A se Sl
viveros más cercanos al sitio | residuos sólidos
suelo y por lo tanto la recarga se co :
del proyecto. permitirá evitar
ve afectada, igualmente el 6
. Los residuos vegetales | contaminación
drenaje superficial del agua se >
sobrantes (herbáceas, pastos y | directo del suelo.
ve afectado ya que aumenta la A
: Y restos de productos agrícolas.)
velocidad y disminuye la calidad z
PA serán triturados con el tractor y
al acarrear más sólidos ,
Perdida de la se mezclaran con la tierra
fertilidad — del extraída durante el despalme a
Despalme, S
suelo fin de favorecer su

Contaminación
del suelo por
residuos
sólidos

Por el despalme se retirara todo
el suelo vegetal por lo que se
pierde su capacidad productiva

Pudiera contaminarse el suelo
por residuos sólidos ya sea de
tipo urbano o bien peligrosos
por manejo de aceites o

combustibles de forma
inadecuada por las y por la
maquinaria o vehículos

utilizados en la zona.

biodegradación y mejorar su
calidad. Esta mezcla será
utilizada en las zonas aledañas
al sembrado de los paneles
donde no va ningún tipo de
infraestructura.

Se capacitará al personal en el
adecuado manejo de los
residuos sólidos no peligrosos
(basura).

Se colocarán contenedores
identificados para la basura en
el área donde se realice la
actividad.

Se colocarán letreros de “No
tirar basura” en el área del
proyecto.

Se realizará la inspección
semanal del estado de los
contenedores (que no excedan
en su capacidad) y de presencia
de basura en el área del
proyecto.

Resumen Ejecutivo -Página 1 5

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
RESUMEN EJECUTIVO

IMPACTO

Contaminación
de agua
superficial

AGENTE
CAUSAL

Despalme

DESCRIPCIÓN

Todos los procesos constructivos
generan una gran cantidad de
residuos y si no se tiene control
sobre ellos pueden contaminar
los cuerpos de agua cercanos.

Contaminación del suelo y agua
por derrame de Hidrocarburos

ETAPA DE
MEDIDA DE CONTROL, APLICACIÓN DE LAS
MITIGACIÓN 0 JUSTIFICACIÓN Y
COMPENSACIÓN ROO CON En
CRONOGRAMA DE
OBRA
- Para evitar la | En los proyectos el | DESPALME
contaminación — del — agua | recuso hidrológico se | CONSTRUCCIÓN
debido a derrames |ve afectado | OPERACIÓN
accidentales de | principalmente — en

hidrocarburos no se harán | dos vertientes, el
reparaciones ni recargas de | primero en el
combustible en el sitio del | funcionamiento — del

proyecto. ciclo hidrológico, ya
La maquinaria se someterá a | que se modifica la
un programa de | capacidad de

Mantenimiento — preventivo | absorción y por lo
para minimizar el riesgo de | tanto aumenta la
ruptura de las mangueras de | velocidad y cantidad
los sistemas hidráulicos. Este | de escorrentías hacia

mantenimiento será | la partes bajas.
realizado en talleres | Por otra parte la | CONSTRUCCIÓN
especializados. calidad del agua se ve | DESPALME

Se elaborará y aplicará un | afectada por la | OPERACIÓN
procedimiento para limpiar | presencia de sólidos
oportunamente — cualquier | disueltos por lo que

derrame (aceites y |las escorrentías
lubricantes) y — disponer | comúnmente
adecuadamente los residuos | acarrean estos

generados en caso de | componentes
presentarse un derrame | afectando la calidad
accidental. de las aguas abajo e
inclusive la
Se realizarán monitoreos | infraestructura.
continuos en la maquinaria
en la zona del para verificar
que no haya evidencia de
derrames mal atendidos.

-Se construirá un sistema de
canalización de desvío y de | Por tal motivo las
desagile, que permitirá tener | medidas — propuestas
un mayor control sobre las | van directamente a
corrientes dentro del área del | contrarrestar
proyecto, lo que evitará el | mediante medidas de
arrastre incontrolado sobre la | control y
zona los paneles. Los canales | compensación — los
de desvío serán ubicados en | efectos que estos
forma paralela a las zonas de | impactos — pudieran
las pendientes, evitando así | tener.

que esa agua se disperse
hacia — otras áreas y
dirigiéndolas hacia su ruta
normal de escurrimiento.
Para hacer este canal se
escarbará una zanja a un
costado de los sitios de los
paneles con medidas

Resumen Ejecutivo -Página 1 6

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

aproximadas de 50 cm de
ancho por unos 60cm de
profundidad y de longitud
variable.

- Para evitar los azolves hacia
las zonas donde se dirigen los
escurrimientos se contara
con trampas o pequeños
sitios de retención para
capturar los sedimentos en el
mismo terreno

Se espera que con estas
barreras, los canales de
desvío y la trampa de
sedimentos, el agua pluvial
no arrastrará — grandes
cantidades de sólidos hacia
las corrientes o cuerpos de
agua cercanas a la zona del
proyecto.

Generalmente cuando se realizan | Adecuado manejo y correcta DESPALME
actividades de construcción, con | disposición de los materiales CONSTRUCCIÓN
topografía y pendiente media, en alguna zona donde no OPERACIÓN

Azolve de representan un riesgo el acarreo — | exista una gran pendiente.

cauces y de azolves sobre todo en la

cuco de Despalme temporada de lluvias, igualmente
el tránsito de vehículos y las

a8ua. actividades de movimientos de
materiales producen polvos que
pueden ser acarreados por el
agua.

ETAPA DE APLICACIÓN
DE LAS MEDIDAS, DE
IMPACTO MEDIDA DE CONTROL, MITIGACIÓN O COMPENSACIÓN JUSTIFICACIÓN ACUERDO CON EL.
CRONOGRAMA DE
OBRA

4. ATMOSFERA

Emisión de Evaluación frecuente de los niveles de ruido y emisiones de | Las medidas previstas en este

partículas gases de los vehículos de transporte y maquinaria, para | recurso, son principalmente del | DESPALME

suspendidas garantizar que trabajan dentro de la normatividad establecida — | tipo de control y preventivas y | OPERACIÓN

Se llevará un programa de mantenimiento preventivo a la | tienden a minimizar los efectos.
. maquinaria. utilizada, este mantenimiento se realizará en | Se considera que si bien no es

Emisión de talleres especializados cada 6 meses. En caso de requerirlo, el | posible evitar el efecto de estos

contaminantes ala | ¿100 puede ser enviado antes a un mantenimiento correctivo | impactos, con las medidas

atmósfera. -Se limitará la velocidad máxima dentro del área del proyecto a | propuestas sí se disminuirán de

20 Km/hr, colocando señalamientos en los caminos de acceso. — | forma importante los posibles
Emisión de ruido — | -Se realizará la inspección mensual de los caminos para verificar | efectos, tanto en la salud de los
las condiciones de los señalamientos operarios como en el medio
ambiente.
Se realizará el desmonte paulatino de los frentes de extracción ACTIVIDADES

Cambio de en la zona de aprovechamiento, siguiendo el esquema de CONTINUAS — DURANTE

patrones de trabajo en base a la topografía del sitio respetando las curvas de TODO EL DESARROLLO

nivel y estructurándose bancales. DEL PROYECTO

temperatura y o

Se realizaran las actividades descritas para suelo y vegetación DESMONTE
DESPALME
OPERACIÓN
ABANDONO

esumen Ejecutivo -Página 1 7

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

RESUMEN EJECUTIVO

MEDIDA DE CONTROL, MITIGACIÓN O COMPENSACIÓN JUSTIFICACIÓN ETAPA DE APLICACIÓN
DE LAS MEDIDAS, DE
IMPACTO ACUERDO CON EL
CRONOGRAMA DE
OBRA
5. FAUNA
SILVESTRE
-Previo al inicio de las actividades, se realizarán recorridos para | La fauna presente en las áreas ABANDONO
ahuyentar a la fauna usando artefactos ruidosos. sujetas a cambio de uso del suelo
-Se realizaran actividades de restauración de hábitat mediante | y en las zonas adyacentes es
la reforestación y proyectos asociados. escasa, debido a la cercanía a las
actividades que se vienen
Disminución del desarrollando desde hace ya
hábitat de la fauna mucho tiempo en la zona; por lo
silvestre local que las medidas propuestas
tienden más al control y
mitigación y compensación de
impactos en el futuro, mediante
la restauración del hábitat
durante el proceso de abandono.
-Colocación de letreros en los accesos y caminos internos, INICIO DE OBRA
Presión sobre orientando a los trabajadores y contratistas sobre las especies
especies cinegéticas | de fauna existentes, con énfasis en las que se encuentran en la
lista de especies bajo protección, y las medidas que se deben
seguir para su protección INICIO DE OBRA
-Realización de campañas entre trabajadores y contratistas, así ANUAL
como entre la población local, sobre la importancia de la
conservación y protección de la flora y fauna silvestres.
Afectación a Se aplicarán diferentes medidas de manejo de las especies de DURANTE TODO EL
especies de fauna sobre todo de las que están enlistadas en la NOM 059 así PROCESO DE
importancia como de las que se dificulte su movimiento.Se desarrolla y se PREPARACIÓN Y
presenta anexo un Programa de Protección de Fauna OPERACIÓN DEL
PROYECTO.
MEDIDA DE CONTROL, MITIGACIÓN O COMPENSACIÓN JUSTIFICACIÓN ETAPA DE APLICACIÓN
DE LAS MEDIDAS, DE
IMPACTO ACUERDO CON EL
CRONOGRAMA DE
OBRA

Deterioro de la
calidad del paisaje

Corrección de pendientes inmediata de taludes de las áreas de
explotación y disposición de residuos que se vayan
desocupando.

Se realizará la extracción del material en forma ordenada de
acuerdo al programa de trabajo establecido por la empresa, y
mediante la conformación de bancales con pendientes planas y
compactadas a fin de brindar condiciones de estabilidad. La
pendiente de estos se hará en el mismo sentido de la pendiente
original del terreno

Se realizarán medidas
reforestación

de mejoramiento del suelo y

La afectación al paisaje | ABANDONO
representa un impacto
prácticamente — imposible — de

recuperar en su totalidad; por lo
que las medidas que se proponen
tienden a recuperar más que la
estructura original del paisaje, la
funcionalidad del ecosistema,
comenzando con la estabilización
del terreno y la preparación de
este para sostener una cobertura
vegetal y restaurar la
funcionalidad del ecosistema.

Resumen Ejecutivo -Página 1 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
RESUMEN EJECUTIVO

Conclusiones

De acuerdo a la integración de la información relativa a las actividades, así como lo referente a las características físicas,
biológicas y socioeconómicas al presente proyecto, y aplicando la metodología que se consideró más apropiada para la
identificación y evaluación de impactos ambientales, se concluye que los impactos negativos no son lo significativamente
importantes como para impedir o modificar las características generales del proyecto, de acuerdo con lo siguiente:

e El proyecto se realizara en un área con potencial solar que puede ser aprovechado, utilizando la tecnología existente, y
garantizándose la protección al ambiente y la calidad de vida de los pobladores del área. Para tal fin, se considera la
mitigación de los impactos ambientales identificados, así como las medidas de monitoreo y control de los mismos.

e Los beneficios derivados del proyecto, serán directos con la generación de empleos e infraestructura, así como la
derrama económica local inherente, además de generar empleos indirectos derivados de la adquisición de servicios e

insumos, además del pago de impuestos. Además de la producción de energía limpia.

e Los riesgos ambientales derivados del uso de maquinaria y equipo serán minimizados y controlados evitándose así
comprometer el recurso natural.

e El desarrollo del proyecto no implica cambio en el uso del en terrenos forestales, ya que se llevara a cabo en las zonas
que actualmente tienen un uso agrícola y pecuario.

e El uso del suelo es acorde a la planeación Estatal y Municipal debido a que el área del proyecto se localiza en el
municipio de El Llano, donde históricamente una gran parte de esta zona se ha tenido un uso agrícola.

e El área donde se localiza el proyecto no representa un área de importancia, o está dentro de un área natural protegida.
e Los elementos de riesgo que pudieran están bien caracterizados y son de tipo técnico.
e Tendrá un impacto socioeconómico de importancia regional y en la oferta de puestos de trabajo.

e Tendrá un gran impacto en el Medio Ambiente ya que se prevé la generación de energía limpia contribuyendo en gran
medida a unos de los retos y objetivos del actual gobierno estatal en cuanto a ser un Estado Verde.

Resumen Ejecutivo -Página 1 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
PRESENTACIÓN DE LA MANIFESTACIÓN DE IMPACTO AMBIENTAL MODALIDAD PARTICULAR

Il. DATOS GENERALES DEL PROYECTO, DEL PROMOVENTE Y DEL RESPONSABLE DE LA
ELABORACIÓN DEL ESTUDIO DE IMPACTO AMBIENTAL

PRESENTACIÓN

Se somete a evaluación y dictaminación de la Secretaría de Medio Ambiente y Recursos Naturales
(SEMARNAT) la Presente Manifestación de Impacto ambiental de acuerdo a lo estipulado en
cumplimiento con lo establecido en la Ley General del Equilibrio Ecológico y Protección al Ambiente y
su Reglamento; por lo cual solicito a Usted proceda la revisión, evaluación y dictaminación de la
MANIFESTACIÓN DE IMPACTO AMBIENTAL EN SU MODALIDAD PARTICULAR de acuerdo con la LEY
GENERAL DEL EQUILIBRIO ECOLÓGICO Y LA PROTECCIÓN AL AMBIENTE.

La superficie total del predio es de 97-55-98.748 has, de las cuales en su mayoría la conforman zonas
con un uso agrícola y algunas partes con ejemplares de Eucalipto producto de antiguas
reforestaciones que se dieron en la zona, además de la presencia de 3 pequeños bordos de
abrevadero.

El objetivo del proyecto tiene su origen en la intención de colocar paneles solares, para la producción
de energía eléctrica.

El proyecto, se encuentra en el municipio de El Llano en el Estado de Aguascalientes, cerca de la
Comunidad de El Copetillo y Sandovales.

CAPITULO I-Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
1.1 Proyecto

1.1.1 Nombre del proyecto

“ALTEN CUATRO EL TERRITORIO 1”

1.1.2 Ubicación del proyecto
El proyecto, se encuentra en el Estado de Aguascalientes en la parte suroeste del Municipio de el
Llano, se localiza al oriente de la ciudad de Aguascalientes a una distancia aproximada de 60 km en

línea recta y las comunidades más cercanas al proyecto lo conforman Sandovales y El Copetillo.

MAPA: DE UBICACIÓN EN EL ÁMBITO ESTATAL

AMBITO ESTALTAL DONDE SE UBICA EL PROYECTO N

8
17
El
El
8
8
4
A
El
El
3
8
El
g
á
8
8.
El
ala
E
al
8h
R
E]
3
8
8
g

ooobzbz 000ZZpz 000bzpz 00OBZbZ 0DObEbZ ODOLEbWZ O0OÉEbNZ 0DOÉEHZ

ue Saca

CAPITULO I-PáginaZ
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
MAPA: DE UBICACIÓN EN EL ÁMBITO REGIONAL

AMBITO REGIONAL DONDE SE UBICA EL PROYECTO N

A

DodEcrz.

vodazyz  oodBzWz  o00bcra

2418000 2420000 2422000 2424000 2426000 2428000 2430000 2432000
ooobzyz 00dazpz  o00bzva

au Dt

Fuente: Imagen spot 2010. Elaboración propia 2013.

En la región se presentan varias Comunidades como El Tildio, Sandovales, San Jerónimo, San Francisco
de los Viveros, El Milagro, El Copetillo, Palo Alto, La Unión, Los Conos y El Colorado.

CAPITULO L-Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
MAPA: UBICACIÓN DEL PROYECTO: ÁMBITO LOCAL

AMBITO LOCAL DONDE SE UBICA EL PROYECTO N

A

2418000 2420000 2422000 2424000 2426000 2428000 2430000 2432000

Fuente: Imagen spot 2010. Elaboración propia 2013.

En la zona de influencia directa las Comunidades más cercanas la conforman: Sandovales y El
Copetillo.

CAPITULO L-Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

Alten

POLÍGONO TOTAL DEL PREDIO: Formato de Posición: UTM, Datum de mapa WGS84

COORDENADAS DEL ÁREA DEL PROYECTO:

25,000

NICOLAS SALAS

MANUEL *
RODRIGUEZ

24,000

N 04*52'55.61" W

SUPERFICIE PREDIO 3 = 97-55-98.748 HAS.

CAPITULO L-PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
1.1.4 Presentación de la documentación legal (se anexan)

DOCUMENTO DESCRIPCIÓN
1.- ESCRITURAS COPIA DE LAS ESCRITURAS
2.-ACTA CONSTITUTIVA DE LA PROMOVENTE Y COPIA CERTIFICADA DEL ACTA CONSTITUTIVA Y
PODER DEL REPRESENTANTE LEGAL PODER DEL REPRESENTANTE LEGAL
3.- IDENTIFICACIÓN DEL REPRESENTANTE LEGAL COPIA DE CREDENCIAL DEL IFE
4.- REGISTRO FEDERAL DEL PROMOVENTE COPIA RFC.

1.2 Promovente

1.2.1 Nombre o razón social

NOMBRE ALTEN ENERGÍAS RENOVABLES MÉXICO CUATRO, S.A. DE C.V.

1.2.2 Registro Federal del Contribuyente del promovente
RFC AER 130607 8Y6

Se anexa copia.

1.2.3 Nombre y cargo del representante legal

Nombre del Representante Legal: MARTÍN HAGERMAN SÁNCHEZ
Puesto REPRESENTANTE LEGAL

1.2.4 Dirección del promovente o de su representante legal para recibir u oír notificaciones

Domicilio para oír y Av. Prolongación Paseo de las Reforma 115-804, Piso 8, Paseo de las
recibir notificaciones: Lomas, Deleg. Álvaro Obregón, CP 01330 , México, D.F.
Teléfonos: (5255) 5596 4930 y fax (5255) 5596 21210

CAPITULO 1-Páginal
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
1.3 Responsable de la elaboración del Estudio de Impacto Ambiental
Nombre LRI. HECTOR JESUS GAYTAN RODRIGUEZ
Razón Social MAPLE
Registro Federal de Causantes GARH 780703 GLi
Cédula Profesional 3441799
No. de registro ante la SMA AGS-PSIA-009
Calle Agustín Yañes ++149 Planta Alta
Domicilio y teléfono para oír y Fracc. Villas de la Universidad
recibir notificaciones Teléfono (449) 996-51-73

Fax (449) 996-40-40

CAPITULO 1-Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
II. DESCRIPCIÓN DEL PROYECTO
11.1 Información general del proyecto

11.1.1 Naturaleza del proyecto

El objetivo del presente proyecto es generar alrededor de 74.000 MWh al año de energía mediante la
instalación de módulos fotovoltaicos planos con sistema de seguimiento de 1 eje y con una capacidad
total de generación en corriente alterna de 30 MW y una capacidad máxima de generación en
potencia pico de 36 MWp.

La conexión a C.F.E., se realizará en el predio denominado Territorio 2, que es donde están las líneas
de Alta Tensión, y la energía generada en este predio denominado Territorio 1, se conducirán a este
predio (Territorio 2), por medio de líneas de Media Tensión de 34,5 kv conectadas mediante torres,
cada torre estará a una distancia de entre 100 m a 200 m. Dichas líneas se conectarán a unos
transformadores localizados en una subestación de transformación situada en el predio Territorio 2 y
dicha subestación se conectará con una subestación de maniobras que será propiedad de C.F.E. En
concreto, la distancia de la línea que unirá el parque de el Territorio 1 con la subestación de
transformación será de aproximadamente 2,4 km.

Se anexa plano del tendido de las Torres de Media Tensión de 34,5 kv.
La superficie total del predio es de 97-55-98.748 has, de las cuales en su mayoría la conforman zonas
con un uso agrícola y algunas partes con ejemplares de Eucalipto producto de antiguas

reforestaciones que se dieron en la zona, además de la presencia de 3 pequeños bordos de
abrevadero.

El objetivo del proyecto tiene su origen en la intención de colocar paneles solares, para la producción
de energía eléctrica.

ACTIVIDADES DE PREPARACIÓN DEL TERRENO:
El proyecto consiste en realizar las siguientes actividades:
PREPARACIÓN DEL TERRENO

e Delimitación del predio
e Despalme
e Limpieza

CAPITULO II -Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
CONSTRUCCIÓN Y OPERACIÓN Y MANTENIMIENTO

Suministros

Construcción instalación FV

Construcción línea de evacuación(MT)

Infraestructura de Conexión AT en la SE de transformación localizada en el predio Territorio 2
Puesta en servicio

Mantenimiento

Los principales equipos requeridos para la generación de energía eléctrica con paneles fotovoltaicos
son:

Panel fotovoltaico

Inversor

Transformador

Subestación de Interconexión
Seguidores solares a 1 eje

Definiciones:

Celda fotovoltaica: es aquella en forma de oblea y fabricada de sílice, la cual al recibir los rayos del sol
los convierte directamente en energía eléctrica.

Módulo o Panel Fotovoltaico. Es aquel constituido de varias celdas conectadas en serie y encapsulada
en un marco de aluminio. La energía solar que incide en todas las celdas es entregada dos cables
eléctricos que salen en la parte trasera del módulo

Arreglo Fotovoltaico. Es aquel constituido de 2 o más módulos que al sumar la energía de cada
módulo se configuran para satisfacer las necesidades de voltaje y corriente eléctrica requerida por un
inversor o controlador eléctrico

Rack, tracker o seguidor de sol. Se le llama rack a la estructura metálica que sostiene al arreglo. El
rack puede estar fijo o colocado en un mecanismo (tracker o seguidor solar) que permite el
seguimiento del sol. El tracker será de un eje para seguimiento del sol durante un día sin variar su
posición en el año.

El sistema fotovoltaico es la colocación de arreglos en racks o tracker para poder conformar un
parque fotovoltaico.

CAPITULO Il -PáginaZ
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

CARACTERÍSTICAS DE UN PANEL FOTOVOLTAICO SON LOS SIGUIENTES:

Capacidad: YL-300P-35b:

Potencia pico: 300 Wp

Dimensiones: 1.970 m x .990 m x 0.050 m

Peso: 26.8 kg

Figura 11.3. Modulo o Panel Fotovoltaico

« Estructura del módulo solar

R —— Caja de conexión

— Marco de Aluminio

*—————- Vidrio Templado

Cubierta de Encapsulación 1 (EVA)

Celdas Solares interconectadas

—————-. Qubierta de Encapsulación 2(EVA)

————— Lámina Trasera - Tedlar (aislante
eléctrico y sello contra humedad)

El arreglo consistirá de paneles fotovoltaicos los cuales estarán conectados en serie para proveer del

voltaje requerido por el inversor.

Se conectarán los arreglos en paralelo para poder proveer de la corriente eléctrica y la potencia

requerida por el inversor.

Se conectarán complejos de arreglos al inversor correspondiente; los inversores se conectarán a los
transformadores de potencia ubicados en la planta para elevar de Baja Tensión a Media Tensión
(34,5kV). Estos transformadores de elevación a Media Tensión se conectarán en un Centro de
Conexionado desde donde saldrá una única línea eléctrica de 34,5kV hasta la Subestación de
transformación ubicada en el predio Territorio 2 para su elevación a la tensión de red y conexión a la

red de C.F.E.

CAPITULO Il -Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
Los arreglos contarán con un sistema de seguimiento solar diario de 1 tracker.

Ver programa general de obra y programa de mantenimiento y Operación general.

11.1.2 Selección del Sitio

Es bien conocido que el cambio climático y la muy pronta escasez de los recursos no renovables como
el petróleo, el carbón y el gas natural han impactado en la conciencia de la población, esto ha llevado
a que las Energías Renovables se desarrollen y se implementen en la mayor parte del mundo. México,
como muchos de los países en desarrollo, ha iniciado la implementación de Energías Renovables tanto
en el Sector Público como en el Sector Privado.

Las reservas probadas de petróleo mundiales en Enero de 2009 eran de 1*342,207 millones de barriles
y se tenía una producción promedio de 85.4 millones de barriles por día. Si se continúa con ese ritmo
de producción, las reservas probadas del 2009 se agotarán para el 2052. En México, de acuerdo a los
datos publicados por PEMEX, las reservas probadas en Enero de 2009 eran de 14,307.7 millones de
barriles y la producción de 2.608 millones de barriles diarios. A ese ritmo, las reservas probadas del
2009 se agotarán para el 2024, en 15 años.

El documento Prospectivas del Sector Eléctrico 2010-2025 de la Secretaría de Energía (SENER), indica
que se espera un crecimiento medio anual del consumo de electricidad del 2009 al 2024 de 4.3 %, lo
que implica adicionar una capacidad de 42,823 MW al Sistema Eléctrico Nacional actual para los
próximos 15 años. Tan solo en la Región Noroeste (Sonora, Sinaloa, Baja California y Baja California
Sur), se espera para ese periodo una tasa media de crecimiento anual de 4.0 %.

Por otro lado, el consumo de combustibles fósiles para la generación de energía eléctrica produce
gases de efecto invernadero (GEl), tal como lo muestra el documento Programa Especial de Cambio
Climático 2009 — 2012 publicado en el DOF el 28 de Agosto de 2009. Contabilizadas en esta categoría
incluyen bióxido de carbono (CO2), metano (CH4) y óxido nitroso (N20), expresadas en unidades de
COZe. Con base en el INEGEI-2006, las emisiones de esta categoría contribuyeron con 195.6 millones
de toneladas de CO2e, que representa el 27.3% de las emisiones totales del país.

Con estas proyecciones de energía del Sector Público y tomando en cuenta la escasez de los
combustibles fósiles, así como los problemas del cambio climático, no es posible pensar en invertir en
sistemas convencionales de energía, es necesario que México se enfoque en la generación de energía
por fuentes renovables.

CAPITULO Il -Página4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

El otro punto a analizar para la justificación de ésta propuesta es los costos tan altos que tiene CFE
para producir, transmitir y distribuir la energía eléctrica.

El sitio fue seleccionado con base en lo siguiente:
1) UBICACIÓN CON RESPECTO A LA DISPONIBILIDAD DE ENERGÍA SOLAR

México se encuentra ubicado en una región privilegiada de captación de radiación solar en el globo
terráqueo, lo que permite que destaque en el mapa mundial de territorios con mayor promedio de
radiación solar anual, con índices que van de los 4.4 kwWh/m? por día en la zona centro a los 6.3
kwWh/m? por día en el norte del país.

Como se puede observar en la siguiente figura, el Estado de Aguascalientes es uno de los de mayor

promedio de radiación solar anual, sin embargo aún no existe un proyecto a gran escala para la
generación de energía eléctrica a partir de esta fuente.

Gradientes de Radiación Solar en México.
2) CARACTERÍSTICAS TÉCNICAS DEL PREDIO

e El predio presenta fácil accesibilidad
e Topografía plana que facilita la instalación de la infraestructura
e Un aspecto relevante es la cercanía a las líneas de alta tensión de la CFE en la zona.

El área donde se desarrollara el proyecto, se ubica dentro del municipio de El Llano localizado al
sureste del estado de Aguascalientes.

CAPITULO Il -PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
11.1.3 Ubicación física del proyecto y planos de localización
UBICACIÓN DEL PROYECTO
AMBITO LOCAL DONDE SE UBICA EL PROYECTO N

2418000 2420000 2422000 2424000 2426000 2428000 2430000 2432000
ve o00bzyz  O0dzzbZ o00bzbZz  ooduzyz ooMBZWZ  o0ÓbcHZ  00OZcvi

Fuente: Imagen spot 2010. Elaboración propia 2013.

En la zona de influencia directa las Comunidades más cercanas la conforman: Sandovales, El Tildio, La
Unión y El Copetillo.

CAPITULO Il -Páginalb
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

Alten

POLÍGONO TOTAL DEL PREDIO: Formato de Posición: UTM, Datum de mapa WGS84

COORDENADAS DEL ÁREA DEL PROYECTO:

NICOLAS SALAS

MANUEL *
RODRIGUEZ

24,000

SUPERFICIE PREDIO 3 = 97-55-98.748 HAS.

CAPITULO Il -Página 7

Ver en anexo plano con el cuadro de construcción.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

energías renovables

11.1.4 Inversión requerida

500 Millones de pesos.

11.1.5 Dimensiones del proyecto

La superficie total del predio es de 97-55-98.748 has, de las cuales en su mayoría la conforman zonas
con un uso agrícola y algunas partes con ejemplares de Eucalipto producto de antiguas
reforestaciones que se dieron en la zona, además de la presencia de 3 pequeños bordos de
abrevadero.

CAPITULO Il -Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
11.1.6 Uso actual de suelo

DE ACUERDO CON LA CARTA DE USO DEL SUELO Y VEGETACIÓN SERIE IV A ESCALA 1:250,000, DEL
INEGI, EL PREDIO PRESENTA UN TIPO DE USO DEL SUELO DE TA (AGRICULTURA DE TEMPORAL) Y SU
USO EN SU MAYORÍA ES AGRÍCOLA Y ALGUNAS ZONAS CON ALGUNOS ELEMENTOS DE EUCALIPTO
PRODUCTO DE ANTIGUAS REFORESTACIONES PARA LA PRODUCCIÓN DE CELULOSA. DURANTE LA
VISITA DE CAMPO SE OBSERVARON LAS ZONAS AGRÍCOLAS Y 3 BORDOS PEQUEÑOS DE
ABREVADERO HACIA EL INTERIOR DEL PREDIO.

USO DE SUELO Y VEGETACIÓN SERIE 4 INEGI DONDE SE UBICA EL PROYECTO N

A

72 ooobayz  oodezvz o00bzpz o0dÓzz  00d8zpz  000bcyZ  D0dzcyz

2418000 2420000 2422000 2424000 2426000 2428000 2430000 2432000

AGO
ATT

11.1.7 Urbanización del área y descripción de servicios requeridos.

El sitio donde se localiza el proyecto no presenta servicios urbanos, solo cruza por la zona una
carretera estatal, y caminos de terracería y algunas Comunidades en la zona.

CAPITULO Il -Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

energías renovables
11.2 Características particulares del proyecto

11.2.1 Programa General de Trabajo

A. Ver programa anexo

11.2.1.1 Estudios de campo y gabinete
Se realizaron los siguientes estudios de campo:

e Estimación potencial de la vegetación y fauna en campo
e Elaboración de cartografía y análisis geográfico mediante un sistema de información geográfico
e Aplicación de metodología para evaluación de impactos.

11.2.2 Preparación del sitio
Las principales actividades de preparación del sitio involucran:

levantamiento topográfico.

Despalme

Limpieza

Preparación de la zona para el sembrado de la infraestructura.

pun

11.2.3 Descripción de las obras asociadas o provisionales

A) Descripción de obras y actividades provisionales

Almacén temporal en la zona del proyecto, el cual será desmontado al final de la preparación y
construcción.

Sanitarios portátiles que estarán durante las actividades de preparación y construcción del proyecto.

CAPITULO II -Página 1 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
11.2.4 Etapa de operación

ETAPA DE OPERACIÓN Y MANTENIMIENTO

El proyecto prevé una vida útil de 40 años.

II. 2.5 Equipo y materiales a utilizar

Ver explosión de insumos en anexo técnico.

11.2.6 Etapa mantenimiento

Ver programa de mantenimiento del proyecto.

11.2.7 Descripción de las obras asociadas al proyecto

No se requieren.

11.2.8 Etapa de abandono de sitio

Hasta este momento no se tiene contemplado el abandono del proyecto, sin embargo, en su
momento se realizarán, de manera genérica las siguientes actividades:

Retiro de la infraestructura.

Estabilización de pendientes.

Dejar el sitio en óptimas condiciones para poder ser reutilizado como zonas agrícolas.
Reforestación con especies locales.

CAPITULO Il -Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

11.2.9 Generación, manejo y disposición de residuos sólidos, líquidos y emisiones a la atmosfera
EMISIONES A LA ATMÓSFERA

Este proyecto en su etapa de preparación del terreno generará un aumento en la concentración de las
partículas sólidas suspendidas, y en su etapa de operación los vehículos elevarán las concentraciones
de Ozono, CO, NO, y SO, Las emisiones a la atmósfera producidas por la maquinaría y equipo de
transporte serán controladas ajustando los tiempos de optimización de uso, con un mantenimiento
adecuado, además de la previa verificación de las emisiones y su ajuste a la normatividad ambiental
vigente las veces que sea necesario durante el tiempo que se encuentren funcionando en el área del
proyecto.

EMISIONES DE RUIDO.

En lo que se refiere al ruido generado, se espera estar por debajo de los límites máximos permisibles
marcados en las normas oficiales mexicanas del rubro, mencionadas anteriormente, y en caso
contrario deberán ajustar los sistemas de escape a fin de emitir el ruido en los niveles permisibles.

GENERACIÓN DE RESIDUOS.

+ Residuos sólidos domésticos

Se generarán residuos como resultado de la alimentación de los trabajadores, dichos residuos serán
almacenados en contenedores metálicos con su tapa correspondiente para facilitar la disposición final
en el Relleno Sanitario del Municipio de Aguascalientes “San Nicolás”

Tipo Método de Confinamiento final
Recolección de los residuos
Comida Bote de 200 Lts. Relleno Sanitario
Latas, envases Bote de 200 Lts. Relleno Sanitario
Envolturas Bote de 200 Lts. Relleno Sanitario

CAPITULO II -Página 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
e Residuos peligrosos
No existirá generación de residuos peligrosos ya que el mantenimiento que se le dará a la maquinaria
y equipo, no se realizará en el sitio de la obra, dicho mantenimiento será realizado en talleres
especializados que cuenten con las autorizaciones correspondientes sobre disposición de aceites
gastados y estopas impregnadas con aceite.

+ Residuos no peligrosos de manejo especial

Por las obras como: Cascajo, sobrantes de asfalto, botes, madera, desperdicios de acero, entre otros.
Serán depositados en el tiradero de escombro más cercano previa autorización correspondiente.

CAPITULO Il -Página 1 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

II. VINCULACIÓN CON LOS ORDENAMIENTOS JURÍDICOS APLICABLES EN MATERIA
AMBIENTAL Y EN SU CASO, CON LA REGULACIÓN DEL USO DE SUELO

111,1. Introducción

Con el objeto de dar estricto cumplimiento a la legislación mexicana en materia ambiental, el
presente capítulo ha sido elaborado siguiendo los lineamientos establecidos por la “Guía para la
presentación de la Manifestación de Impacto, Modalidad: Particular” (“GMIA-P”).

111 .2. Plan Nacional de Desarrollo 2013-2018

Plan Nacional del Desarrollo 2013-2018

Está estructurado en cinco Metas Nacionales:

1. México en Paz.

2. México Incluyente.

3. México con Educación de Calidad.

4. México Próspero.

5. México con Responsabilidad Global.
Vinculación:

El proyecto se vincula en la Meta 4 donde se establece que un México Próspero tendrá como objetivo
promover el crecimiento sostenido de la productividad en un clima de estabilidad económica y
mediante la generación de igualdad de oportunidades. Lo anterior considerando que una
infraestructura adecuada y el acceso a insumos estratégicos fomentan la competencia y permiten
mayores flujos de capital y conocimiento hacia individuos y empresas con el mayor potencial para
aprovecharlo.

El concepto de productividad se refiere a la forma en que interactúan los factores en el proceso
productivo, es decir, la tecnología, la eficiencia y la calidad de los insumos de la producción.

Se buscará incrementar la productividad de los sectores dinámicos de la economía mexicana de
manera regional y sectorialmente equilibrada.

CAPITULO III -Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Para ello, se fortalecerá el mercado interno, se impulsará a los emprendedores, se fortalecerán las
micro, pequeñas y medianas empresas, y se fomentará la economía social a través de un mejor
acceso al financiamiento.

El presente proyecto se vincula con el Plan Nacional de Desarrollo, particularmente en los OBJETIVOS
Y ESTRATEGIAS DEL PLAN NACIONAL DE DESARROLLO tiene para el Tema de:

Energías Renovables y Eficiencia Energética

. Promover el uso eficiente y sustentable de la energía, adoptando tecnologías que ofrezcan
mayor eficiencia energética y ahorros a los consumidores.

. Fomentar el aprovechamiento de fuentes renovables de energía y biocombustibles, a través
de un marco jurídico que establezca las facultades del Estado para orientar sus vertientes y la
promoción de inversiones.

. Intensificar los programas de ahorro de energía, incluyendo el aprovechamiento de
capacidades de cogeneración.

. Fortalecer a los institutos de investigación del sector, orientando sus programas, hacia el
desarrollo de fuentes renovables y la eficiencia energética.

. Fortalecer las atribuciones de instituciones de regulación del sector.

111.3 ANÁLISIS DE LOS INSTRUMENTOS JURÍDICO- NORMATIVOS
111.3.1-PLANES DE ORDENAMIENTO ECOLÓGICO DEL TERRITORIO

De acuerdo a la información obtenida en la página web de la Secretaría de Medio Ambiente y
Recursos Naturales y a una búsqueda en el Diario Oficial de la Federación y en el Periódico Oficial del
Estado de Aguascalientes, a la fecha no existen Planes de Ordenamiento Ecológico del Territorio
(POET) decretados para el estado o municipio de El Llano. Por lo tanto, no existe instrumento con el
cual pueda vincularse el Proyecto y así se cumple a cabalidad con el criterio establecido por la
SEMARNAT

CAPITULO HI -PáginaZ
MANIFES

CIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

111.- 2 NORMAS OFICIALES MEXICANAS

Descarga de Aguas Residuales

Norma Oficial Mexicana

Rubro

Vinculación con el proyecto

Contaminación atmosférica (emisión de fuentes móviles

NOM-041-SEMARNAT-2006

QUE ESTABLECE LOS LÍMITES
MÁXIMOS PERMISIBLES DE
EMISIÓN DE GASES
CCONTAMINANTES PROVENIENTES
DEL ESCAPE DE LOS VEHÍCULOS
AUTOMOTORES EN CIRCULACIÓN
(QUE USAN GASOLINA COMO
COMBUSTIBLE.

Se dará un mantenimiento
periódico a estas unidades con el
objeto que las emisiones se
encuentren dentro de los
parámetros establecidos por esta
norma.

NOM-045-SEMARNAT-2006
NOM-045-SEMARNAT-2006

VEHÍCULOS EN CIRCULACIÓN QUE
USAN DIESEL COMO
COMBUSTIBLE.- LÍMITES MÁXIMOS
PERMISIBLES DE OPACIDAD,
PROCEDIMIENTO DE PRUEBA Y
CARACTERÍSTICAS TÉCNICAS DEL
EQUIPO DE MEDICIÓN

Se dará un mantenimiento
periódico a estas unidades con el
objeto que las emisiones se
encuentren dentro de los
parámetros establecidos por esta
norma.

Residuos Peligrosos, Sólidos Urbanos y de Manejo Especial

NOM-052-SEMARNAT-2005

(QUE ESTABLECE LAS
CARACTERÍSTICAS, EL
PROCEDIMIENTO DE
IDENTIFICACIÓN, CLASIFICACIÓN Y
LOS LISTADOS DE LOS RESIDUOS
PELIGROSOS

Los residuos peligrosos que se
generen recibirán el tratamiento
que refiere la Ley General para la.
Prevención y Gestión Integral de los.
Residuos  (“LGPGIR”) y su
reglamento. Así también, se
instalarán contenedores de
¡acuerdo al tipo de residuos para su:
adecuada clasificación y posterior|
disposición.

Flora y Fauna

NOM-059-SEMARNAT-2010

PROTECCIÓN AMBIENTAL-
ESPECIES NATIVAS DE MÉXICO DE
FLORA Y FAUNA SILVESTRES-
CATEGORÍAS DE RIESGO Y
ESPECIFICACIONES PARA SU
INCLUSIÓN, EXCLUSIÓN O
CAMBIO-LISTA DE ESPECIES EN
RIESGO.

Las especies que se encuentran
dentro de esta norma tendrán un
manejo especializado y se
¡adoptaran medidas de rescate y
relocalización.

Ruido

NOM-080-ECOL-1994
NNOM-080-SEMARNAT-1994

LÍMITES MÁXIMOS PERMISIBLES
DE EMISIÓN DE RUIDO

El Proyecto verificará que los
equipos que participen en las

CAPITULO HI -PáginaS
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

PROVENIENTE DEL ESCAPE DE LOS labores de preparación del sitio y
VEHÍCULOS AUTOMOTORES, construcción cumplan con los
MOTOCICLETAS Y TRICICLOS parámetros establecidos en la
MOTORIZADOS EN CIRCULACIÓN, Norma en cuestión.

Y SU MÉTODO DE MEDICIÓN.

1I.-3 DECRETOS Y PROGRAMAS DE MANEJO DE ÁREAS NATURALES PROTEGIDAS

De la búsqueda realizada en la Comisión Nacional de Áreas Naturales Protegidas, así como en la
Comisión de Desarrollo Sustentable del Estado de Aguascalientes y en los documentos de Planeación
Municipal, se desprende que hasta este momento no ha sido publicado ningún decreto de Áreas
Naturales Protegidas que comprenda el área donde se ubica el proyecto.

CAPITULO HI -Página4
111.- 4 OTROS ORDENAMIENTOS APLICABLES

111.4.1.- Leyes

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Ley General del Equilibrio Ecológico y la
Protección al Ambiente (“LGEEPA”)
ARTÍCULO 28.- La evaluación del impacto
ambiental es el procedimiento a través del
cual la Secretaría establece las condiciones
a que se sujetará la realización de obras y
actividades que puedan causar
desequilibrio ecológico o rebasar los
límites y condiciones establecidos en las
disposiciones aplicables para proteger el
ambiente y preservar y restaurar los
ecosistemas, a fin de evitar o reducir al
mínimo sus efectos negativos sobre el
medio ambiente. Para ello, en los casos en
que determine el Reglamento que al efecto
¡se expida, quienes pretendan llevar a cabo
alguna de las siguientes obras O
actividades, requerirán previamente la
autorización en materia de impacto
ambiental de la Secretaría:

...]

MIl.- Cambios de uso del suelo de áreas
forestales, así como en selvas y zonas:
áridas;

...]

X.- Obras y actividades en humedales,
manglares, lagunas, ríos, lagos y esteros
conectados con el mar, así como en sus
litorales o zonas federales; [...].

Impacto Ambiental

La presentación de este documento
representa el compromiso del
Proyecto para cumplir con lo
dispuesto en esta norma jurídica.

Ley General para la Prevención y Gestión Residuos Los residuos de manejo especial
Integral de los Residuos (“LGPGIR”) que se generen con motivo del
ARTÍCULO 19.- Los residuos de manejo desarrollo del Proyecto serán:
especial se clasifican como se indica a manejados conforme a la
continuación: normatividad y dispuestos a través
ee.) de prestadores de servicio que
Il. Residuos de la construcción, cuenten con las autorizaciones
mantenimiento y demolición en general. locales.

Ley de Aguas Nacionales (“LAN”) Agua Los volúmenes de agua que se

RTÍCULO 20.- De conformidad con el
carácter público del recurso hídrico, la

utilicen para satisfacer las

necesidades del Proyecto

CAPITULO HI -PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

explotación, uso o aprovechamiento de las
aguas nacionales se realizará mediante
concesión o asignación otorgada por el
Ejecutivo Federal [...].

provendrán única y exclusivamente
de concesionarios reconocidos por|
la Comisión Nacional del Agua.

Ley General de Desarrollo Forestal
ustentable (“LGDFS”)

RTICULO 58. Corresponderá a la
ecretaría otorgar las siguientes
autorizaciones:

Cambio de uso de suelo en terrenos
'orestales, por excepción; [...]

RTICULO 117. La Secretaría sólo podrá
autorizar el cambio de uso del suelo en
errenos forestales, por excepción, previa
opinión técnica de los miembros del
Consejo Estatal Forestal de que se trate y
con base en los estudios técnicos
justificativos que demuestren que no se
compromete la biodiversidad, ni se
provocará la erosión de los suelos, el
deterioro de la calidad del agua o la
disminución en su captación; y que los
usos alternativos del suelo que se
propongan sean más productivos a largo
plazo. Estos estudios se deberán
considerar en conjunto y no de manera
aislada.

Forestal

El Proyecto no involucra el
aprovechamiento en zonas
forestales, por lo que no le aplica.

Ley General de Vida Silvestre (“LGVS”)
RTÍCULO 18. Los propietarios y legítimos

poseedores de predios en donde se
distribuye la silvestre, tendrán el derecho a
realizar su aprovechamiento sustentable y
la obligación de contribuir a conservar el
hábitat conforme a lo establecido en la
presente Ley; asimismo podrán transferir
esta prerrogativa a terceros, conservando
el derecho a participar de los beneficios
que se deriven de dicho aprovechamiento.
Los propietarios y legítimos poseedores de

Vida Silvestre

El Proyecto no contempla un
¡aprovechamiento extractivo de la.
vida silvestre; sin embargo,
reducirá en lo posible el impacto
que pudiese generar a la flora y la.
fauna en el área de Proyecto

CAPITULO HI -Páginab
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

dichos predios, así como los terceros que
realicen el aprovechamiento, serán
responsables solidarios de los efectos
negativos que éste pudiera tener para la
conservación de la vida silvestre y su
hábitat.

111.4.2.- Reglamentos

Reglamento en materia de Evaluación de
Impacto Ambiental de la LGEEPA (“REIA”)
Artículo 50.- Quienes pretendan llevar a
cabo alguna de las siguientes obras o
actividades, requerirán previamente la
autorización de la Secretaría en materia de
impacto ambiental:

...]

O) CAMBIOS DE USO DEL SUELO DE ÁREAS
FORESTALES, ASÍ COMO EN SELVAS Y
ZONAS ÁRIDAS:

I. Cambio de uso del suelo para actividades
agropecuarias, acuícolas, de desarrollo
inmobiliario, de infraestructura urbana, de
ías generales de comunicación o para el
establecimiento de instalaciones
comerciales, industriales o de servicios en
predios con vegetación forestal

...]

R) OBRAS Y ACTIVIDADES EN HUMEDALES,
MANGLARES, LAGUNAS, RÍOS, LAGOS Y
ESTEROS CONECTADOS CON EL MAR, ASÍ
COMO EN SUS LITORALES O ZONAS
FEDERALES:

Il. Cualquier tipo de obra civil, con
excepción de la construcción de viviendas
unifamiliares para las comunidades
asentadas en estos ecosistemas,

Impacto Ambiental

No aplica

ARTÍCULO 11.- Las manifestaciones de
impacto ambiental se presentarán en la
modalidad regional cuando se trate de:

Impacto Ambiental

El Proyecto, se presenta en la
modalidad particular, toda vez que
no encuadra en ninguno de los

CAPITULO HI -Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

e...
En los demás casos, la manifestación
deberá presentarse en la modalidad
particular.

supuestos enunciados.

ARTÍCULO 12.- La manifestación de
impacto ambiental, en su modalidad
particular, deberá contener la siguiente
información:

Il. Datos generales del proyecto, del
promovente y del responsable del estudio
de impacto ambiental;

II. Descripción del proyecto;

II. Vinculación con los ordenamientos
jurídicos aplicables en materia ambiental y,
en su caso, con la regulación sobre uso del
suelo;

IV. Descripción del sistema ambiental y
señalamiento de la problemática
ambiental detectada en el área de
influencia del proyecto;

. Identificación, descripción y evaluación
de los impactos ambientales;

1. Medidas preventivas y de mitigación de
los impactos ambientales;

II. Pronósticos ambientales y, en su caso,
evaluación de alternativas, y

II. Identificación de los instrumentos
metodológicos y elementos técnicos que
sustentan la información señalada en las
fracciones anteriores.

Impacto Ambiental

La MIA-P que se exhibe en este
¡acto cumple con todos y cada uno
de los requisitos exigidos en esta.
disposición jurídica.

CAPITULO HI -PáginaQ
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

PLANES DE ORDENAMIENTO TERRITORIAL
PLANES DE DESARROLLO URBANO ESTATALES Y MUNICIPALES

Plan Sexenal del Gobierno del Estado 2010-2016

El Plan Sexenal de Gobierno del Estado se formula a parir de cinco políticas conductoras y seis
estrategias generales que fungen como medio rector del trabajo de las dependencias del Estado:

Progreso económico, empleo y mejores salarios

Humanización de la justicia, cultura de la legalidad y seguridad pública
Gobierno eficiente

Bienestar social, calidad de vida y servicios públicos

Educación de calidad, y

Medio ambiente y desarrollo sustentable

E

P
L o
A B
T Pp;
A . . Le
, cosumontcona — MA
NN
ml o
M po 2.0 idad y oxcolencia en
x Cotorra anio yo 5
m Ena de a cotemperanicnd D
1 Cobertura universal de los servicios Er
E Xx L
L E
¿ NE
T AS
Senarolo sand T
o La
R D
A
L o

4. Pronunciementes
¡doniópicos,

CAPITULO HI -Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

C. Estrategias, Objetivos, Metas y Líneas de Acción

Con el propósito de que la ciudadanía conozca la forma en que se otorgará objetividad y concreción en lo
que respecta a la estrategia general: “Progreso Económico, Empleo y Mejores Salarios”, en el presente
apartado se desglosan las estrategias específicas, objetivos, metas y líneas de acción para llevarla a cabo,
mismas que son el resultado del consenso de las dependencias y entidades de la Administración Pública Estatal
y la visión a largo plazo que el Gobierno del Estado conjuntamente con el Poder Legislativo y la participación
activa de la población, establecen para el Aguascalientes del año 2016, siendo estas:

1.1. Plataforma logística para el crecimiento económico
1.2. Fomento a la micro, pequeña y mediana empresa
1.3. Conformación de la Sociedad del Conocimiento
1.4, Desarrollo y Promoción Turística

1.5. Desarrollo competitivo del campo y tecnificación

Objetivo 1.3.2 Favorecer la implementación de sistemas para la innovación y desarrollo de los
sectores estratégicos.
Resultado esperado Indicador Estatus Meta 2016
Actual

Infraestructura de investigación | Número de centros de investigación pú- 3 7

y desarrollo en el Estado. blicos.

Incrementar la inversión en | Porcentaje respecto al PIB. 0.35% 1.0%

innovación y desarrollo tecno-

lógico.

Aumentar los proyectos de | Número de proyectos de investigación en 57 177

investigación. innovación y desarrollo tecnológico. acumulados | acumulados
1.3.2.1 Creación de un parque para la investigación y desarrollo tecnoló-
gico.

1.3.2.2 Focalizar la investigación en las áreas de:
1.3.2.2.1 Biotecnología,

1.3.2.2.2 Electrónica,

1.3.2.2.3 Diseño automotriz,

1.3.2.2.4 Tecnologías de la información y comunicaciones
Líneas de Acción 1.3.2.2.5 Mecatrónica,

11.3.2.2.6 Energía renovable;

1.3.2.2.7 Tecnología textil y diseño agricola.

1.3.2.3 Crear nuevas empresas de alta tecnología e innovación.

1.3.2.4 Promover programas de vinculación entre los sectores productivo
y académico que incentiven e impulsen la investigación cientifica y tecno-
lógica.

1.3.2.5 Renovar el conjunto de instrumentos financieros. Incentivos fiscales
y capital de riesgo para apoyar la innovación.

CAPITULO HI -Páginal 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Objetivo Cambio climático.
6.

6.2.2.1. Consolidar el estado de derecho ambiental.
6.2.2.2. Convertir en habitaciones ecológicas la mayor parte de las 60

mil viviendas que se requerirán en el sexenio y readecuar en la medida
de lo posible las 290 mil existentes.

e ientar la superficie forestal del Estado, generación, y
col ergías limpias.

6.2.2.4. Generar una Estrategia Estatal ante el cambio climático

6.2.2.5. Realizar y actualizar un inventario de emisiones de gases de
efecto invernadero para la ciudad de Aguascalientes y su zona metro-
politana.

6.2.2.6. Generar un programa de conocimiento en escuelas de nivel
básico, medio y superior sobre el cambio climático.

6.2.2.7. Fomentar el uso y desarrollo de tecnologías energéticas con
base en recursos renovables e innovación en eco tecnologías, azoteas
verdes y viviendas ecológicas.

6.2.2.8. Incentivar el uso de energías alternas, tecnologías limpias y mé-
todos ecológicos en los procesos industriales y en actividades turísticas
y comerciales tanto de enipresas y del sector público.

Líneas de Acción

6.2.2.9. Promover la inserción de criterios ambientales en todas las
políticas públicas gubernamentales.

6.2.2.10. Establecer un Programa de Contingencias Ambientales.

6.2.2.11. Sustituir un millón de lámparas tradicionales por ahorradoras
Líneas de Acción de energía.

6.2.2.12. Consolidar y poner en operación la granja fotovoltaica ubicada
en el Parque Solar.

6.2.2.13. Sustituir y reponer la totalidad de lámparas de alumbrado
público por sistemas más eficientes y ahorradores energía.

Estas políticas conductoras se plantean para que todos y cada uno de los aguascalentenses tengan la
posibilidad de contar con: Empleo, Seguridad y Calidad de vida. Todo lo anterior con la implementación
de acciones y actividades que permitan avanzar en la conformación de la construcción progresiva de una
Sociedad del Conocimiento, y transformar a la entidad en un Estado Verde.

Vinculación:

Dentro de la estrategia “Medio ambiente y desarrollo sustentable” se consideran proyectos
estratégicos de tipo ambiental y creación de energía limpia, consolidación de la granja fotovoltaica
que ayudarán a lograr los objetivos de crecimiento económico y fortalecimiento del bienestar social y
del medio ambiente.

CAPITULO HI -Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Plan de Desarrollo Municipal de El Llano 2011-2013

Conformado por Siete Ejes Rectores que Definen los Objetivos Generales, Estrategias, Metas y
Prioridades Para Lograr el Progreso Integral del Municipio de El Llano.

Ejes Rectores:

Municipio con Desarrollo Social; Municipio Cercano, Participativo y Transparente; Municipio Con
Calidad de Vida; Municipio Sustentable; Municipio Impulsor del Turismo; Municipio Generador de
Educación, Cultura y Deporte; y Municipio con Planeación y Desarrollo Urbano. A través de estos ejes
se plasman las aspiraciones, peticiones y necesidades de la población que encabeza y que ha puesto
en su Gobierno la esperanza de progreso y bienestar, pues cada uno de los proyectos que se
establecen en el PMD 2011-2013 fue planteado para dar solución a las necesidades que la misma
sociedad demanda.

Se diseñará un programa de manejo forestal municipal que permita identificar las áreas con mayor
índice de deterioro ambiental, con el propósito de promover su conservación y rehabilitación, así
como la creación de un vivero municipal para la producción de especies de plantas nativas que se
aplicarán en la forestación del Municipio, también se plantea poner en marcha el programa integral
de ecoturismo en torno al águila real, entre otras acciones.

Vinculación:

El presente proyecto responde a la atracción a la necesidad de implementar acciones a favor del
medio ambiente, y el proyecto al involucrar la creación de un parque solar para la producción de
energía limpia, se vincula con el eje rector de ser un Municipio Sustentable.

CAPITULO HI -Página 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
IV. DESCRIPCIÓN DEL SISTEMA AMBIENTAL
1V.1 DELIMITACIÓN DEL ÁREA DE ESTUDIO

El proyecto se localiza en el municipio de El Llano al suroeste cercano al límite con el
municipio de Aguascalientes.

AMBITO ESTALTAL DONDE SE UBICA EL PROYECTO N

ooobzbz 000ZZpz 000bzpz 00OBZbZ 0DObEbZ ODOLEbWZ O0OÉEbNZ 0DOÉEHZ

8
17
El
El
8
8
4
A
El
El
3
8
El
g
á
8
8.
El
3
il
al
8h
R
E]
3
8
Sl
g

La comunidad más cercana es El Copetillo y Sandovales, el proyecto se ubica al Este y Oeste
de dichas Comunidades aproximadamente a 2 km, y a 21 km en línea recta de la Ciudad de
Aguascalientes y a un costado de la carretera que conduce a Palo Alto.

CAPITULO IV -Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten.

DETALLE DE UBICACIÓN

Fuente: Imagen google earth. Elaboración propia 2013.

CAPITULO IV -Página 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

1V.2 ASPECTOS ABIÓTICOS
REGIÓN HIDROLÓGICA "LERMA-CHAPALA-SANTIAGO" (No. 12)

El área de la zona se encuentra en la región hidrológica “Lerma — Chapala — Santiago” (RH12),
perteneciente a la cuenca del Río Verde Grande y en la Subcuenca Río Aguascalientes
(RH12Ib) y a la zona Geohidrológica número 3 Aguascalientes, que es el acuífero más
importante del Estado presentando un flujo subterráneo que corre principalmente de norte a
sur.

REGIÓN HIDROLOGICA DONDE SE
UBICA EL SITIO DEL PROYECTO

CAPITULO IV -Página 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
Cuenca Río Verde Grande

Se ubica está cuenca en toda la parte norte y centro en toda la porción sur y sureste del
estado de Aguascalientes, y drena una superficie de 4 384.37 Km?. El Río Verde Grande es el
más importante de los afluentes derechos del Río Grande Santiago; se origina en el estado de
Zacatecas donde se desarrolla la parte más elevada de su cuenca: Río San Pedro, Río
Aguascalientes, Río Encarnación, Río Chicalote y Río Morcinique, que pertenecen al estado de
Aguascalientes.

CUENCA DONDE SE LOCALIZA EL PROYECTO

Subcuenca Río Aguascalientes

La subcuenca se localiza en la parte centro sur del Estado, la corriente principal está
compuesta por el Río San Pedro y algunos arroyos, y el principal cuerpo de agua asociado a
esta corriente es la Presa El Niágara el cual presenta un almacenamiento de 16'188,460 m?.

CAPITULO IV -Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

La subcuenca es exorreica y presenta un perímetro de 302.39 km, y un área de 1,512.61 km?,
(998 Has), con elevaciones máximas de 2,760 msnm y mínimas de 1,660 msnm, con una
pendiente media de 8.55 %. El sitio del proyecto se ubica en la parte alta de la Subcuenca.

SUBCUENCA DE LAZONA DONDE SE UBICA EL PROYECTO N

M0

Descripción general de los elementos físicos y biológicos de la cuenca hidrológico-
forestal: SUBCUENCA RÍO AGUASCALIENTES

paisaje conformado en los alrededores del proyecto por su cercanía a la Ciudad de
guascalientes, ha perdido en gran medida su estructura natural y en la actualidad
orresponde a un área modificada por diversas actividades de origen antrópico; ya que en la
ona se realizan actividades agrícolas, pecuarias, urbanas e industriales; lo que ha conformado
n mosaico con diversos usos del suelo por lo que para definir el ecosistema donde se inserta
proyecto se tomó en cuenta límites naturales de Subcuenca así como factores integrantes
del paisaje ecológico, ya que esto permite establecer y entender la relaciones fundamentales
que se desprenden de la ocupación del suelo.

cno»>m

10]

CAPITULO IV -Página 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Para definir el ecosistema dentro del cual se ubica el proyecto y con la intención de delimitarlo
con mayor precisión y tomando en cuenta el posible ámbito de influencia que pudiera tener el
desarrollo del proyecto; se decidió tomar como ecosistema de estudio a la Subcuenca Río
Aguascalientes.

La Subcuenca Río Aguascalientes tiene una superficie de 99800 has.

CLIMA

La Subcuenca cuenta con la información climatológica proporcionada por 14 estaciones
meteorológicas, las cuales se encuentran actualmente en operación, los climas que
predominan dentro de la subcuenca corresponden al tipo semiseco-semiarido BS1Kw(w) (sitio
del proyecto), BS1hw(w) y Templado-subhumedo C(w0)(w)a , C(w1)(w)a. De acuerdo a la
clasificación de Kóppen, con una temperatura media anual de 18% C, Se registra una
precipitación media anual la cual varía entre los 500 y 600 mm, y los meses en los que se
registra una mayor incidencia de lluvia son en junio, julio y agosto.

A continuación se presentan los datos de precipitación pluvial media mensual y anual
reportada para el área de la Subcuenca:

Los meses con mayor índice de precipitación los tenemos en julio y agosto con medias de
132.6 mm y 104.2 mm respectivamente. El mes que menor precipitación presenta es marzo
con un promedio de 2.4 mm.

La evaporación potencial media anual es del orden de 2108.3 mm; el mes con mayor índice de
evaporación media es mayo, y en el período de julio a diciembre se observa una disminución
en la evaporación.

A PRECIPITACION MEDIA MENSUAL (1 erpaoo

2500
2000
1600

1099

PRECIPITACION EN (MM. y

5 ' UNI |
so lr La CA

CAPITULO IV -Página 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

PRECIPITACION NORMAL

140

120

100

80

60

40

ENE | FEB MAR ABR MAY JUN | JUL [AGO SEP [OCT|NOV| DIC
=+=PRECIPITACION NORMAL | 19 | 5.2 15 7.1 |20.5 |70.8[124.4 97.7 65.2|37.1| 7.8 [13.6

Precipitación media mensual en reportada para la Subcuenca.

35

30

ENE FEB MAR ABR [MAY JUN | JUL [AGO| SEP |OCT [NOV DIC

b=TEMPERATURA MAXIMA 21.7 24,2 26.7 28.7|30.6 29.6 27.2|27.1|26.6 | 26 [24.5 22.6
9=TEMPERATURA MEDIA 12.4 14,1 16.4 18.7|211 21.9 20.4| 20 194 17.7 /15.2 13.1
TEMPERATURA MINIMA [3.1 39 62 8.7 |11714.1/136| 13 [122/9453 356 |

Temperaturas máximas, medias y mínimas reportadas en la Subcuenca.

CAPITULO IV -Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

De acuerdo con la información obtenida, la temperatura media anual oscila entre los 12.4 y
21.10 C, mientras que la época más calurosa se presenta en los meses abril, mayo y junio con
una temperatura máxima normal de 30.6 0 C. La temperatura mínima normal varía de 3.1 % C
durante la época invernal.

ESTACIONES CLIMATICAS EN LA SUBCUENCA DONDE SE UBICA EL PROYECTO N
790000 782000 — 794000 798000 788000 800000 802000 804000 8o60DD  8080Ñ0 810000 IN

2418000 2420000 2422000 2424000 2426000 2428000 2430000 2432000
oooBtyz 000bzWZz oo0ezWZ o00bzpz  oodszWz  o0dBzbZ o00bcbz  o00ZcHZ

CAPITULO IV -PáginaO
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

CLIMAS PRESENTES EN LA SUBCUENCA DONDE SE UBICA EL PROYECTO N

2418000 2420000 2422000 2424000 2426000 2428000 2430000 2432000
oo0bLyZ  O00bZbz oodEzyz o00bzpz o0d9zbz  o00Bzyz  o00bcvZz  o00ZcvZ

Templado subhúmedo

C(woXw)a | 13,172.95 13.20
C(w1 Xw)a 1,036.72 1.04
Total 99,817.11| 100.00

Como se puede observar el Tipo de Clima presente en el área de estudio es el BSikw(w),
Seco, semiseco y templado con invierno fresco y con lluvias de verano, la lluvia de invierno es
menor del 5%; que es el más común en él la Subcuenca ya que cubre el 63.77 % del total
del territorio de ésta.

CAPITULO IV -Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
GEOLOGÍA:

Dentro de la zona donde se ubica la Subcuenca afloran rocas sedimentarias marinas del
cretácico (caliza-lutita), cubiertas por depósitos continentales del terciario (arenisca y arenisca-
conglomerado), provenientes de la disgregación de las rocas volcánicas de las Sierra Madre
Occidental, así como algunos afloramientos de rocas extrusivas ácidas. Del cuaternario son los
depósitos de aluvión que rellenan pequeños valles de la provincia.

Las estructuras geológicas que se encuentran en la Subcuenca son coladas de lava y
pequeñas fracturas. En la Subcuenca predomina el tipo geológico Clastos (T(C1)) en mayor
proporción, le siguen Q(S), T (Ige) y K (C1-Quim) en menor proporción. Dentro de la
Subcuenca se ha observado una secuencia sedimentaria aluvial del Pleistoceno poco compacta
y cementada, y de manera muy general constituida por conglomerados dispuestos en estratos
gruesos y masivos, con escasas estructuras sedimentarias. El sitio del proyecto presenta el
tipo de geología Q(S).

GEOLOGÍA PRESENTE EN LA SUBCUENCA DONDE SE UBICA EL PROYECTO N

A

2418000 2420000 2422000 2424000 2426000 2428000 2430000 2432000
ooobIyz  oombzyz oodezpz ooobayz ooduzhz oodazWz o00bcHz  000Zcbz

CAPITULO IV -Página 1 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

SUPERFICIE (Ha)
CONCEPTO SUBCUENCA %
Geología
Cuerpo de agua 308.34 0.31
K(C1-Quim) 923.11 0.92
Q(S) 18,565.25 18.60
T(C1) 61,645.11 61.76
T(lge) 18,379.53 18.41
Total 99,821.35 100.00

Las rocas más antiguas, son pequeños afloramientos de rocas metamórficas (esquistos) del
jurásico, sin embargo, esta provincia, en la parte que comprende la Cuenca, está constituida
principalmente por rocas del terciario, de origen volcánico, predominando las de composición
ácida (riolitas, tobas e ignimbritas), aunque también existen algunos derrames de rocas ígneas
extrusivas básicas.

En la base se encuentran principalmente rocas batolíticas y volcánicas de composición
intermedia de 100 a 45 millones de años de edad, en la parte superior, de 34 a 27 millones de
años de edad, se encuentran ignimbritas formadas a partir de grandes calderas, a veces con
algunos basaltos y lavas.

En orden de importancia, siguen los depósitos sedimentarios de tipo continental constituidos
por areniscas, conglomerados y la asociación de ambos. Por último, los depósitos aluviales del
cuaternario rellenan algunos valles de esta provincia.

MORFOLOGIA:

El área de la Subcuenca se localiza dentro de la Provincia Fisiográfica Mesa Central. Esta
provincia se encuentra entre la Sierra Madre Occidental y la Sierra Madre Oriental.

Dentro de la subcuenca se presentan las subprovincias, Lanuras de Ojuelos Aguascalientes al
Este, al Oeste se localiza la de Sierras y Valles Zacatecanos y hacia el sur la de Altos de Jalisco.

En general la región se caracteriza por una serie de lomeríos, Llanura de piso rocoso y serranías
con poca altura, cuyas elevaciones son del orden de 2800 msnm.

La dirección de las principales serranías tiene un rumbo NO-SO; y sus alineaciones coinciden
con las direcciones de las principales corrientes fluviales del área, las cuales drenan hacia el NE.
En general la región se caracteriza por estar en una zona semiplana, hacia el SO y NORTE, por
Valles intermontanos que han sido rellenados por sedimentos de origen continental. En el sitio
del proyecto se presenta el tipo de morfología de Llanuras de piso rocoso.

CAPITULO IV -Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

MORFOLOGÍA PRESENTE EN LA SUBCUENCA DONDE SE UBICA EL PROYECTO N

2432000

2426000 2428000 2430000

5
2
5
3
E
e:
E

A

SUPERFICIE
Morfología
Cuerpo de agua 315.97 0.32
Laderas 13,372.68 13.40
Llanura de piso rocoso 36,986.25 37.05
Lomeríos 5,134.00 5.14
Lomeríos suaves 18.66 0.02

Lomeríos suaves y fondos de valle

10,512.81 10.53

Lomeríos y cañadas

22,588.27 22.63

Lomeríos y superficies de mesetas 6,523.82 6.54
Superficies de mesetas 175.60 0.18
Valle amplio 1,499.76 1.50

Valle angosto 2,197.92 2.20

495.57 0.50

99,821.31 100.00

CAPITULO IV -Página 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

SUELOS:

SUELOS PRESENTES EN LA SUBCUENCA DONDE SE UBICA EL PROYECTO N

A

2418000 2420000 2422000 2424000 2426000 2428000 2430000 2432000

ooo» ooobzbz oodezbz o00bzbZ  oo0dzbz  o0dazWZ  o0Obcvz  000ZcpZ

E
3
j

Los suelos en la Subcuenca muestran gran variedad de aspectos, fertilidad y características
químicas en función de los materiales y orgánicos que lo forman. El color es uno de los
criterios más simples para calificar las variedades de suelo. La textura depende de las
proporciones de partículas de distintos tamaños que lo constituyen. La región hidrológica,
rodea a los valles de Aguascalientes y Calvillo, las sierras Fría, del Laurel, de Palomas y una
zona de lomeríos y planicies de suaves pendientes. En la mitad norte predominan suelos de
zonas áridas Xerosoles; en las montañas del oeste, suelos poco desarrollados Regosoles y
Litosoles; en el valle de Aguascalientes, suelos ricos en materia orgánica Vertisoles. Otros
tipos de suelo presentes son Luvisol, Planosol, Castañozem, Feozem y Cambisol.

Dentro de la Subcuenca se localizan 2 tipos de suelo en mayor abundancia el Planosol Eutrico
con Xerosol haplico con una Clase Textural Media (We+Hh/2) (Zona del proyecto), y Feozem
Haplico con Litosol, con clase textural media; y unas pequeñas franjas de Xerosol y Litosol con
Clase textural media.

CAPITULO IV -Página 1 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

El suelo de la Subcuenca de manera general está constituido por conglomerados dispuestos en
estratos gruesos y masivos. Arenisca mal seleccionada constituida por fragmentos de roca,
cuarzo, plagioclasas, arcillas y óxidos de fierro. Clastos subredondeados-subangulosos del
tamaño de arena muy fina a arenas muy gruesas y algunas del tamaño de las gravas. El
horizonte está constituido por lutitas arenosas que varían a arenisca conglomeratica. Mal
seleccionada, los clastos varían del tamaño de arenas finas a guijarros, subangulosos a
subredondeados. Se presenta también un delgado horizonte de arcillas arenosas con trazas de
materia orgánica vegetal, mezclando con arcillas, otros clastos menos comunes, el tamaño de
los clastos varía de arenas finas-arenas gruesas, de subangulosos a angulosos (VER ESTUDIO
DE MECANICA DE SUELOS ANEXO).

SUPERFICIE (Ha
CONELO, rd ) 10
Tipos de suelo
Feozem háplico
Hb/2 2,913.21 2.92
Hh/2/L 1,968.08 1.97
Hh+H/2/L 1,529.24 1.53
Hh+1/2/L 29,171.68 29.22
Hh+1/2/P 5,046.56 5.06
Hh+1+J8/2/L 496.76 0.50
Hh+Re+1/2/L 784.38 0.79
Hh+Wex+1/2/L 530.12 0.53
Esozem lúvico
Hl+Hh/2/L 368.55 0.37
Esozem Total 42,808.57 42.89
Litosol
1/2 992.73 0.99
L+Hh/2 4,805.85 4.81
l+Be/2 220.24 0.22
Litosol Total 6,018.83 6.03
Eluvisol utrico.
Je/2 495.57 0.50
Fluvisol Total 495.57 0.50
Begosol ubica
Be+l+Je/2/L 1,499.79 1.50
Rez+Xh/2/L 585.03 0.59
Regasal Total 2,084.82 2.09
Planosal utrico

CAPITULO IV -Página 14
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
We/2/DP 1,202.17 1.20
Mes+Hh/2/D 538.89 0.54
Wex+Hh/2/LP 462.87 0.46
We+Hh+1/2/D 462.92 0.46
Wex+I1+Xh/2/D 171.02 0.17
Wez+Xh/2/D 17,462.57 17.49
MWe+Xh+Be/2 28.75 0.03
Wez+Xh+Ws/2/D 364.44 0.37
Planosol málico
Woy/2/DP 394.83 0.40
Wim +Hb/2/LP 431.40 0.43
Mm+Hl/2/LP 2,037.59 2.04
Win+Wez+U 2/DP 1,236.59 1.24
VWin+We+Xh/2/D 1,248.65 1.25
VWim+Wez+Xh/2/DP 10,016.04 10.03
Planosal Total 36,058.73 36.12
Xerosol háplico
Xb+Hh+Ws/2/DP 10,413.51 10.43
Xh+1/2/D 650.11 0.65
Xh+Be+We/2/L 956.59 0.96
Xb+Wm/2/LP 18.64 0.02
Xerosol Total 12,038.85 12.06
Total 99,821.33 100.00

CAPITULO IV -Página 1 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
CARTA DE USO DEL SUELO Y VEGETACIÓN

Con la finalidad de conocer los elementos forestales que integran ésta área de estudio se tomó
como base la Cartografía de Uso del Suelo y Vegetación que desarrollo el INEGI SERIE 4, ESC.
1:250000. De acuerdo con lo anterior el área de la Subcuenca presenta: Matorral Crasicaule,
Pastizal Natural, Pastizal Inducido, Agricultura de Temporal, Agricultura de Riego, Bosque de
Encino, Vegetación Secundaria con Pastizal Natural, Vegetación Secundaria con Encino,
Asentamientos Humanos, Zonas Urbanas y Cuerpos de Agua.

USO DE SUELO Y VEGETACIÓN INEGI SERIE 4 EN LA SUBCUENCA N

lazyz  000bcyz  000Zcpz

2418000 2420000 2422000 2424000 2426000 2428000 2430000 2432000

LE
8
|
E
$
5
3
E
z
A

CAPITULO IV -Página 1 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

SUPERFICIE

CONCEPTO (Ha) %
Tipos de vegetación. Serie 4
AH (ASENTAMIENTOS HUMANOS) 4,412.90 4.50
BQ (BOSQUE DE ENCINO) 204.59 0.21
H20 (CUERPOS DE AGUA) 488.58 0.50
MC (MATORRAL CRASICAULE) 1,213.62 1.24
PI(PASTIZAL INDUCIDO) 2,078.58 2.12
PN (PASTIZAL NATURAL) 2,785.89 2.84
RA (AGRICULTURA DE RIEGO TEMPORAL) 3,008.65 3.07
RAS (AGRICULTURA DE RIEGO PERMANENTE) 17,293.38 17.64
TA (AGRICULTURA DE TEMPORAL) 33,769.66 34.44
YSa/BQ (BOSQUE ENCINO CON
VEGETACIÓN SECUNDARIA) 3,154.15 3.22
VSa/MC (MATORRAL CRASICAULE CON
VEGETACIÓN SECUNDARIA) 1,765.21 1.80
YSa/PN (PASTIZAL NATURAL CON
VEGETACIÓN SECUNDARIA) 17,853.38 18.21
VSa/SBC (SELVA BAJA CADUCIFOLIA CON
VEGETACIÓN SECUNDARIA) 3,073.44 3.13
ZU (ZONA URBANA) 6,958.23 7.10
Total 98,060.26 100.00

HIDROLOGÍA

La Subcuenca se ubica dentro de la RH 12 Lerma Santiago y a su vez en la parte alta de la
Cuenca Río Verde grande.

Dentro de las corrientes de agua más importantes que se presentan en la Subcuenca tenemos
al Río San Pedro, Arroyo San Francisco, Arroyo La Hacienda, Arroyo Montoro, Arroyo Los
Arellano, Arroyo Paso Hondo, Arroyo El Cedazo y varios escurrimientos perennes de bajo
caudal (arroyos), que se distribuyen en la zona. Los cuerpos de agua de mayor importancia
que se localizan dentro de la Subcuenca son: Presa El Niágara, Presa el Cedazo, Presa de los
Gringos y por bordos de abrevadero que se distribuyen en la zona.

CAPITULO IV -Página 1 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

HIDROLOGÍA GENERAL EN LA SUBCUENCA DONDE SE UBICA EL PROYECTO N
780000 792000 794000 795000 788000  E0000D 802000 g04000 806000  So8000 Á

2432000

2428000 2430000

2422000 2424000 2426000

2418000 2420000

ae Dra

Almacenamiento útil

2 de 16 de
Presa Capacidad m2 | septiembre Mal 26 da mayo
2008 2009 2
Plutarco Elías Calles 351,200,000.

43.12%

Abelardo Rodríguez /00| 94.45% 8: o
Media Luna 15,000,000; 104,44% 84.08% | 51.67%
Docoqui 10,975,000: 100.13% no reportado 91.22%
La Codorniz 5,366,000 100.95% no reportado 56.55%
150 Aniversario 4,100,000,  101.07% 94.20% | 86.46%
Túnel de Potrerillos 2,038,000: 64.28% 42.28% 40.26%
[El Cedazo 638,000| 99.84% 65.16% 58.51%

Almacenamiento útil del cuerpo de mayor importancia en la Subcuenca.

CAPITULO IV -Página 1 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Contaminación: la Presa Niágara recibe aguas negras; tiene altas cargas de materia
orgánica. Aporte de metales pesados (plomo, mercurio) al acuífero de Aguascalientes. En
aguas superficiales (cuerpos de agua) hay descargas importantes de aguas residuales
domésticas e industriales.

Conservación: la Presa Niágara se encuentra en restauración por eutroficación debido a
descargas de materia orgánica. Se requiere control de la contaminación, recuperación del
balance hídrico y ahondar en el conocimiento de la biodiversidad. Faltan estudios sobre el
aporte de sedimentos, de metales pesados y compuestos orgánicos, así como estudios
limnológicos que involucren aspectos físicos, químicos, biológicos, estudios geológicos y
dinámicos de los mantos freáticos. Preocupa la sobreexplotación de los mantos freáticos ya
que la Cd. de Aguascalientes presenta diversas fracturas geológicas por la extracción
inmoderada de éstos. La Sierra Fría es una zona sujeta a conservación ecológica por parte del
estado de Aguascalientes.

En el predio del proyecto se localizan 3 bordos PEQUEÑOS de abrevadero.

CAPITULO IV -Página 1 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
1V.3 ASPECTOS BIÓTICOS
1V.3.1.- Vegetación.

La ubicación geográfica de nuestro país lo sitúa en una zona de transición ecológica entre la
región tropical de Centroamérica (Neotropical) y la templada de Norteamérica (Neártica), lo
que lo convierte en un puente entre América del Norte y América Central (Rzedowski, 2006).
Esto favorece la presencia de diversos paisajes desde las condiciones más áridas —
representadas en las zonas desérticas— hasta las selvas más húmedas; desde los matorrales
tropicales más cálidos, hasta la pradera de alta montaña, casi en contacto con nieves
perpetuas. Si a esta condición geográfica le sumamos un mosaico de condiciones
topográficas, geológicas, tipos de suelos y climas, obtenemos como resultado una gran
diversidad biológica, reflejada en la gran riqueza de diferentes comunidades vegetales
existentes en el país.

En Aguascalientes la vegetación natural (primaria y secundaria) ocupa 54% del territorio
estatal; destacan los pastizales naturales que abarcan 19.6% del territorio; los bosques de
encino, con 16.5%; los matorrales, con 6.9%; la selva baja caducifolia, con 5.8% y los
pastizales inducidos, con 5.4%.

Con base en la información de Uso del Suelo y Vegetación Serie III del Instituto Nacional de
Estadística y Geografía elaborada en el año 2005, se observó que prácticamente 43% de la
superficie del Estado (243 402 ha) se dedica a la agricultura; de este porcentaje, 21%
corresponde a la agricultura de temporal y 22%, a la agricultura de riego. La agricultura de
riego se desarrolla principalmente en el “corredor” que abarca de la ciudad de Aguascalientes
hacia el norte, hasta llegar a los límites con el estado de Zacatecas, mientras que la
agricultura de temporal se practica en terrenos de menor aptitud y que carecen de
infraestructura para riego, principalmente en los municipios de El Llano, Asientos y Tepezalá.
En las zonas de temporal las prácticas agrícolas están enfocadas, por lo general, al
autoconsumo de granos básicos (maíz, frijol y algunas hortalizas), así como a la venta local
(elote, frijol, entre otros). Destaca, asimismo, la producción de guayaba en el municipio de
Calvillo.

El estado de Aguascalientes presenta una topografía poco accidentada, con algunas
elevaciones al norte y noroeste, correspondientes a las prolongaciones de la Sierra Fría de
Zacatecas, en donde se ubica la zona boscosa mejor conservada de la entidad.

La superficie más amplia en el municipio está ocupada por actividades agrícolas de temporal,
con relación a la vegetación se presentan zonas de pastizal natural con vegetación arbustiva
y Matorral crasicaule.

CAPITULO IV -PáginaZ 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Vegetación en el área de influencia:

DETALLE DEL USO DEL SUELO Y VEGETACIÓN DONDE SE UBICA EL PROYECTO N

A

eye oodzzbZ o00bzbz  oodazpz  oodbeve  ooÓbcvZ  00dZEvZ

2418000 2420000 2422000 2424000 2426000 2428000 2430000 2432000

| A
ANA
IA

Pastizal:

Los pastizales están constituidos por plantas conocidas como pastos o zacates. Es un grupo
muy heterogéneo, pues hay pastizales en lugares distintos cuya existencia está determinada
por el clima, el suelo o incluso las actividades humanas.

Se pueden encontrar pastizales cerca del nivel del mar, así como en los páramos alpinos por
encima de los 4 000 m de altura (Rzedowski y Equihua, 1987). Los pastizales forman parte
muy importante de los recursos naturales renovables del país, constituyen la principal fuente
de forraje natural que alimenta a los diferentes tipos de ganado que se explotan
extensivamente mediante el sistema de libre pastoreo (Sánchez et al., 1967).

CAPITULO IV -PáginaZ 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Aunque existen pastizales casi en todas partes del país, éstos son mucho más extensos en las
regiones semiáridas y de clima templado. También cabe mencionar que en general son
comunes en zonas planas o de topografía ligeramente ondulada y con menor frecuencia se
presentan sobre declives pronunciados, así como que parecen preferir suelos derivados de
roca volcánica (Rzedowski, 1978).

En el estado de Aguascalientes los pastizales se encuentran en una condición de regular a
mala, asociados a pinos, encinos o Juniperus, principalmente en los municipios de San José
de Gracia y Rincón de Romos), en los que se distribuyen especies de alto valor forrajero.
Según estudios realizados por COTECOCA (1987), estas zonas están sobrepastoreadas debido
a las inadecuadas cargas de ganado no obstante, en otras zonas de difícil acceso que se
encuentran poco exploradas es posible encontrar nuevas especies. Prueba de ello es que en
la localidad Playa Mariquitas, Monte Grande de Sierra Fría, a 2 850 m de altitud en bosque de
Juniperus deppeana, se encontró una nueva especie de gramínea denominada Muhlenbergia
aguascalientensis (Herrera y De la Cerda, 1995).

En la actualidad las zonas mejor conservadas de pastizales naturales se han reducido
considerablemente. Por ejemplo, en San José de Gracia, Rincón de Romos y Calvillo las zonas
que presentaban pastizal natural ahora están ocupadas por vegetación secundaria arbustiva,
agricultura de riego, pastizal inducido y cultivado. Asimismo, en Tepezalá se presentan áreas
altamente erosionadas y zonas de pastizal inducido con matorral donde dominan el gatuño
(Mimosa monancistra) y el sangregrado (Jatropha dioica) mezclados con los pastos: Aristida
adscensionis, A. barbata, A. curvifolia Bouteloua simplex, Buchloe dactyloides, Cynodon
dactylon, Eragrostis mexicana, Lycurus phleoides y Rhynchelytrum repens; algunos de ellos
característicos de pastizal inducido y de alto grado de disturbio. Finalmente, cabe mencionar
que las zonas de Cosío, Rincón de Romos y Pabellón de Arteaga ahora son ocupadas por
varios tipos de matorrales y áreas de cultivo de riego y temporal.

En Aguascalientes, los pastizales se desarrollan mejor en suelos derivados de la roca
volcánica, ubicándose en las grandes planicies de la mitad este del Estado donde existieron
áreas de pastizales naturales que actualmente están ocupadas predominantemente por
matorral espinoso.

Las especies que componen estos pastizales varían en cuanto a su valor forrajero, con
predominancia de pastos poco aprovechables, ya sea por la alta densidad de los arbustos
espinosos o por ser poco apetecibles para el ganado y resistentes al pastoreo; entre otras
tenemos: Andropogon glomeratus, Aristida hamulosa, A. scribneriana, Bothriochloa
barbinodis, Bouteloua aristidoides, B. barbata, B. repens, Brachiaria plantaginea, Cenchrus
echinatus, Chloris virgata, Echinochloa crusgalli, Eragrostisplumbea, Erioneuron avenaceum,
Heteropogon contortus Leptochloa dubia, Muhlenbergia rigida, Panicum  bulbosum,
Sporobolus trichodes y Tripogon spicatus.

CAPITULO IV -PáginaZ 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

En amplias zonas del Estado, como Mesa Montoro, podemos observar pastizales con encinos
espaciados como Quercus resinosa, Q. potosina, Q. grisea y Q. laeta que le dan apariencia de
una sabana si se tratara de una región caliente, húmeda y con drenaje deficiente en el suelo.

Estas zonas eran anteriormente bosque de encino; actualmente son utilizadas para mantener
toros de lidia.

Por sus características agroecológicas, el estado de Aguascalientes es considerado
fundamentalmente como ganadero; por lo mismo existen extensas áreas de pastizales en
diversas condiciones y cultivos forrajeros como alfalfa, avena y sorgo. De acuerdo con Téllez
(1994 citado por CONABIO, 1998), del total de la superficie del Estado, 192 273 ha están
dedicadas a la ganadería, de las cuales 182 744 son áreas de pastoreo en las que quedan
incluidas los pastizales de los cuales es importante enfatizar la tendencia de éstos a reducir
su superficie total a medida que pasa el tiempo. Esta tendencia constituye un grave riesgo
para la ganadería estatal, puesto que la reducción de las tierras de pastizales por el
establecimiento de los cultivos ha ocasionado que la superficie del suelo con erosión severa
se extienda de manera alarmante.

La ganadería, a diferencia de la reducción en la superficie de los pastizales, tiende
constantemente a aumentar el número de cabezas de ganado. Esta tendencia mantenida de
manera general desde el año 1940 se refleja en el desequilibrio actual entre la producción
forrajera de los pastizales y la demanda de este alimento para el ganado. Este hecho exige
un incremento considerable por la escasa producción de forraje aprovechable a medida que
el deterioro de los pastizales se hace más acentuado (Sánchez et al., 1967). También se
localizan pastizales asociados a matorrales, con especies de menor valor forrajero o
indicadoras de disturbio como: Aristida scribneriana, A. adscensionis, A. ternipes, Bouteloua
chondrosioides B. aristidoides, Chloris virgata, Enneapogon desvauxij, Eragrostis mexicana,
asociadas a plantas arbustivas como: Mimosa monancistra, Acacia schaffneri, A. farnesiana,
diversas especies de Opuntia, Eupatorium, Dalea, Jatropha, Eysenhardtia y Stevia González
(1997) afirma que no se cuenta con evidencias históricas precisas sobre lo que era la
vegetación climax (original), menciona que puede ser que el matorral mediano espinoso haya
sido originalmente un pastizal abierto, y que ahora esté invadido por arbustivas indeseables
debido al disturbio sufrido por muchas décadas. Algunas de las gramíneas que predominan
en el matorral subtropical son: Oplismenus burmannii. O. hirtellus, Otatea acuminata,
Panicummaximum, Sporobolus macrospermus y Tripsacum dactyloides.

En muchos sitios la presencia de plantas leñosas no forrajeras, invasión de malezas en el
pastizal es el resultado de intenso disturbio, aunque en otras ocasiones parece tratarse de
una condición natural.

CAPITULO IV -PáginaZ 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Estos últimos casos son frecuentes en zonas de transición hacia el matorral o hacia el bosque,
pero también puede haber pastizales con árboles o arbustos que no necesariamente
representan un ecotono (Rzedowski, 1978). Los pastos aquí mencionados son aprovechados
por diferentes tipos de ganado, principalmente cuando el follaje está tierno, a pesar de que
pocos tienen alto valor forrajero, incluso algunos pastos se consideran como malezas nocivas
por su fruto espinoso (abrojo) como Cenchrus, Aristida y Heteropogon, con estructuras muy
duras y espinosas que lesionan las partes bucales de los animales.

Con distribución restringida a las llanuras aluviales de los macizos montañosos, en los
municipios de Asientos y Tepezalá, se desarrollan las siguientes especies sobre suelos
derivados de roca caliza: Aristida curvifolia, Cyclostachya stolonifera y Bouteloua uniflora var.
coahullensis, acompañadas de numerosas especies indicadoras de alto grado de disturbio y
bajo valor forrajero. Las condiciones que se observan en estos pastizales son de alto
deterioro por el sobrepastoreo, además de estar sometido al pastoreo de ganado caprino.

Con distribución en todos los municipios del Estado, principalmente se encuentran: Aristide
adscensionis, Bouteloua curtipendula, B. gracilis, B. repens, Cynodon dactylon, Enneapogon
desvauxi, Eragrostís mexicana, Heteropogon contortus, Leptochloa dubia, Lycurus phleoides,
Microchloa kunthij, Muhlenbergía rigida, Panicum obtusum, Rhynchelytrum repens, Setaria.

CAPITULO IV -PáginaZ 4:
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

FLORA EN EL PREDIO

De acuerdo con la Carta de Uso del Suelo y Vegetación el tipo de vegetación presente en el
área del proyecto es TA (AGRICULTURA DE TEMPORAL), aunque durante la visita de campo
se pudo identificar que la mayor parte del predio está dominado por cultivos temporales,
algunas zonas con plantaciones de Eucalipto que se llevaron a cabo hace mucho tiempo
dentro del predio.

USO DEL SUELO Y VEGETACIÓN EN EL SITIO DEL PROYECTO Ñ

2418000 2420000 2422000 2424000 2426000 2428000 2430000 2432000

CAPITULO IV -PáginaZ 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

VEGETACIÓN QUE SE PRESENTA EN LA
ZONA DE INFLUENCIA DEL PROYECTO
NOMBRE NOMBRE
CIENTIFICO COMÚN
Amaranthus hybridus Quelite
Opuntia imbricata Cardenche
Tagetes lunulata Cinco llagas
Taraxacum officinale Diente de león
Parthenium incanum Mariola
Tithonia tubaeformis Girasol
Campanilla
Ipomoea purpurea morada
Acacia farnesiana Huizache
Acacia schafíneri Huizache
Mimosa monancistra Uña de gato
Prosopis laevigata Mezquite
Schinus molle Pirul
Eucalyptus camaldulensis Eucalipto
Sphaeralcea angustifolia Hierba del negro
Malva parviflora Malva de campo
Forestiera tomentosa Paloblanco
Eysenhardtia polystachya Varaduz
Nicotiana glauca Gigante
Solanum rostratum Mancamula
Datura stramonium Toloache
Mammillaria uncinata Mamilaria
Neolloydia conoídea Biznaga
Ferocactus latispinus Biznaga
Echinoffosolocactus violaciflorus Biznaga
Opuntia robusta Nopal
Opuntia streptacantha Nopal
Opuntia rastrera Nopal
Opuntia jaliscana Nopal
Opuntia leucotricha Nopal
Buddleia cordata -
Lepidium virgínicum Chile de pájaro
Solanum elaeagnifolium Trompillo
Mimosa aculeaticarpa Garruño

CAPITULO IV -PáginaZ 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Calliandra eriophylla Garruño
Ipomoea arborescens Palo bobo
Forestiera neomexicana -
Bursera fagaroides Venadilla
Salix babylonica Sauz
Chenopodium murale Quelite
Bidens odorata Aceitilla
Parthenium incanum Mariola
Argemone ochroleuca Chicalote
Simsía amplexicaulis Lampotillo
Senecio salignus Jaral
Asclepias linaria Romerillo
Trixis angustifolia Capitania
Baccharis glutinosa Jarillo blanco
Gymnosperma glutinosum Nota
Gomphrena serrata Bretónica
Agave salmiana Agave
Agave angustifolia Agave
Jatropha dioica Sangre de grado
Piquería trinervía Tabardillo
Lantana camara Pedro antonio
Crotalaría pumila Tronadora
Buddleía perfolíata Salvia de campo
Sanvitalia procumbens Ojo de gato

En el área de estudio no se encontró y no se tienen registros de ninguna especie de flora
catalogada de acuerdo a la NOM-059-SEMARNAT-2010.

CAPITULO IV -PáginaZ 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

1V.3.2 FAUNA

En el estado de Aguascalientes existen 54 especies de fauna en alguna categoría de riesgo de
acuerdo a las tres listas mencionadas. De éstas, 46.3% (25 especies) son reptiles; 31.5% (17
especies) son aves; 11.1% (seis especies) son mamíferos; 9.3% (cinco especies) son
anfibios; y 1.9% (una especie) son peces. De acuerdo a la NOM-059, 33 especies (61.1%)
están sujetas a protección especial, 20 (37.0%) amenazadas y una (1.9%, la guacamaya
verde) en peligro de extinción. Con base en la Lista Roja de la IUCN, Aguascalientes cuenta
con dos especies amenazadas (EN), la rana de madriguera (Smilisca dentata) y el murciélago
hocicudo mayor (Leptonycteris nivalis); dos especies vulnerables (VU) como la guacamaya
verde (Ara militaris) y el murciélago hocicudo de curazao (Leptonycteris curasoae); 19
especies en bajo riesgo (LR), como el guajolote silvestre (Meleagris gallopavo) y la codorniz
(Cyrtonyx montezumae); dos especies cerca de estar amenazadas (NT), como la rana
neovolcánica (Lithobates neovolcanicus) y el búho moteado (Strix occidentalis); y dos
especies de poca preocupación para la conservación (LC), como los gavilanes (Accipiter
cooperii y A. striatus).

ANFIBIOS:

En el Estado están presentes dos de los tres órdenes de anfibios: Anura (ranas, sapos) y
Caudata (salamandras). Hasta el momento, se tienen registradas 17 especies de anfibios en
Aguascalientes, y sólo una de ellas es exótica. Los anfibios de la entidad quedan agrupados
en ocho familias; Bufonidae y Ranidae con cuatro especies cada una; Hylidae con tres;
Brachycephalidae con dos; y Microhylidae, Scaphiopodidae, Ambystomatidae y Plethodontidae
con una sola especie cada una (Vázquez-Díaz y Quintero-Díaz, 2005). La rana toro
(Lithobates catesbeianus) es la única especie exótica (Avila-Villegas et al., 2007). 47% (ocho
especies) de los anfibios del Estado son endémicos de México. Destaca la rana de madriguera
O sapo pinto, Smilisca dentata por ser endémica del centro del país, con una distribución
restringida a una pequeña área ubicada al sur de Aguascalientes y noreste de Jalisco
(Quintero-Díaz y Vázquez-Díaz, 2001; Duellman, 2001; Vázquez-Díaz y Quintero-Díaz, 1997;
2005).

Las comunidades de anfibios en Aguascalientes están conformadas principalmente por los
grupos herpetofaunísticos del desierto chihuahuense y Eje Neovolcánico. La mayoría de las
especies tienen una amplia distribución en el Estado, Estado, sólo algunas pocas, como
Smilisca dentata, Lithobates neovolcanicus, Pseudoeurycea bellií tienen una distribución
limitada a zonas muy particulares del Estado.

CAPITULO IV -PáginaZ 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
REPTILES:

En la última década, nuestro conocimiento de la riqueza de reptiles para el Estado se ha
incrementado considerablemente. Vázquez-Díaz y Quintero-Díaz (2005) reportan un total de
55 especies, sin embargo, con los cambios taxonómicos recientes, los nuevos registros y la
continua introducción de especies exóticas se ha incrementado la cifra a 60. Cuatro de éstas
son exóticas. Las especies de reptiles de Aguascalientes comprenden 7.46% de las especies
conocidas para el país. Esta riqueza está distribuida en doce familias: lagartijas (Sauria):
Anguidae (tres especies), Gekkonidae (dos), Phrynosomatidae (12), Polychrotidae (una),
Scincidae (una), Teiidae (una), serpientes (Serpentes): Colubridae (29), Elapidae (una),
Typhlopidae (una), Viperidae (seis), tortugas (Testudines): Emydidae (una) y Kinosternidae
(dos). Del total de reptiles presentes en Aguascalientes, 43.33% (26 especies) son endémicas
de México.

La comunidad de reptiles presente en Aguascalientes es una mezcla de varios grupos
herpetofaunísticos: la mayor contribución la otorga el Desierto Chihuahuense y el Eje
Neovolcánico; en menor grado, se encuentra representada la herpetofauna de la Sierra
Madre Occidental, Sierra Madre Oriental y la herpetofauna originaria de las tierras bajas del
Pacífico.

Esta mezcla de comunidades herpetofaunísticas es resultado de la ubicación del estado de
Aguascalientes, localizado entre dos grandes regiones naturales: la Meseta del Norte y la
Meseta Central (Flores-Villela, 1998).

Aunque existe una importante diversidad de especies en el Estado, su aprovechamiento se
realiza a nivel regional. Las especies que con mayor frecuencia se comercializan son las
serpientes de cascabel (Crotalus sp.). De manera casual también llegan a comercializarse
algunas especies nativas en tiendas de mascotas, como las tortugas y algunas culebras.

AVES:

La diversidad de aves en las diferentes regiones del Estado no es homogénea debido a que
está influenciada por factores como la vegetación, el clima, la topografía y las estaciones del
año. Los estudios realizados toman en cuenta dichos factores y otros aspectos como la
vegetación y el clima, así como algún atributo del hábitat ambiental y/o la diversidad
específica que presenta la zona, de tal manera que los conocimientos que se tienen de la
avifauna son de áreas muy específicas de Aguascalientes. Hasta el momento se conoce la
existencia de 240 especies, distribuidas en 18 órdenes, 52 familias, 29 subfamilias y 172
géneros (De la Riva y Franco, 2006b). A continuación se hace una breve descripción de las
áreas estudiadas en el Estado.

CAPITULO IV -PáginaZ O
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

En La Zona Semiárida que es donde se encuentra el área de influencia del proyecto. Esta
zona se localiza en la porción este y noreste del Estado, la vegetación que la caracteriza es
matorral crassicaule (mezquite, huizache y nopaleras) (SPP, 1981). La avifauna está
representada por 83 especies, de las cuales 49 fueron residentes y 34 migratorias, están
distribuidas en diez órdenes, 24 familias, siete subfamilias y 71 géneros (De la Riva, 1993b).
Las especies dominantes en esta zona fueron la paloma huilota (Zenaída macroura), la
matraca (Campylorhynchus brunneicapillus) (figura 3.17.5), el gorrión torito (Pooecetes
gramineus). Por estaciones se observó que las especies residentes como la paloma de alas
blancas (Zenaída asiatica), cuitlacoche (Toxostoma curvirostre), paloma huilota (Zenaida
macroura) y la matraca grande (Campylorhynchus brunneicapillus) fueron más abundantes
en primavera, verano y otoño. El invierno estuvo mejor representado por especies
migratorias como gorriones (Ammodramus savannarum, Povecetes gramineus) y y verdines
(Dendroica coronata, D. nigrescens y D. gracíae).

MAMÍFEROS:

La distribución de los mamíferos en el Estado está fuertemente relacionada con los diferentes
tipos de vegetación, topografía y clima. Con base en estos aspectos podemos diferenciar 15
zonas en las que se han realizado estudios sobre este grupo de vertebrados: 1) Sierra Fría, 2)
Sierra El Pinal, 3) Sierra del Laurel, 4) Serranía El Muerto, 5) Valle de Aguascalientes, 6) Los
Gallos, 7) El Llano, 8) Zona Semiárida, 9) Mesa Montoro, 10) Cerro Juan El Grande, 11)
Serranía de Tepezalá, 12) Sierra de Guajolotes, 13) Valle de Huajúcar, 14) Valle de Venadero
y 15) Presa Calles. A continuación se describe brevemente cada una de estas zonas y se
menciona la mastofauna asociada mediante sus nombres comunes. En el cuadro 3.18.3 se
muestran los nombres científicos y comunes de las especies de mamíferos presentes en la
entidad.

CAPITULO IV -Página 9 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

FAUNA POTENCIAL QUE PUDIERA EXISTIR EN LA ZONA DE
INFLUENCIA DEL PROYECTO

El área de influencia del proyecto, resultado de las diferentes condiciones de deterioro como
son, erosión del suelo, perdida de la vegetación forestal, zonas pecuarias, aperturas de áreas
a la agricultura, etc.; ha perdido en gran medida sus características de naturalidad y su
funcionalidad como hábitat para la fauna silvestre.

NOBRE NOMBRE
CIENTIFICO COMÚN
ANFIBIOS
Bufo cognatus (Say, 1823) Sapo
Bufo punctatus (Baird 8: Girard, 1952) Sapo rojo

Hyla arenicolor (Cope, 1866)

Sapito de los arroyos

Hyla eximia (Baird, 1854)

Ranita verde

Spea multiplicatus (Cope, 1863)

Sapo

REPTILES

Sceloporus torquatus (Wiegmann, 1828)
Aspidoscelis gularis (Baird 8 Girard, 1852)

Lagartija rasposa

Lagartija llanera

Conopsis nasus (Gúnther, 1858)

Culebra borreguera

Diadophis punctatus (Linnaeus, 1766)

Víbora collareja

AVES
Callipepla squamata Codorniz escamosa
Colinus virginianus Codorniz
Coragyps atratus Zopilote
Cathartes aura Aura
Elanus leucurus Milano cola blanca A
Buteo jamaicensis Aguililla cola roja om
Caracara cheriway Quebrantahuesos al
Falco sparverius Halcón cernícalo ES
Zenaída asiatica Paloma de alas blancas >
Z. macroura Paloma huilota 9
Columbina inca Torcacita 2
Geococcyx californianus Correcaminos a
Aeronautes saxatalis Vencejo 3

Cynanthus latirostris

Colibrí pico ancho

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Melanerpes aurifrons Carpintero frente dorada

Colaptes auratus Carpintero alas rojas

Empidonax minimus Mosquerito mínimo
Sayornis nigricans Mosquero negro
S. saya Atrapamoscas llanero
Pyrocephalus rubinus Cardenalito
Tyrannus vociferans Tirano
Lanius ludovicianus Verduguillo
Quiscalus mexicanus Tordo
Corvus corax Cuervo
Hirundo rustica Golondrina tijereta
Auriparus flaviceps Verdín
Campylorhynchus brunneicapillus Matraca norteña
Thryomanes bewickii Saltaparedes
Troglodytes aedon Saltaparedes
Regulus calendula Regulo
Polioptila caerulea Perlita pis
Turdus rufopalliatus Mirlo
Mimus polyglottos Cenzontle
Toxostoma curvirostre Pitacoche
Bombycilla cedrorum Chinito

Phaínopepla nitens

Capulinero gris

Carpodacus mexicanus mexicanus

Gorrión mexicano

Vermivora celata Gusanero cabeza gris
Dendroica coronata Chipe coronado
Wilsonia pusilla Verdín de Wilson
Pipilo fuscus Viejita
Spizella passerina Chimbito común
S. pallida Chimbito pálido
Pooecetes gramineus Gorrión torito N
Chondestes grammacus Gorrión maicero om
Passerculus sandwichensis Gorrión zanjero d
Ammodramus savannarum Gorrión chapulín 5]
C. sinuatus Cardenal q
- _ >
Passerina caerulea Gorrión azul =
Molothrus aeneus Tordo de ojos rojos Q
M, ater Tordo cabeza café 2
a
<
[8]

Carduelis psaltria

Chirinito

Passer domesticus

Gorrión casero

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

MAMÍFEROS
Didelphis virginiana (Kerr, 1792) Tlacuache
Corynorhinus townsendi (Cooper, 1837) Murciélago
Myotis thysanodes (Miller, 1897) Murciélago
Tadarida brasiliensis Murciélago
Canis latrans (Say, 1823) Coyote
Urocyon cinerevargenteus (Schreber, 1775) Zorra gris
Lynx rufus (Schreber, 1777) Gato montes
Mustela frenata (Lichtenstein, 1831) Comadreja
Mephitis macroura (Lichtenstein, 1832) Zorrillo
Procyon lotor (Linnaeus, 1758) Mapache
Spermophilus variegatus (Erxleben, 1777) Tachalote
Liomys irroratus (Gray, 1868) Ratón espinoso
Chaetodipus nelsoni (Merriam, 1894) Ratón
Perognathus flavus (Baird, 1854) Ratón de abazones
Baiomys taylori (Thomas, 1887) Ratón pigmeo
Neotoma leucodon (Merriam, 1894) Rata magueyera
Peromyscus maniculatus (Wagner, 1845) Ratón
Sigmodon hispidus (Say and Ord, 1825) Rata
Lepus californicus asellus (Gray, 1837) Liebre
Sylvilagus audubonií (Baird, 1858) Conejo

En el área de estudio no se encontró ninguna especie de fauna catalogada de
acuerdo a la NOM-059-SEMARNAT-2010.

CAPITULO IV -Página 9 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
1V.4 MEDIO SOCIOECONÓMICO
POBLACIÓN.
A partir de la década de los 70's, la ciudad de Aguascalientes y sus poblaciones vecinas
iniciaron un rápido crecimiento, que se intensificó en los 80's, debido a la implementación de
las políticas nacionales de descentralización y apoyo a las ciudades medias, así como por una

intensiva promoción del desarrollo industrial.

Población y tasa de crecimiento media anual para el Municipio de El Llano.

11 Aguascalientes 643,419 68 797,010 67
e Asientos 37,763 4 45,492 4
03 Calvillo 51,291 5 54,136 5
04 Cosío 12,619 1 15,042 1
05 Jesús María 64,097 7 18,828 2
06 Pabellón de Arteaga 34,296 4 99,590 8
07 Rincón de Ramos 41,655 4 41,862 4
08 San José de Gracia 7,244 1 49,156 4
09 Tepezalá 16,508 2 35,769 3
10 Elllano 15,327 2 8,443 1
11 San Francisco de los 20,066 2 19,668 2
Romo
Total 944,285 100 1,184,996 100

Fuente: INEGI, Conteo de Población y vivienda 2000, XIl Censo General de Población y Vivienda 2011, del
estado de Aguascalientes.

Los constantes cambios que suceden en los centros de población atienden fundamentalmente
a los procesos demográficos que están en continuo movimiento y que actúan de manera
directa en la dinámica demográfica, misma que caracteriza las tendencias futuras de
crecimiento.

CAPITULO IV -Página 34
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Relación entre las poblaciones municipales 2011

San José de Gracia " 8,443

Cosío . 15,042

Elllano MM 18,828

Tepezalá M 19,668

San Francisco de los Romo BN 35,769
Pabellón de Arteaga MN 41,862
Asientos MN 45,492
Rincón de Romos MN 49,156
Calvillo HN 54,136

Jesús María 99,590
Aguascalientes Ida 797,010

O  100,00(200,000800,000100,000500,000600,000700,000800,000900,000

Fuente: Censos Generales de Población y Vivienda, II Conteo de Población y Vivienda 2011, INEGI.

El municipio de El Llano se divide 143 Localidades, de las cuales las más importantes
presentan poblaciones mayores a 100 habitantes; de un total de 25, el 96% pertenece al
rural, solo Palo Alto (Cabecera Municipal) es población urbana. La población existente en
estos núcleos rurales suman poco más de 9 mil habitantes, esto es casi un 70% de la
población viviendo en estos núcleos.

Los rangos de población que se registraron en este municipio, en su mayoría son poblaciones
pequeñas con pocos habitantes, 14 de de estas se ubican en el rango de 100 a 400, con
porcentajes mínimos de 0.8 a 2.4 con un porcentaje acumulado del 19.1, lo que suma en
total 2566 habitantes.

Son 5 Localidades que se ubican en un rango de 401 a 600 habitantes, cuyas entidades
registran un porcentaje de 3.3% a 4.5% en base a la población total del municipio; solo estos
núcleos presentan una población similar a la categoría anterior acumulando un total de 5117
habitantes en el área rural, con un porcentaje acumulado del 38.2%. El Novillo, La Luz, Santa
Rosa (El Huizache), Ojo de Agua de Crucitas y Los Conos, son de las comunidades más
importantes del municipio, siendo también de las de mayor población ubicadas en el rango de
601 a 1000 habitantes con porcentajes de 5.4% a 6.9% respecto a la población total del
municipio.

CAPITULO IV -Página 3 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

19) NOMBRE
POB

1 El Copetillo 100 "R 2060 102 102 0.8 0.8
2 San Agustin R 2005 103 205 0.8 15
3 San Antonio de la Rosa 400 R 1990 110 315 08 23
4 Santa Clara (Las Mieleras) R 2010 120 435 09 32
5 San Gerónimo R 1960 139 574 1.0 43
6 El Milagro R
7 Ojo de Agua de Placitas R
8 La Unión (La Paz) R
9 El Copetillo (El Moquete) R

San Francisco de los Viveros R

Sandovales R

El Tildio R

Lomas del Refugio (La Loma) R

El Terremoto R

La Tinaja R

El Retoño R

Montoya R

Francisco Sarabia (La Reforma) R

Lic. Jesús Terán (El Muerto) R

El Novillo R

La Luz R

Santa Rosa (El Huizache) R

Ojo de Agua de Crucitas R

Los Conos R .
ul

*Rural

“Urbano

RAN POB: Rangos de población

ALT- Altitud sobre el nivel del mar
POBTOT: Población total de municipio
POB ACUM: Población acumulada

% ABS: Porcentaje absoluto de población
%% ACUM: Porcentaje acumulado

CAPITULO IV -Página 3 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

LOCALIDADES Y SU POBLACION SEGÚN TAMAÑO DE LA LOCALIDAD

(AL 17 DE OCTUBRE DE 2005)
MENOS DE
2500 % MAS DE 2 500 %
HABITANTES HABITANTES
RURALES URBANAS
MUNICIPAL
LOCALIDADES 152 1
POBLACION 12 452 4810
ESTATAL
LOCALIDADES 1826 100.0 25 100.0
POBLACION 200 866 100.0 864 550 100.0
PRINCIPALES INDICADORES DEL MUNICIPIO
INDICADOR 2000 2005
POBLACION
Tasa de crecimiento media anual de la población 1990-2000 2.88
Tasa de crecimiento media anual de la población 2000-2005 1.96
Promedio de hijos nacidos vivos 2.57 2.37
Edad Mediana 18 20
Población menor de 15 años 6318 6 555
Población de 65 años y más 756 919
Relación Hombres-Mujeres 99 100
Razón de dependencia 87.1 78.4
VIVIENDA
Total de Viviendas particuales 3009 3539
Porcentajes de las viviendas particulares con 3 o más cuartos 74.2 78.3
Promedio de ocupantes por cuarto 1.45 1.32
EDUCACION
Grado promedio de escolaridad de la población de 15 años y
más 5.96 6.45
Porcentaje de la población de 6 a 14 años que sabe leer y
escribir 90.4 90.1

Porcentaje de población de 6 a 14 años que asiste a la escuela 89.5 94.1

CAPITULO IV -Página 3 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

VIVIENDA

VIVIENDAS PARTICULARES HABITADAS Y SUS OCUPANTES

(AL 17 DE OCTUBRE DE 2005)
VIVIENDAS
MUNICIPIO 3552 1.4
ESTADO 245 625 100
OUCPANTES
MUNICIPIO 16778 1.6
ESTADO 1061 896 100

DISTRIBUCION PORCENTUAL DE LAS VIVIENDAS PARTICULARES
SEGUN MATERIAL PREDOMINANTE EN PISOS

(Al 17 de Octubre de 2005)
MM Tierra
9.9 0.7 45
Mi Cemento o Firme
JA Madera, mosaico y otro
material
84.9 MM No especificado

CAPITULO IV -Página 38
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

HOGARES
HOGARES SEGÚN SEXO DEL JEFE DEL HOGAR Y NUMERO DE
PERSONAS QUE HABITAN SOLAS EN LA VIVIENDA (Al
17 de octubre de 2005)
JEFE DEL HOGAR 3591 100.0
HOMBRES 2826 78.7
MUJERES 765 21.3
HOGARES UNIPERSONALES 183 5.2 al

a/ Porcentaje tomado respecto al total de las viviendas particulares habitadas (3 552)

EDUCACION

TASA DE ANALFABETISMO DE LA POBLACION DE 15 AÑOS Y
MÁS POR SEXO, 2005

POBLACION

ANALFABETA TASA
MUNICIPAL 772 7,4
HOMBRES 345 6.7
MUJERES 427 8
ESTATAL 28 689 42
HOMBRES 12 299 3.8
MUJERES 16 390 45

GRADO PROMEDIO DE ESCOLARIDAD DE LA POBLACION DE
15 AÑOS Y MÁS AÑOS (Al 17 de octubre de 2005)

MUNICIPIO 6.5
ESTATAL 8.7
ESTADO UNIDOS MEXICANOS 8.14

CAPITULO IV -Página 39
MANIFESTACIÓN DE IMPACTO AMBIENTAL

ACTIVIDADES ECONOMICAS

Agricultura.

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

La actividad agrícola en el Municipio experimenta una transformación en los cultivos ya que
ha habido cambios climáticos, en especial en el ciclo pluvial. Son fundamentales los granos
básicos para consumo humano, la vid ha tendido a desaparecer por el problema del precio,
ya que no se alcanza a cubrir los costos de producción. La superficie municipal utilizada para

la agricultura es el 65.70%, Pastizal 28.65%, Bo:

sque 1.5%, Matorral 3.79% y otros 0.36%

Superficie fertilizada, sembrada con semilla mejorada con asistencia técnica, con servicio de

sanidad vegetal y mecanizada en el año agrícola.

Concepto Municipio Porcentaje
Superficie fertilizada 8465 37.83
Superficie sembrada con semilla mejorada 2604 11.54
Superficie con asistencia técnica 935 418
Superficie atendida con servicios de sanidad vegetal 1125 5.03
Superficie mecanizada 20443 91.36
Total hectáreas sembradas 22375 -

Ganadería.

Población Ganadera Según Especie:

Especie Municipio
Bovino 5438
Porcino 2340
Ovino 1141
Caprino 1162
Aves 7578826
Abejas 1038

Cabe resaltar que en los últimos cinco años se ha

manifestado un crecimiento constante en la

actividad pecuaria garantizando su abastecimiento para consumo interno. Sector Industrial.

En el Municipio existen pocas industrias, tan solo
S.A. de C.V., Filial de Bordados Maty, Sabropol

son Vanguardia en Confecciones de Calidad
lo, Tubeco y Equinox; aunados pequeños

talleres de confección de ropa y micro empresas familiares. La empresa Vanguardia en

CAPITULO IV -Página 4.0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Confecciones de Calidad S.A. de C.V. está ubicada en la cabecera municipal dedicándose a la
confección de ropa para niños, teniendo 126 trabajadores a nivel operario y 26
administrativos, siendo su producto exportado a Estados Unidos. La empresa Sabropollo se
dedica a la crianza de aves de postura y comercialización del producto del huevo y carne
fresca, cuenta con 116 trabajadores, ubicada en varias zonas del Municipio. Tubeco, empresa
recién llegada al Municipio, teniendo una plantilla de 28 trabajadores, dedicada a la
fabricación industrial de vaciados de concreto.

Equinox esta empresa ubicada en el Rancho el 20, emplea a 25 personas y se dedica a la
fabricación de equipo apícola. Sector Comercio. El comercio se lleva a cabo a través de
establecimientos tales como ferreterías, papelerías, farmacia, tiendas de muebles y abarrotes,
encontrándose en su mayoría en la

cabecera municipal. Cabe mencionar que la gente del Municipio realiza en gran parte sus
actividades comerciales principalmente en Aguascalientes y Palo Alto cabecera municipal.

INFRAESTRUCTURA URBANA Y DE SERVICIOS PUBLICOS.
Agua Potable.

Al igual que en todo el estado el abastecimiento de agua potable en el Municipio de El Llano
representa un gran problema, esto debido al abatimiento de los mantos acuíferos, lo cual
origina que la infraestructura que se tiene que realizar sea cada vez más costosa, esto
sumado a una alta dispersión de la población lo que hace más complicado él poder llevarle el
líquido. En el Municipio de El llano el abastecimiento se realiza con 20 pozos profundos cuyo
gasto no cubre las necesidades de la población.
VIVIENDAS PARTICULARES HABITADAS CON SERVICIO
(AL 17 DE OCTUBRE DE 2005)

DE DRENAJE %
MUNICIPIO 3015 84.9 al
ESTADO 234 759 96.9
DE AGUA ENTUBADA
MUNICIPIO 3370 94.8 al
ESTADO 227 238 93.8

al Porcentaje tomado respecto al total de las viviendas particulares (3 552)

CAPITULO IV -Página 41
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
Alcantarillado.

En lo que respecta al servicio de drenaje y alcantarillado, este cuenta con un porcentaje de
un 86% de atención, con respecto al número de viviendas habitadas, por lo cual se pude
mencionar que en cuanto a este servicio el déficit del 14% es originado por la dispersión de
la población. Cabe señalar que la mayor parte de la red de alcantarillado fue construida con
tubo de concreto que no cuenta con junta hermética. Por lo que se deberá considerar la
rehabilitación de estos sistemas, con materiales seguros y duraderos. La mayoría de las
descargas de la red de alcantarillado se hace directamente a arroyos, canales, norias, presas,
provocando serios daños a la ecología. No se cuenta con sistemas de tratamiento de aguas
residuales que son necesarios para lograr su reutilización y evitar la contaminación.

Electricidad.

Actualmente el Municipio cuenta con una cobertura de energía eléctrica del orden del
95.40%, las áreas de oportunidad más recurrente en este servicio es el mantenimiento del
sistema de alumbrado público, de los aspectos más importantes a atender no sólo para la
dotación del servicio de energía eléctrica, sino en general para todos los servicios públicos es
el ordenamiento territorial, que tendría impacto en acrecentar el costo-beneficio en las
comunidades, para la ampliación de las redes.

VIVIENDAS PARTICULARES HABITADAS CON SERVICIO

(AL 17 DE OCTUBRE DE 2005)
DE ENERGIA ELECTRICA %
MUNICIPIO 3374 95.0 al
ESTADO 238 639 98.5

a/ Porcentaje tomado respecto al total de las viviendas particulares (3 552)
Pavimentación.

El material predominante en las vialidades es de concreto hidráulico que representa un 20%.
Los otros materiales con los que cuenta la pavimentación son principalmente de concreto
asfalto y piedra bola en empedrados. Se estima que el 80% de las calles se encuentran sin
pavimentación. Cabe mencionar que algunas de estas calles no cuentan con guarniciones y
banquetas. Es decir que la cobertura de urbanización en este rubro en el Municipio es de
30% en buen estado.

CAPITULO IV -Página 4-2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
Servicios Urbanos.

Los inmuebles correspondientes a este subsistema existentes en el Municipio son: 3
cementerios; ubicados en Palo Alto, La loma del Refugio y Sandovales, 1 comandancia de
policía y 2 gasolineras; los que proporcionan servicios para el buen funcionamiento y
seguridad a la población y abastecimiento de combustibles.

Limpia.

En la actualidad el servicio de limpia cuenta solamente con un camión recolector. La forma de
recolección es a través de tambos principalmente y algunos contenedores, el barrido es
manual para atender calles, plazas públicas, etc., donde la ciudadanía es responsable de la
limpia de sus espacios. La basura del Municipio es depositada en el Relleno Sanitario de San
Nicolás, en el municipio de Aguascalientes.

Parques y Jardines.

En lo que respecta a parques y jardines existen sobre todo en las principales comunidades,
así como algunas zonas de recreación y esparcimiento.

Panteones.

El Municipio cuenta con tres panteones ubicados en las localidades de Palo Alto, Sandovales y
la Loma del refugio.

Rastros.

En la actualidad el Municipio no cuenta con un rastro, y este servicio se cubre con el rastro
ubicado en el municipio de San Francisco de Los Romo.

Mercados.

Actualmente el Municipio no cuenta con un mercado municipal. La actividad comercial se da

por medio de tiendas de abarrotes y tianguis que se instalan principalmente en la cabecera
municipal.

CAPITULO IV -Página 4-3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

energías renovables
Comunicaciones.
En comunicaciones se cuenta con líneas telefónicas disponibles en la mayoría de las
localidades del Municipio, mediante caseta telefónica, y en la cabecera municipal con línea
disponible en la mayoría de las viviendas.
Recreación.
En el aspecto recreativo se cuenta con un Jardín Principal en la cabecera municipal con una
superficie de 2,703 m?, así como áreas verdes en otros puntos. También se cuenta con un

Lienzo Charro en el que se realizan actividades propias de la charrería o fiestas taurinas en
temporada de feria y otras celebraciones.

Deporte.

Para llevar a cabo las actividades deportivas actualmente en la cabecera municipal existen 2
canchas deportivas, una al lado oriente del Jardín principal en la cual se practica el básquet-
bol y el voleibol, la cual tiene una superficie de 523 m2, y una Unidad Deportiva al sur del
poblado con una extensión de 8 has.

En el resto de las localidades del Municipio se tienen otros espacios que no han sido
documentados, que permiten realizar actividades deportivas.

Administración Pública.

Existen oficinas de Gobierno Federal como la SAGARPA y oficinas de Gobierno Estatal como la
Procuraduría General y Justicia, Ministerio Publico, y juez mixto menor, y una plaza
comunitaria. Las oficinas del registro civil se encuentran tanto en la cabecera municipal como
en la localidad de Sandovales.

Fuente: PLAN MUNICIPAL DE DESARROLLO DE EL LLANO, AGUASCALIENTES.

CAPITULO IV -Página 44.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

V. IDENTIFICACIÓN, DESCRIPCIÓN Y EVALUACIÓN DE LOS IMPACTOS AMBIENTALES

V.1 Metodología

El objetivo principal de este capítulo es identificar y valorar los impactos ambientales derivados a
partir del desarrollo del proyecto urbano; por lo que como ya se ha venido mencionado se evaluarán
los impactos derivados de la actividad que de acuerdo con la legislación en la materia corresponde
autorizar a la SEMARNAT:

V.1.1 Metodología para evaluar los impactos ambientales

Para identificar y evaluar el impacto ambiental generado por el desarrollo del proyecto se utilizó
como base una matriz de doble entrada del tipo impacto-ponderación.

Los pasos de la metodología utilizada son los siguientes:

1. Identificación de las acciones susceptibles ó agentes causales de los impactos negativos al
medio ambiente.

2. Identificación de los Factores medioambientales susceptibles de recibir impactos.

3. Construcción de la Matriz Agente Causal- Recurso impactado

4. Identificación y descripción de los posibles impactos negativos

5. Matriz impacto-ponderación. Una vez identificadas las posibles alteraciones, se hace preciso
una previsión y valoración de las mismas. Esta operación es importante para clarificar aspectos
que la propia simplificación del método conlleva. Para llevar a cabo lo anterior se realizó la
valoración de los impactos a través de la construcción de una matriz impacto-ponderación,
para determinar la importancia del impacto, de acuerdo a parámetros y valores

posteriormente descritos.

6. Finalmente se generó la Matriz de Impacto-Recurso

CAPITULO V-Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
7. Análisis de los impactos ambientales por componente ambiental

De acuerdo a la metodología descrita, ésta nos permite identificar, prevenir y comunicar los efectos
del proyecto en el medio, para posteriormente, obtener una valoración de los mismos y poder
determinar las medidas correctivas.

v.2 Identificación de las acciones susceptibles ó agentes causales de los impactos negativos al
medio ambiente.

ACTIVIDADES IMPACTANTES

Para este punto y teniendo como objetivo el proponer medidas correctivas y preventivas, que
permitan minimizar los efectos negativos de las acciones desarrolladas en el proyecto, nos
centraremos exclusivamente en la identificación y evaluación de las actividades que ejercen un
impacto negativo al ecosistema.

ACTIVIDADES IMPACTANTES

ACTIVIDADES PRINCIPALES Presencia en el proyecto
Preparación S]
Despalme SI
Construcción si
Operación SI
BENEFICIO SI

CAPITULO V-PáginaZ
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
V.3 Identificación de los Factores medioambientales susceptibles de recibir impactos
Factores medioambientales susceptibles

Todos los factores o parámetros que constituyen el medio ambiente pueden verse afectados en
mayor o menor medida por las acciones humanas. Sin embargo, por las características de este
proyecto hemos de considerar los siguientes recursos o elementos del medio natural:

+ Atmósfera

+. Suelo

+ Agua

+ Vegetación

+ Fauna Silvestre
. Paisaje

Construcción de la Matriz Agente Causal- Recurso impactado

ACTIVIDAD SUELO ATMOSFERA AGUA VEGETACIÓN FAUNA | PAISAJE

Despalme

Construcción

Operación

Tránsito de
Vehículos

CAPITULO V-Página3
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

V.4 Identificación y descripción de los posibles impactos negativos

Tomando como base la Matriz del punto anterior y la experiencia profesional de los técnicos
participantes, se identificaron los impactos negativos por recurso impactado identificando su agente

causal.

Identificación y descripción de los posibles impactos negativos:

IMPACTO AGENTE CAUSAL DESCRIPCIÓN

1. SUELO
Con el desarrollo de estas actividades, se eliminara
del sitio totalmente el escaso suelo vegetal perderá
completamente su funcionalidad, como es la
fertilidad y la posibilidad de desarrollo de flora y

% fauna, además de modificar el ciclo hidrológico, ya

Erosión y arrastre de y “e

partículas Despalme, que se alteran las funciones de absorción del suelo y
por lo tanto la recarga se ve afectada, igualmente el
drenaje superficial del agua se ve afectado ya que
aumenta la velocidad y disminuye la calidad al
acarrear más sólidos

Perdida de la fertilidad del Por el despalme se retirara todo el suelo vegetal por

suelo Despalme, lo que se pierde su capacidad productiva
Pudiera contaminarse el suelo por residuos sólidos

Contaminación Despalme ya sea de tipo urbano o bien peligrosos por manejo
de aceites o combustibles de forma inadecuada.

2. AGUA

Contaminación de agua Contaminación del suelo y agua por derrame de

a Despalme .

superficial Hidrocarburos
Generalmente cuando se realizan actividades de
construcción, con pocas pendientes, representan un
riesgo menor por el acarreo de azolves sobre todo

Azolve de cauces y Despalme

cuerpos de agua.

en la temporada de lluvias, igualmente el tránsito de
vehículos y las actividades extractivas producen
polvos que pueden ser acarreados por el agua.

CAPITULO v-Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

IMPACTO AGENTE CAUSAL DESCRIPCIÓN
3. VEGETACIÓN
Se afectará una superficie de 97-55-98.748 has que
o son zonas agrícolas.
El total de |
tión. ota! de la Despalme En la zona donde se hará el sembrado de los paneles
E : no se presentaron especies enlistadas en la NOM-
059 SEMARNAT-2010.
4. ATMOSFERA
La actividad de movimientos de materiales e
o : infraestructura causa la constante emisión de
Emisión partículas Despalme » . :
suspendidas partículas finas que si no se controlan
P adecuadamente pueden afectar la salud de los
trabajadores y al medio ambiente.
o : El tránsito vehicular sobre caminos de terracería
Emisión de contaminantes Despalme

a la atmósfera.

causa la emisión de partículas finas que afectan la
calidad del aire.

Emisión de ruido

Tránsito de vehículos y
maquinaria pesada

El tránsito vehicular y movimientos de materiales de
construcción causan ruido que puede afectar a la
fauna.

. Despalme La pérdida de suelo y de las plantas de la zona
Cambio de patrones de :
agrícola pueden causar un aumento en la
temperatura '
temperatura a nivel local
5. FAUNA SILVESTRE
La eliminación de vegetación en las áreas agrícolas
necesariamente a la fauna que la utiliza ya sea como
fuente de alimentación o refugio.
Se afectaran principalmente a las aves, que es la
clase de fauma más abundante en el sitio,
reduciendo su hábitat, obligándolos a migrar.
Despalme

Disminución del hábitat de
la fauna silvestre local.

Tránsito de Vehículos

Además la presencia continua de personas así como
el ruido derivado de la operación de equipo y
maquinaria ocasiona que se ahuyente a la fauna del
sitio.

El movimiento de maquinaria y equipo, así como la
presencia de trabajadores y habitantes ahuyentará a
las especies de fauna presentes en el sitio.

CAPITULO V-PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

IMPACTO

AGENTE CAUSAL

DESCRIPCIÓN

Se Ahuyenta la fauna

Pudiera haber presencia

de

Trabajadores, Cazadores

furtivos, confundidos con
personal del proyecto

Con la operación del proyecto, se tendrá una mayor
presencia de trabajadores y con ello el aumento de

posibles acciones de daño y cacería a la fauna de la

región.

Afectación a especies de
importancia

Despalme
Tránsito de Vehículos
Y la presencia de personas

Se pudieran afectar indirectamente las especies
presentes en la zona de influencias

6. PAISAJE

Deterioro de la calidad del
paisaje

Pérdida de Naturalidad

Despalme.

El desarrollo de infraestructura afecta la naturalidad
de la zona, aunque no en gran medida, ya que la
zona se encuentra ya alterada al haber en su
mayoría zonas agrícolas y pecuarias en el sitio.

CAPITULO v-Páginab
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
V.5 Matriz impacto-ponderación.

Una vez identificadas las posibles alteraciones, se hace preciso una previsión y valoración de las
mismas. Esta operación es importante para clarificar aspectos que la propia simplificación del método
conlleva. Para llevar a cabo lo anterior se realizó la valoración de los impactos a través de la
construcción de una matriz impacto-ponderación, para determinar la importancia del impacto, de
acuerdo a parámetros y valores posteriormente descritos.

Una vez identificadas las acciones o actividades generadas por el proyecto para la valoración de los
impactos se utilizó la siguiente tipología:

Valoración de los impactos:

1. Por su Magnitud (M) (grado de destrucción)

e Notable: Aquel cuyo efecto se manifiesta como una modificación del medio ambiente, que produce
O pueda producir en el futuro repercusiones apreciables en los mismos.

+ Media: Aquellos cuyo efecto se manifiesta como una alteración del medio ambiente o de alguno de
sus factores, cuyas repercusiones en los mismos se consideran situadas entre los niveles Notable y
Mínimo.

e Mínima: Aquel cuyo efecto expresa una destrucción mínima del factor considerado.

2. Por su Extensión (Ex) (área de influencia)

e Puntual: Cuando la acción impactante produce un efecto muy localizado (área de aprovechamiento)
nos encontramos ante un impacto puntual.

e Parcial: Aquel cuyo efecto supone una incidencia apreciable en la totalidad del predio donde se
ubica el aprovechamiento.

+ Regional: El efecto no admite una ubicación precisa y tiene una influencia generalizada, en áreas
adyacentes al predio, como pudiera ser la afectación de una cuenca hidrográfica.

3. Por el momento en que se manifiesta (Evidencia) (E)

e Inmediato —Corto plazo: Es inmediato cuando el plazo de manifestación del impacto aludido al
tiempo que transcurre entre la aparición de la acción y el comienzo del efecto sobre el factor del
medio considerado es mínimo (inferior a un año).

+ Mediano Plazo: Sí aparece en un período que va de 1 a 5 años

+ Largo Plazo: Sí el efecto tarda en evidenciarse en más de cinco años

CAPITULO V-Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

4. Por su Persistencia (temporalidad o duración) (PE)

Se refiere al tiempo que, supuestamente, permanecerá el efecto desde su aparición y a partir del cual
el factor afectado retornaría a las condiciones iníciales previas a la acción por medios naturales o
mediante la introducción de medidas correctoras.

e Fugaz: Si la permanencia del efecto tiene lugar durante menos de un año.

e Temporal: Sí dura entre 1 y 10 años

+ Permanente: Si el efecto tiene una duración superior a los 10 años

5. Por su capacidad de recuperación (Recuperabilidad) (MC)

Se refiere a la posibilidad de reconstrucción, total o parcial, del factor afectado como consecuencia
del proyecto, es decir, la posibilidad de retornar las condiciones iniciales previas a la actuación, por
medio de medidas correctoras.

+ Recuperable: Si es totalmente recuperable de manera inmediata o a mediano plazo

+ Mitigable: Si es parcialmente recuperable

e Irrecuperable: Alteración imposible de reparar, tanto por la acción natural, como la humana.

6. Por su Reversibilidad (RV)

Se refiere a la posibilidad de reconstrucción del factor afectado por el proyecto, es decir, la posibilidad
de retornar a las condiciones iníciales previas a la acción, por medios naturales, una vez que se deja
actuar sobre el medio.

+ Reversible a corto plazo: Sí se auto recupera en un período de tiempo mínimo (inferior a un año).

+ Reversible a mediano plazo: Que se recupera en un lapso de tiempo que va de 1a 5 años

e Irreversible: Sí el efecto es irreversible

7. Por su Sinergia (SI)

Aquel que se produce cuando el efecto conjunto de la presencia simultánea de varios agentes o
acciones supone una incidencia ambiental mayor que el efecto suma de las incidencias individuales
contempladas aisladamente.

e Simple: Aquel cuyo efecto se manifiesta sobre un solo componente ambiental o cuyo modo de
acción es individualizado, sin consecuencias en la inducción de nuevos efectos, ni en la de su
acumulación, ni en la de su sinergia.

e Sinergismo moderado: Cuando una acción actuando sobre un factor, tiene un sinergismo moderado
con otras acciones que actúan sobre el mismo factor.

e Altamente sinérgico: Cuando una acción actuando sobre un factor, tiene un sinergismo alto con
otras acciones que actúan sobre el mismo factor.

CAPITULO V-PáginaQ
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

8. Por su Acumulación (incremento progresivo) (AC)

Aquel efecto que al prolongarse en el tiempo la acción del agente inductor, incrementa
progresivamente su gravedad al carecer el medio de mecanismos de eliminación con efectividad
temporal similar a la del incremento de la acción causante del impacto.

e Simple: Cuando no produce efectos acumulativos

+ Acumulativo: Cuando el efecto es acumulativo

9. Por su Efecto (EF)

Este atributo se refiere a la relación Causa-efecto o sea la forma de manifestación del efecto sobre un
factor, como consecuencia de una acción

* Indirecto (Secundario): Su manifestación no es consecuencia directa de la acción, sino que tiene
lugar a partir de un efecto primario.

+ Directo: Es aquel cuyo efecto tiene una incidencia inmediata en algún factor ambiental

10. Por su Periodicidad (PR)

+ Discontinuo: Aquel cuyo efecto se manifiesta a través de alteraciones regulares en su permanencia
+ Periódico: Aquel cuyo efecto se manifiesta con un modo de acción intermitente y continua en el
tiempo.

+ Continuo: Aquel cuyo efecto se manifiesta través de alteraciones regulares en su permanencia

CAPITULO v-Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

V.6 Determinación de la importancia del impacto (DE ACUERDO CON LA FORMULA DE CONESA)

Fuente: Guía Metodológica para la evaluación de Impacto Ambiental, Conesa Fernández-Vítora,

Vicen, Mundi-Prensa Libros, S.A.

Atributo

Tipo

Valor

Magnitud (M)

Mínima
Media
Notable

Extensión (Ex)

Puntual
Parcial
Regional

Evidencia (E)

Inmediato
Mediano
Largo Plazo

Persistencia (PE)

Fugaz
Temporal
Permanente

Recuperabilidad (MC)

Recuperable
Mitigable
Irrecuperable

Reversibilidad (RV)

Corto plazo
Mediano
Plazo Irreversible

Sinergia (SI)

Simple
Sinérgico
Muy Sinérgico

Acumulación (AC)

Simple
Acumulativo

Efecto (EF)

Indirecto
Directo

Periodicidad (PR)

Discontinuo
Periódico
Continuo

Probar anos onojan oso o on aan pane

CAPITULO V-Página 1 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Importancia del Impacto (1)= 3M+2EX+2MC+E+PE+RV+SI+AC+EF+PR

De acuerdo a nuestra escala de valores, la importancia adquiere valores de 14 a 68, por lo que hemos
clasificado el orden de importancia de acuerdo a los siguientes valores:

. Los impactos con valores menores a 18 son irrelevantes, o sea totalmente compatibles con el

proyecto.

Los impactos con valores de entre 18 y 34, son considerados como moderados.
De 35 a 51, los impactos son severos, y
Son Críticos cuando su valor es mayor a 51.

V.7 Matriz impacto — ponderación (de importancia)

La ponderación es un proceso que permite detectar la importancia relativa de cada uno de los
impactos potenciales, en función de sus características.

Para la ponderación de la importancia y trascendencia de los impactos identificados y descritos en el

inciso anterior y de a
importancia:

cuerdo a los parámetros descritos en la metodología, se conformó la matriz de

MATRIZ DE IMPORTANCIA PONDERACIÓN

IMPACTO m| ex | mc | E | re | rv | sio] ac | er | PR | SUMA | IMPORTANCIA

1. SUELO

Erosión y arrastre de iia falaja 214] 1 21 MODERADO

partículas

Perdida de la fertilidad del a!

suelo 112 | a Jaajal2lidjal]2 40 SEVERO Ca]
a
Z

Contaminación 1afa farias 20 MODERADO 1d

2. AGUA >

ón d 9

Contaminación de agua iaa lalalala 17 IRRELEVANTE >

superficial E
Z

Azolve de cauces y cuerpos 1 1 2 1 2 2 1 4 4 4 27 MODERADO ¡8

de agua.

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

3. VEGETACIÓN M| EX | MC |E]| PE] Rv Si AC | EF PR SUMA IMPORTANCIA
i ó 1 1 1 1 1 1 1 1 1

Eliminación total de la 1 10 IRRELEVANTE

vegetación.

4. ATMOSFERA

Emisión partículas 212 2 l2la 4 2 1 4 1 32 MODERADO

suspendidas

Emisión de contaminantesa |, |, 2 lala 4 2 1 4 1 32 MODERADO

la atmósfera.

Emisión de ruido 2 2 2 1| 4 4 2 1 4 1 31 MODERADO

Cambio de patrones de 1 1 2 214 4 2 1 1 4 27 MODERADO

temperatura

5. FAUNA SILVESTRE

Disminución del hábitat 2 2 2 214 2 1 1 4 4 32 MODERADO

Se Ahuyenta la fauna 2 2 2 2 4 2 1 1 1 4 29 MODERADO

Afectación a especie bajo 1pipafalatafajla aa 10 IRRELEVANTE

estatus de protección

6. PAISAJE

Deterioro de la calidad del [y [7 [2 [22 | 2 [12 2] 2 17 IRRELEVANTE

paisaje

Pérdida de naturalidad 1 1 4 4| 4 4 1 1 4 1 36 SEVERO

CAPITULO V-Página 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

V.8 Matriz Impacto - Recurso, con valoración del impacto

Con los resultados de la ponderación se construye la matriz que relaciona los recursos e impactos,
para tener mayores elementos de juicio sobre las medidas de prevención y mitigación a tomarse.

Terminología abreviada:

Impacto Irrelevante-compatible= COMP
Impacto Moderado= MOD

Impacto severo= SEV

Impacto Crítico= CRIT

VY YY

IMPACTO SUELO | AGUA VEGETA- AIRE FAUNA | PAISAJE
CIÓN

Erosión y arrastre de partículas MOD

Perdida de la fertilidad del suelo SEV
MOD

Contaminación

Contaminación de agua COMP
superficial
Azolve de cauces y cuerpos de MOD
agua.
Eliminación total de la COMP
vegetación.

Emisión partículas suspendidas MOD MOD

Emisión de contaminantes a la MOD
atmósfera.

Emisión de ruido MOD MOD

Cambio de patrones de MOD

temperatura
Disminución del hábitat MOD

Se Ahuyenta la fauna MOD
Afectación a especie bajo COMP
estatus de protección
Deterioro de la calidad del CcoMP
paisaje
Pérdida de naturalidad SEV

CAPITULO V-Página 1 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Como puede observarse, los impactos DE CARÁCTER SEVEROS son los que tienen que ver con la
afectación al suelo y naturalidad y están determinados principalmente por la duración de los impactos
en el tiempo.

v.9 IMPACTOS RESIDUALES

Un impacto residual es aquel efecto que permanece en el ambiente después de aplicar las medidas de
mitigación. Es un hecho que muchos impactos carecen de medidas de mitigación, otros pueden ser
ampliamente mitigados o reducidos (SEMARNAT, 2002).

Al final del proyecto y aun después de la aplicación de las medidas de mitigación quedarán aun
impactos que por las características del proyecto y aspectos físicos, no será posible su erradicación
total, en este sentido como impactos residuales se identificaron los siguientes:

La modificación de la estructura del suelo así como el retiro de las capas superficiales de material
edáfico, alterarán por un largo periodo de tiempo, la estructura natural del suelo; debido a lo anterior
se modificaran algunas de las actividades físicas y naturales que se desarrollan a ese nivel del sistema
natural, como la infiltración, la escorrentía, procesos de degradación orgánica y de formación de
suelo.

Igualmente por la duración del periodo extractivo se considera que el impacto a la vegetación es de
tipo residual, sin embargo debido a la extensión de la superficie del proyecto se considera que el
impacto afectara de forma local el ecosistema.

CAPITULO V-Página 1 4.
Erosión y
arrastre de
partículas
Perdida de la
fertilidad del
suelo

Contaminación
del suelo por
residuos
sólidos

Despalme

Con el desarrollo de estas
actividades, se eliminara del sitio
totalmente el escaso suelo vegetal
perderá completamente su
funcionalidad, como es la fertilidad
y la posibilidad de desarrollo de
flora y fauna, además de modificar
el ciclo hidrológico, ya que se
alteran las funciones de absorción
del suelo y por lo tanto la recarga
se ve afectada, igualmente el
drenaje superficial del agua se ve
afectado ya que aumenta la
velocidad y disminuye la calidad al
acarrear más sólidos

Por el despalme se retirara todo el
suelo vegetal por lo que se pierde
su capacidad productiva

Pudiera contaminarse el suelo por
residuos sólidos ya sea de tipo
urbano O bien peligrosos por
manejo de aceites o combustibles
de forma inadecuada por las y por
la maquinaria o vehículos utilizados
en la zona.

-Realización el emparejamiento de pendientes
pronunciadas, que faciliten las actividades de
restauración del suelo

-Emparejamiento del suelo y cobertura con
material edáfico fértil: se emparejara el suelo
evitando la presencia de protuberancias con la
finalidad de facilitar las actividades de acomodo
del suelo para su restauración y posterior
mantenimiento.

Se realizará actividades de reforestación con
especies locales, provenientes de los viveros
más cercanos al sitio del proyecto.

Los residuos vegetales sobrantes (herbáceas,
pastos y restos de productos agrícolas.) serán
triturados con el tractor y se mezclaran con la
tierra extraída durante el despalme a fin de
favorecer su biodegradación y mejorar su
calidad. Esta mezcla será utilizada en las zonas
aledañas al sembrado de los paneles donde no
va ningún tipo de infraestructura.

Se capacitará al personal en el adecuado
manejo de los residuos sólidos no peligrosos
(basura).

Se colocarán contenedores identificados para la
basura en el área donde se realice la actividad.

Se colocarán letreros de “No tirar basura” en el
área del proyecto.

Se realizará la inspección semanal del estado de
los contenedores (que no excedan en su
capacidad) y de presencia de basura en el área
del proyecto.

Debido a que la
actividad de
Despalme afecta el
suelo las medidas
propuestas tienden
a compensar los
impactos
ocasionados a éste
y servir de sustrato
para el desarrollo de
vegetación.

Las medidas de
control de la
contaminación en
particular el manejo
adecuado de los

residuos sólidos
permitirá evitar
contaminación

directo del suelo.

DESPALME

CONSTRUCCIÓN
OPERACIÓN

CONTINUO DURANTE TODO
EL PROYECTO

Contaminación
de agua
superficial

Despalme

Todos los procesos constructivos
generan una gran cantidad de
residuos y si no se tiene control
sobre ellos pueden contaminar los
cuerpos de agua cercanos.

Contaminación del suelo y agua por
derrame de Hidrocarburos

- Para evitar la contaminación del agua debido a
derrames accidentales de hidrocarburos no se
harán reparaciones ni recargas de combustible
en el sitio del proyecto.

La maquinaria se someterá a un programa de
Mantenimiento preventivo para minimizar el
riesgo de ruptura de las mangueras de los
sistemas hidráulicos. Este mantenimiento será
realizado en talleres especializados.

Se elaborará y aplicará un procedimiento para
limpiar oportunamente cualquier derrame
(aceites y lubricantes) y disponer
adecuadamente los residuos generados en caso
de presentarse un derrame accidental.

Se realizarán monitoreos continuos en la
maquinaria en la zona del para verificar que no
haya evidencia de derrames mal atendidos.

-Se construirá un sistema de canalización de
desvío y de desagúe, que permitirá tener un
mayor control sobre las corrientes dentro del
área del proyecto, lo que evitará el arrastre
incontrolado sobre la zona de los paneles. Los
canales de desvío serán ubicados en forma
paralela a las zonas de las pendientes, evitando
así que esa agua se disperse hacia otras áreas y
dirigiéndolas hacia su ruta normal de
escurrimiento. Para hacer este canal se
escarbará una zanja a un costado de los sitios
de los paneles con medidas aproximadas de 50
cm de ancho por unos 60cm de profundidad y
de longitud variable.

En los proyectos el
recuso hidrológico
se ve afectado
principalmente en
dos vertientes, el
primero en el
funcionamiento del
ciclo hidrológico, ya
que se modifica la
capacidad de
absorción y por lo
tanto aumenta la
velocidad y cantidad

de escorrentías
hacia la partes
bajas.

Por otra parte la
Calidad del agua se
ve afectada por la
presencia de sólidos
disueltos por lo que
las escorrentías
comúnmente
acarrean

componentes
afectando la calidad
de las aguas abajo
e inclusive la
infraestructura.

estos

DESPALME

CONSTRUCCIÓN

OPERACIÓN

MEDIDA DE CONTROL, MITIGACIÓN O | JUSTIFICACIÓN | ETAPA DE APLICACIÓN
IMPACTO AGENTE DESCRIPCIÓN COMPENSACIÓN DE LAS MEDIDAS, DE
CAUSAL ACUERDO CON EL
CRONOGRAMA DE OBRA
- Para evitar los azolves hacia las zonas donde | Por tal motivo las | CONSTRUCCIÓN
se dirigen los escurrimientos se contara con | medidas propuestas
trampas o pequeños sitios de retención para | van directamente a | DESPALME
capturar los sedimentos en el mismo terreno contrarrestar z
Se espera que con estas barreras, los canales | mediante medidas OPERACIÓN
de desvío y la trampa de sedimentos, el agua | de control y
pluvial no arrastre grandes cantidades de sólidos | compensación — los
hacia las corrientes o cuerpos de agua cercanas | efectos que estos
a la zona del proyecto. impactos pudieran
tener.
Generalmente cuando se realizan Adecuado manejo y correcta disposición de los DESPALME
actividades de construcción, con materiales en alguna zona donde no exista una ,
topografía y pendiente media, gran pendiente. CONSTRUCCIÓN
representan un riesgo el acarreo de z
PAS Despalme azolves sobre todo en la temporada OPERACIÓN
cuerpos de de lluvias, igualmente el tránsito de
agua. vehículos y las actividades de
movimientos de materiales
producen polvos que pueden ser
acarreados por el agua.
IMPACTO CAUSAL DESCRIPCIÓN MITIGACIÓN O JUSTIFICACIÓN ACUERDO CON EL
COPAS CRONOGRAMA DE OBRA
La actividad de la construcción y No existen Especies de Interés y | Debido a que la actividad de | INICIO DE OBRA
desplante de los paneles, afecta de catalogadas en la NOM 059 despalme afectan la vegetación, las
manera directa y total a la vegetación | -Reforestación de áreas | medidas propuestas tienden a
Eliminación total Despalme del sitio (vegetación herbácea anual y | aledañas o al momento del | compensar los impactos ocasionados
de la vegetación. Pp de las actividades agrícolas que se término de la operación del |a este recursos y en un futuro | ABANDONO
dan en el predio actualmente), en proyecto en la zona que estaría | restablecer los servicios que ofrecen
virtud de que se elimina por completo | ocupada por los paneles e | con relación al ciclo hidrológico, como
las especies presentes en el área del | infraestructura del proyecto. hábitat para vida silvestre, para
desplante de los paneles. captura de carbono, etc.

AGENTE

MEDIDA DE CONTROL,

ETAPA DE APLICACIÓN DE LAS

IMPACTO EAUSAT DESCRIPCIÓN MITIGACIÓN 0 JUSTIFICACIÓN | MEDIDAS, DE ACUERDO CON
COMPENSACIÓN EL CRONOGRAMA DE OBRA
4. ATMOSFERA
La actividad preparación, Evaluación frecuente de los niveles de | Las medidas previstas
Despalme construcción y operación causa | ruido y emisiones de gases de los |en este recurso, son
Emisión de . la constante emisión de vehículos de transporte y maquinaria, | principalmente del | DESPALME
partículas Tránsito de partículas finas que si no se para garantizar que trabajan dentro de | tipo de control y CONSTRUCCIÓN
suspendidas Vehículos controlan adecuadamente la normatividad establecida preventivas y tienden
o pueden afectar la salud de los , a minimizar los OPERACIÓN
Operación trabajadores y al medio Se llevará un programa de | efectos.
ambiente. mantenimiento preventivo a la
maquinaria utilizada, este | Se considera que si
Tránsito de mantenimiento se realizará en talleres | bien no es posible
Emisión de vehículos El tránsito vehicular sobre especializados cada 6 meses. En caso | evitar el efecto de
contaminantes a la o caminos de terracería causa la | de requerirlo, el equipo puede ser | estos impactos, con
, Operación de | emisión de partículas finas que | enviado antes a un mantenimiento | las medidas
atmósfera. inari : a . e
maquinaria afectan la calidad del aire. correctivo propuestas sí se
pesada disminuirán de forma
-Se limitará la velocidad máxima dentro | importante los
Emisión de ruido Tránsito de El tránsito vehicular en las del área del proyecto a 20 Kmy/hr, posibles efectos, tanto
vehículos y etapas de preparación y colocando señalamientos en los caminos | en la salud de los
maquinaria construcción causan ruido que | de acceso. operarios como en el
pesada puede afectar a la fauna. medio ambiente.

Cambio de
patrones de
temperatura

-Se realizará la inspección mensual de
los caminos para verificar las
condiciones de los señalamientos

La perdida de vegetación
herbáceas y suelo vegetal el
microclima en el ámbito local.

Se realizará el despalme paulatino de
las zonas de desplante de los paneles,
siguiendo el esquema de trabajo en
base a la topografía del sitio respetando
las curvas de nivel y estructurándose
bancales.

Se realizaran riegos continuos con agua
tratada para minimizar los polvos y
emisiones a la atmosfera debido a los
movimientos de materiales

ACTIVIDADES CONTINUAS DURANTE
TODO EL DESARROLLO DEL PROYECTO

DESPALME
CONSTRUCCIÓN
OPERACIÓN

ABANDONO

Con el despalme en el sitio
del Proyecto se eliminan
hábitats o lugares de
nidificación de especies de
fauna menor.

-Previo al inicio de las actividades, se
realizarán recorridos para ahuyentar a la
fauna usando artefactos ruidosos.

-Se realizaran actividades de

restauración de hábitat mediante la

La fauna presente en la zona
del proyecto y en las zonas
adyacentes es escasa, debido
a la cercanía a las actividades
que se vienen desarrollando

ABANDONO

SEMARNAT-059-2010

NOM 059 así como de las que se
dificulte su movimiento,

Disminución desde hace ya mucho tiempo
del hábitat de Despalme Además la presencia ) reforestación en la zona; por lo que las
la fauna pa continua de personas así medidas propuestas tienden
silvestre local. como el ruido derivado de la más al control y mitigación y
operación de equipo y compensación de impactos en
maquinaria ocasiona que se el futuro, mediante la
ahuyente a la fauna del restauración del hábitat
sitio. durante el proceso de
abandono.
-Colocación de letreros en los accesos y INICIO DE OBRA
caminos internos, orientando a los
Presión sobre trabajadores y contratistas sobre las
especies Pudiera haber Con la operación del especies de fauna existentes, con
inanáti presencia de proyecto, se tendrá una énfasis en las que se encuentran en la
cinegéticas Trabajadores, | Mayor presencia de lista de especies bajo protección, y las
Cazadores trabajadores y con ello el medidas que se deben seguir para su
furtivos, aumento de posibles protección INICIO DE OBRA
ona PI de año y caceraa | Realización de campañas entre ANUAL
del proyecto la fauna de la región. trabajadores y contratistas, así como
entre la población local, sobre la
importancia de la conservación y
protección de la flora y fauna silvestres.
Afectación a Todas las Se pudieran afectar Se aplicarán diferentes medidas de DURANTE TODO EL PROCESO DE
especies de actividades del indirectamente las especies manejo de las especies de fauna sobre PREPARACIÓN Y OPERACIÓN DEL
importancia proyecto enlistadas en la NOM- todo de las que están enlistadas en la PROYECTO.

Deterioro de la
calidad del paisaje

Despalme.

Construcción.

Operación.

La afectación a la vegetación y
suelo, afecta de manera
directa el Valor estético del
sitio en cuestión, sin embargo
es importante recordar que en
la actualidad existe ya una
gran parte de la zona afectada
por actividades agrícolas y
pecuarias.

Corrección de
inmediata.

pendientes

Se realizará la implantación de
los paneles e infraestructura en
forma ordenada de acuerdo al
programa de trabajo establecido
por la empresa,

Se realizarán medidas de
mejoramiento de reforestación
en el perímetro del proyecto

La afectación al paisaje
representa un impacto
prácticamente imposible de

recuperar en su totalidad; por lo
que las medidas que se
proponen tienden a recuperar
más que la estructura original
del paisaje, la funcionalidad del
ecosistema, comenzando con la
estabilización del terreno y la
preparación de este para
sostener una cobertura vegetal y
restaurar la funcionalidad del
ecosistema.

ABANDONO

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

VI. MEDIDAS PREVENTIVAS Y DE MITIGACIÓN DE LOS IMPACTOS AMBIENTALES

El presente capítulo propone las medidas de mitigación que se consideran más apropiadas para

atender los impactos a través de distintas modal

idades de actuación, esto es mitigación, control,

restauración y restitución. Cuando el tipo de impacto lo permite se valora la eficacia de la medida

planteada pues es posible hacer esto en todos los

casos, debido a que existen impactos ambientales

cuya valoración depende de un conjunto de criterios cualitativos.

Las medidas, en algunos casos como el de

los impactos a la atmósfera, podrán aplicarse

simultáneamente a la generación del impacto, mientras que en otros como el suelo, la topografía y el
paisaje, la aplicación de las medidas de mitigación deberá aguardar algún tiempo e incluso esperar

hasta la conclusión de la vida útil del proyecto

De acuerdo con el análisis, donde se observan
medida a los factores del medio ambiente.

Se presentan a continuación las medidas:

los impactos ambientales que afectan en mayor

CAPITULO VI-Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
VII. PRONÓSTICOS AMBIENTALES Y EN SU CASO, EVALUACIÓN DE ALTERNATIVAS

El área donde se localiza el proyecto, se sitúa en un área donde históricamente se han desarrollado
diversas actividades sobre todo de tipo agrícolas y pecuarias de subsistencia; de acuerdo con
estrategias de los planes de desarrollo se considera como actividades compatibles con el territorio
municipal.

El predio en particular donde se ubicará proyecto, actualmente presenta diversos impactos derivados
de la constante presencia humana derivada de actividades de ganadería extensiva y de la agricultura
de temporal.

Lo anterior ha traído como consecuencia de la eliminación de la vegetación natural en la mayor parte
del predio, y la conformación de un pasaje modificado por la presencia antropogénica.

Po lo anterior se considera que el proyecto es compatible con el uso del suelo de la zona, ya que no se
afectara la superficie forestal ni los bordos de abrevadero que se presentan en el predio, la zona de la
implantación de los paneles solares se llevara a cabo en las zonas que actualmente presentan una
actividad agrícola, además el proyecto a todo lo largo de su desarrollo propone medidas de
mitigación, control y remediación de impactos lo que minimiza en gran parte el impacto general al
medio. Es importante mencionar los alcances y beneficios que tiene el proyecto en la producción de
energía limpia.

CAPITULO VII-Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
ESCENARIO
“SIN EL DESARROLLO DEL PROYECTO”

De no realizarse el proyecto, y de continuar con las actividades productivas que se venían dando —
agricultura de temporal y ganadería extensiva-, ocurriría lo siguiente:

Medio Físico Natural: No existirían modificaciones aparentes, en el medio físico, seguramente por las
actividades de ganadería extensiva y de la agricultura, continuaría el deterioro de la zona, y
aumentarían los procesos erosivos del suelo; continuaría el transporte de sólidos por el agua que
escurre afectando los bordos que se encuentran en la zona con un importante suministro de azolve;
no se modificarían las características geológicas o topográficas y no se esperaría una modificación en
las características naturales del paisaje.

Medio Biótico: Con la degradación y el aprovechamiento de la vegetación, se modificaría la estructura
de la vegetación, y se pudiera afectar la condición de la estructura de la comunidad actual; esto
traería una afectación en la disponibilidad de hábitat y producción de alimento para la fauna lo que
como consecuencia traería una disminución en las poblaciones de fauna o su migración.

Medio socioeconómico: Se contrae la productividad económica en la región debido a que no se
contará con recursos económicos, las posibilidades de beneficio para la gente de la región, serán
escasas y poco competitivas, aumentará la pobreza que no solo afectaría en un ámbito municipal o
regional sino estatal, aumentaría la emigración en la región y el estado.

Escenario energético de no producirse energía solar:

. Continuaría la producción de energía de forma tradicional consistente en la quema de
combustibles fósiles lo que contribuiría en el ámbito global al cambio climático;

. Se continuaría con la emisión de bióxido de carbono (CO2), metano (CH4) y óxido nitroso
(N20), a la atmosfera

. Seguiría contribuyendo a la afectación de las reservas de hidrocarburos en el país
. Se contribuiría a no lograr el abasto requerido de energía en la región y el país lo que traería
como consecuencias un desabasto a todos los sectores y por ende posibles problemas económicos y

sociales.

. Se dificultará el cumplimiento de los Acuerdos Internacionales que México ha signado con
relación a la disminución de emisiones que contribuyen al Cambio Climático

CAPITULO VII-PáginaZ
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
ESCENARIO CON PROYECTO

De llevarse a cabo las medidas recomendadas se podría esperar que en el mediano pudiera mitigar los
principales efectos negativos derivados de los impactos que el proyecto ejercerá sean los siguientes:

Medio Físico: Si bien habría afectaciones al medio físico, estas estarían previstas y mediante medidas
se podrían mitigar y disminuir en cuanto a su intensidad, las afectaciones al suelo y agua serían
mínimas y mediante las medidas establecidas serían controlables sin poner en riesgo su estructura
natural; con el manejo adecuado de los residuos se evitara la contaminación de suelo agua; y en
general se conservaría prácticamente sin modificación el desarrollo natural de los procesos naturales.

Medio Biótico: Con las medidas previstas se podría compensar la afectación a los recursos bióticos ya
que se establecen actividades de reforestación de las especies de mayor importancia que hay en la
zona en la etapa de restauración, siendo que actualmente el sitio es utilizado para actividades
agrícolas, por otra parte no se afectaría sustancialmente las poblaciones de fauna debido a los
manejos previstos y a que la zona ya había sido afectada anteriormente por las actividades pecuarias
y agrícolas.

Al afectarse solo superficie con actividad agrícola, no se afectará drásticamente los elementos
naturales que le quedan en la región y del paisaje referentes a las zonas forestales.

Medio socioeconómico: Con la inversión económica directa y la producción de empleos derivados del
desarrollo del proyecto, se generarían condiciones tendientes al mejoramiento económico de la
región estado y el municipio y en general del país; se incentivaría la economía al ocupar mano de
obra, servicios y materiales además se diversificaría la inversión en la zona; con lo anterior se
aportaría apoyo para evitar problemas sociales como la migración y malestar social.

Escenario energético de no producirse energía solar:

. Se desarrollaría el Parque de Producción de energía eléctrica a partir de la energía solar más
grande de Latinoamérica

. Se contribuiría a la disminución de emisión de bióxido de carbono (CO2), metano (CH4) y óxido
nitroso (N20), a la atmosfera

. Se contribuiría a la conservación de las reservas de hidrocarburos en el país

CAPITULO VII-Página 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

. Se contribuiría lograr el abasto requerido de energía en la región y el país lo que traería como
consecuencias un desarrollo constante en todos los sectores y por ende mejorías económicas y

sociales.

. Contribuiría al Cumplimiento de los Acuerdos Internacionales que México ha signado con
relación a la disminución de emisiones que contribuyen al Cambio Climático.

. Contribuirá a la disminución de costos de consumo de energía eléctrica con energía solar
fotovoltaica con costos de producción menores a los precios internacionales, lo que contribuirá a una
mayor productividad en todos los sectores productivos.

IMPACTO

SIN
PROYECTO

CON
PROYECTO

1. SUELO

Erosión y arrastre
de partículas

Continuara el proceso de erosión
derivado de las áreas carentes de
vegetación.

Igualmente continuará
afectaciones a la vegetación por
pérdida del suelo así como al ciclo
hidrológico por disminución de la
infiltración y en general a todos
los demás recursos bióticos.

Con el desarrollo de estas actividades, se eliminara
del sitio totalmente el escaso suelo vegetal perderá
completamente su funcionalidad, como es la
fertilidad y la posibilidad de desarrollo de flora y
fauna, además de modificar el ciclo hidrológico, ya
que se alteran las funciones de absorción del suelo y
por lo tanto la recarga se ve afectada, igualmente el
drenaje superficial del agua se ve afectado ya que
aumenta la velocidad y disminuye la calidad al
acarrear más sólidos. Se conservara parte del suelo
en algunas partes del terreno ya que solo una parte
donde van sembrados los paneles habrá sellamiento
de suelo.

Perdida de la
fertilidad del suelo

Disminuirá de forma paulatina la
pérdida de fertilidad por la
degradación del suelo.

Se perderá totalmente la capacidad productiva; la
cual se podrá mejorar durante la etapa de abandono
con las actividades de restauración

Contaminación del | No habría contaminación del | Mediante las medidas que se han propuesto no se
suelo suelo. prevé afectación al suelo por contaminantes.
2. AGUA

No habría afectación por | Mediante las medidas que se han propuesto no se

Contaminación de
agua superficial

contaminación del agua.

prevé afectación al agua.

Azolve de cauces y
cuerpos de agua.

Continua la degradación del los
cuerpos de agua por depósitos de
azolve derivados del proceso
continuo de erosión.

Las medidas de control de sólidos y el manejo del
suelo evitará en gran medida el acarreo de sólidos
por el agua.

CAPITULO vII-Página4:
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

El diseño adecuado de zanjas y trampas en zonas con
pendiente evitaran el riesgo de acarreo de azolves.

3. VEGETACIÓN

Eliminación de la
vegetación.

No se prevé una afectación
directa en un corto periodo pero
pudiera afectarse por acciones de
tala clandestina y sobre todo por
la continuación de la ganadería y
el proceso erosivo.

No habrá pérdida de la cobertura vegetal, el
proyecto prevé el uso únicamente de las zonas que
actualmente tienen un uso agrícola. Además al final
se restaurarían el área afectada para compensar en
gran medida la afectación a este recurso.

4. ATMOSFERA

Emisión de
partículas
suspendidas

La afectación continuara porque
existen amplias zonas de suelo sin
cobertura de vegetación, por lo
que en tiempos de fuerte viento
se producen tolvaneras

Las emisiones se concentraran solo durante las
etapas de preparación y construcción, durante la
operación del proyecto serán mínimas. Además
mediante la implementación de las medidas de
mitigación y prevención propuestas se espera que se
atenúen en gran parte.

Emisión de
contaminantes a la
atmósfera.

No habría afectación en este
sentido

Se intensificará su efecto durante las actividades de
preparación y construcción siendo un impacto
continuo durante los horarios de trabajo. En la etapa
de operación serán mínimas.

Emisión de ruido

Cambio de
patrones de
temperatura
Emisión de
partículas
suspendidas
Emisión de
contaminantes a la
atmósfera.

No habría afectación en este
sentido

Se intensificará su efecto durante las actividades de
preparación y construcción siendo un impacto
continuo durante los horarios de trabajo. En la etapa
de operación serán mínimas

5. FAUNA
SILVESTRE

Disminución del
hábitat de la
fauna silvestre
local.

No se afectará directamente este
recurso, sin embargo por el
posible deterioro del sitio pudiera
en un futuro disminuir la calidad
del hábitat y por lo tanto la
abundancia y diversidad de
especies. Además de la posibilidad
de caza furtiva en la zona por
gente de la región.

La pérdida de hábitat derivada del desarrollo del
proyecto, afectara en un corto periodo a las
poblaciones de fauna presentes en el sitio, teniendo
éstas que migrar y sufrir competencia con las
poblaciones aledañas. El desarrollo del proyecto.

El desarrollo del proyecto ahuyentara a la fauna
nativa del área por las diversas actividades
constructivas, aunque como se determino al haber
una continua presencia humana en la zona, la mayor

CAPITULO VII-PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Presión sobre
especies
cinegéticas
Afectación a
especies de
importancia

parte de la fauna está dada por aves, que tienen la
capacidad de desplazarse hacia los predios de la
zona

6. PAISAJE

Deterioro de la
Calidad del paisaje

Si bien el predio presenta un alto
grado de pérdida de su
naturalidad, no se prevería en el
corto plazo una modificación al
respecto esperándose continuar
con el paulatino deterioro del
sitio.

El proyecto no afecta de manera directa el Valor
estético del sitio en cuestión, sin embargo es
importante recordar que en la actualidad existe una
gran parte del predio afectada por las actividades
pecuarias y agrícolas.

CAPITULO vII-Páginal
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
VII.2 Programa de Vigilancia Ambiental

Para la implementación del plan se tomará como punto de partida la autorización en materia de
impacto ambiental respectiva, se conformará un área de medio ambiente, que será responsable de la
integración de los lineamientos, y que dará seguimiento a los programas derivados. En este contexto
se establecerán las políticas internas en materia de medio ambiente aplicable al desarrollo del
proyecto.

El Plan de Monitoreo Ambiental ha sido preparado con el fin de prevenir, controlar o reducir al
mínimo los impactos ambientales negativos que pudieran generarse durante el desarrollo de las
distintas actividades del Proyecto. El mismo ha sido subdividido en función de las distintas etapas.

En general se recomienda el seguimiento de las condiciones ambientales en los sitios donde se
desarrollarán actividades, supervisando el grado de avance de las distintas tareas de mitigación
propuestas en el Plan de Manejo Ambiental de este trabajo y cualquier otra información de interés
desde el punto de vista ambiental que surgiera durante la ejecución del proyecto.

Las tareas de prevención y mitigación de impactos ambientales que han sido presentadas y deberán
ser auditadas periódicamente, con el fin de determinar la correcta implementación de las mismas así
como determinar “no conformidades” que deban ser corregidas posteriormente.

Debe destacarse que en el caso de determinarse valores de los parámetros indicadores establecidos,
en cualquiera de las muestras obtenidas, por encima de los límites adoptados en cada caso, se deberá
intensificar el muestreo con el fin de determinar el real grado de afectación del recurso.

OBJETIVOS GENERALES DEL PLAN DE VIGILANCIA AMBIENTAL

El Plan de Vigilancia Ambiental tiene por objeto controlar y garantizar el cumplimiento de las medidas
de protección y corrección así como el seguimiento de los recursos ambientales. La Empresa se
compromete a proteger el medio ambiente, la salud y la seguridad de todos sus empleados y
habitantes del área de influencia del Proyecto. Con la finalidad de alcanzar las metas de protección
ambiental se dará cumplimiento de los requisitos legales vigentes y las normas para el medio
ambiente, la salud y la seguridad con el propósito de:

+ Salvaguardar la salud de los empleados, a través de la promoción de un lugar de trabajo libre de
accidentes, la reducción al mínimo de la exposición a substancias peligrosas y la dotación de sistemas
de atención preventiva para la salud.

CAPITULO VIl-Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

+ Promover métodos seguros de manejo, utilización y eliminación de productos mediante la
adquisición y comunicación de información y la educación a los que estén relacionados con el
proyecto.

+ Reducir al mínimo el impacto de las operaciones en el medio ambiente, a través de la promoción de
la protección del medio ambiente y la prevención de la contaminación.

OBJETIVOS ESPECÍFICOS DEL PLAN DE VIGILANCIA AMBIENTAL

+ Controlar y garantizar el cumplimiento de las medidas de mitigación, protección y prevención
proyectadas como parte del presente trabajo.

+ Realizar un seguimiento periódico de los distintos factores ambientales con el fin de establecer la
afectación de los mismos en etapas tempranas que permitan la implementación de medidas
correctivas no consideradas o modificaciones de las ya establecidas.

e Facilitar a las autoridades pertinentes información respecto de la evaluación del grado de
cumplimiento.

SISTEMA DE VIGILANCIA AMBIENTAL
La Empresa cumple estas responsabilidades de acuerdo a:

+ El mantenimiento de la organización de manejo ambiental dentro de la empresa.

+ La revisión y aprobación de los temas ambientales y de las iniciativas de la empresa, a través de la
distribución de los recursos.

+ La revisión de la política y planes ambientales.

+ La planificación y manejo del Plan de Vigilancia Ambiental del proyecto.

LINEAMIENTOS GENERALES DEL PLAN DE VIGILANCIA AMBIENTAL

El Plan de Vigilancia Ambiental se implementará desde el inicio de las actividades (establecimiento de
campamentos base, movilización de equipos y presencia de personal), continuando con el desarrollo
de las diferentes etapas definidas, de acuerdo a un cronograma establecido con este propósito, hasta
la conclusión del proyecto.

La Empresa deberá observar e informar todas las actividades durante las fases del proyecto en
relación a los siguientes aspectos:

CAPITULO VII-Página
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

. Medidas de control de la erosión.

. Medidas de protección a la flora y fauna.

. Prácticas de manejo de residuos sólidos y sanitarios.

. Manejo de materiales peligrosos y prácticas de disposición.

. Protección de la calidad del aire.

. Medidas de prevención, contención y control de derrames.

. Prácticas de construcción.

. Hallazgo accidental de recursos culturales y restos humanos.
. Campamentos de trabajo y abandono o cierre.

10. Relaciones Comunitarias

00D pwNA

+ Vigilar el cumplimiento de los requisitos técnicos correspondientes, así como las especificaciones
establecidas en la legislación ambiental vigente.

+ Si fuere necesario se harán recomendaciones respecto al ajuste del sistema de manejo para
asegurar que el proceso de protección ambiental avance fácil y eficientemente durante las fases
de ejecución y operación del proyecto.

MONITOREO PARA INDICADORES DE EFICIENCIA
Con el propósito de mantener una revisión continua de los aspectos del Programa de Vigilancia
Ambiental, se ha establecido como herramienta, la inspección de rutina por parte de la supervisión

ambiental del proyecto.

El monitoreo, promueve la realización de recomendaciones para las mejoras del Programa y la
colaboración.

La evaluación e indicadores ambientales, se dará una calificación de 1 punto a cada uno de los
aspectos evaluados, considerando los valores:

a) Satisfactorio
b) Deficiente
c) No satisfactorio

El porcentaje de cumplimiento del monitoreo, se medirá de acuerdo con la siguiente fórmula:

M.A.= ((a + b/2 + c/4 / N) x 100)

CAPITULO vil-Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN CUATRO EL TERRITORIO 1

Donde:
M.A. =Monitoreo Ambiental

N = Numero de elementos evaluados

Alten

energías renovables

Una vez obtenida el valor del indicador se considera la siguiente escala para la implementación del

porcentaje de cumplimiento:

Excelente 100 %

Muy Bueno 90%

Bueno 80%

Regular 70%

Deficiente 60 %

Malo 40%

Pésimo 20%

Inexistente 0%

Se deberá de contar con una lista de monitoreo con la finalidad de evaluar cada una de las acciones

identificadas a desarrollar dentro del Programa.

1V.2 LISTA DE MONITOREO

No.

SI
(a)

A
(b)

NO
Lc)

PROGRAMA DE VIGILANCIA AMBIENTAL

ACTIVIDADES

CAPITULO vIl-Página 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
VII.3 Conclusiones

De acuerdo a la integración de la información relativa a las actividades, así como lo referente a las
características físicas, biológicas y socioeconómicas al presente proyecto, y aplicando la metodología
que se consideró más apropiada para la identificación y evaluación de impactos ambientales, se
concluye que los impactos negativos no son lo significativamente importantes como para impedir o
modificar las características generales del proyecto, de acuerdo con lo siguiente:

eEl proyecto se realizara en un área con potencial solar que puede ser aprovechado, utilizando la
tecnología existente, y garantizándose la protección al ambiente y la calidad de vida de los
pobladores del área. Para tal fin, se considera la mitigación de los impactos ambientales
identificados, así como las medidas de monitoreo y control de los mismos.

elos beneficios derivados del proyecto, serán directos con la generación de empleos e
infraestructura, así como la derrama económica local inherente, además de generar empleos
indirectos derivados de la adquisición de servicios e insumos, además del pago de impuestos.
Además de la producción de energía limpia.

eLos riesgos ambientales derivados del uso de maquinaria y equipo serán minimizados y controlados
evitándose así comprometer el recurso natural.

eEl desarrollo del proyecto no implica cambio en el uso del en terrenos forestales, ya que se llevara a
cabo en las zonas que actualmente tienen un uso agrícola y pecuario.

eEl uso del suelo es acorde a la planeación Estatal y Municipal debido a que el área del proyecto se
localiza en el municipio de El Llano, donde históricamente una gran parte de esta zona se ha tenido

un uso agrícola.

eEl área donde se localiza el proyecto no representa un área de importancia, o está dentro de un área
natural protegida.

e Los elementos de riesgo que pudieran están bien caracterizados y son de tipo técnico.
eTendrá un impacto socioeconómico de importancia regional y en la oferta de puestos de trabajo.
eTendrá un gran impacto en el Medio Ambiente ya que se prevé la generación de energía limpia

contribuyendo en gran medida a unos de los retos y objetivos del actual gobierno estatal en cuanto
a ser un Estado Verde.

CAPITULO vil-Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Al evaluar la información contenida en el presente estudio, podemos concluir que los impactos
negativos en el caso de desarrollarse el proyecto serían mínimos y localizados, por lo que no tendrán
un efecto fuera del área del proyecto y la mayor parte de estos serán posibles de revertir en el corto
tiempo; por otra parte los impactos positivos sobre todo desde el punto de vista socioeconómico ya
que se reactivará la actividad económica y ambiental que es base importante del desarrollo municipal,
además ofrecerá una gran cantidad fuentes de empleo; por lo anterior concluimos que la realización
del presente proyecto es factible.

CAPITULO VII-Página 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables
VIII. IDENTIFICACIÓN DE LOS INSTRUMENTOS METODOLÓGICOS Y
ELEMENTOS TÉCNICOS QUE SUSTENTAN LA INFORMACIÓN SEÑALADA EN
LAS FRACCIONES ANTERIORES

Los Instrumentos utilizados para la elaboración del presente estudio de impacto
ambiental, fueron los ya descritos en los capítulos previos; además se tomo como basé la
siguiente información:

. Síntesis Geográfica del Estado de Aguascalientes del INEGI

. Síntesis Geográfica del Municipio del Llano, Ags.

. Cartografía y publicaciones del INEGI,

. Mapa Digital de México V5.0 de INEGI (Internet)

. Sistema de Consulta de Cuencas Hidrográficas de México INE (Internet)

. Sistema de Áreas Naturales Protegidas

. Análisis de Regiones prioritarias para su conservación (CONABIO, 2000),

. Normas Oficiales Mexicanas y Leyes relacionadas a la gestión Ambiental Y

Protección y Manejo de los Recursos Naturales
. Listados de vegetación y fauna silvestre,

. Planes de Gobierno Federal, Estatal y Municipal

«K CAPITULO VIII-Páginal
ALTEN CUATRO EL TERRITORIO 1

PANORAMICAS DE LA ZONA DEL PROYECTO

_——

PANORAMICAS DE LA ZONA DEL PROYECTO

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

LISTADO DE FLORA
VEGETACIÓN QUE SE PRESENTA EN LA ZONA DE
INFLUENCIA DEL PROYECTO
NOMBRE NOMBRE
CIENTIFICO COMÚN
Amaranthus hybridus Quelite
Opuntia imbricata Cardenche
Tagetes lunulata Cinco llagas
Taraxacum officinale Diente de león
Parthenium incanum Mariola
Tithonia tubaeformis Girasol
Ipomoea purpurea Campanilla morada
Acacia farnesiana Huizache
Acacia schaffneri Huizache
Mimosa monancistra Uña de gato
Prosopis laevigata Mezquite
Schinus molle Pirul
Eucalyptus camaldulensis Eucalipto
Sphaeralcea angustifolia Hierba del negro
Malva parviflora Malva de campo
Forestiera tomentosa Paloblanco
Eysenhardtia polystachya Varaduz
Nicotiana glauca Gigante
Solanum rostratum Mancamula
Datura stramonium Toloache
Mammillaria uncinata Mamilaria
Neolloydia conoidea Biznaga
Ferocactus latispinus Biznaga
Echinoffosolocactus violaciflorus Biznaga
Opuntia robusta Nopal
Opuntia streptacantha Nopal
Opuntia rastrera Nopal
Opuntia jaliscana Nopal
Opuntia leucotricha Nopal
Buddleia cordata -
Lepidium virginicum Chile de pájaro

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Solanum elaeagnifolium Trompillo
Mimosa aculeaticarpa Garruño
Calliandra eriophylla Garruño
Ipomoea arborescens Palo bobo
Forestiera neomexicana -
Bursera fagaroides Venadilla
Salix babylonica Sauz
Chenopodium murale Quelite
Bidens odorata Aceitilla
Parthenium incanum Mariola
Argemone ochroleuca Chicalote
Simsia amplexicaulis Lampotillo
Senecio salignus Jaral
Asclepias linaria Romerillo
Trixis angustifolia Capitania
Baccharis glutinosa Jarillo blanco
Gymnosperma glutinosum Nota
Gomphrena serrata Bretónica
Agave salmiana Agave
Agave angustifolia Agave
Jatropha dioica Sangre de grado
Piqueria trinervia Tabardillo
Lantana camara Pedro antonio
Crotalaria pumila Tronadora
Buddleia perfoliata Salvia de campo
Sanvitalia procumbens Ojo de gato

En el área de estudio no se encontró y no se tienen registros de ninguna especie de flora
catalogada de acuerdo a la NOM-059-SEMARNAT-2010
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

LISTADO DE FAUNA
FAUNAP POTENCIAL EN EL ÁREA DE INFLUENCIA DEL PROYECTO
NOBRE NOMBRE
CIENTIFICO COMÚN
ANFIBIOS
Bufo cognatus (Say, 1823) Sapo
Bufo punctatus (Baird 8: Girard, 1952) Sapo rojo
Hyla arenicolor (Cope, 1866)

Hyla eximia (Baird, 1854)

Sapito de los arroyos

Ranita verde

Spea multiplicatus (Cope, 1863)

Sapo

REPTILES

Sceloporus torquatus (Wiegmann, 1828)

Aspidoscelis gularis (Baird 8 Girard, 1852)

Lagartija rasposa
Lagartija llanera

Conopsis nasus (Gúnther, 1858)

Diadophis punctatus (Linnaeus, 1766)

Culebra borreguera
Víbora collareja

AVES
Callipepla squamata Codorniz escamosa
Colinus virginianus Codorniz
Coragyps atratus Zopilote
Cathartes aura Aura
Elanus leucurus Milano cola blanca
Parabuteo unicinctus

Aguililla conejera

Buteo jamaicensis

Aguililla cola roja

Caracara cheriway

Quebrantahuesos

Falco sparverius
Zenaida asiatica

Halcón cernícalo

Paloma de alas blancas
Z. macroura Paloma huilota
Columbina inca Torcacita
Geococcyx californianus Correcaminos
Aeronautes saxatalis Vencejo
Cynanthus latirostris Colibrí pico ancho
Melanerpes aurifrons Carpintero frente dorada
Colaptes auratus Carpintero alas rojas
Empidonax minimus Mosquerito mínimo
Sayornis nigricans Mosquero negro

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

S. saya Atrapamoscas llanero
Pyrocephalus rubinus Cardenalito
Tyrannus vociferans Tirano
Lanius ludovicianus Verduguillo
Quiscalus mexicanus Tordo
Corvus corax Cuervo
Hirundo rustica Golondrina tijereta
Auriparus flaviceps Verdín
Campylorhynchus brunneicapillus Matraca norteña
Thryomanes bewickii Saltaparedes
Troglodytes aedon Saltaparedes
Regulus calendula Regulo
Polioptila caerulea Perlita pis
Turdus rufopalliatus Mirlo
Mimus polyglottos Cenzontle
Toxostoma curvirostre Pitacoche
Bombycilla cedrorum Chinito

Phaínopepla nitens

Capulinero gris

Vermivora celata Gusanero cabeza gris
Dendroica coronata Chipe coronado
Wilsonia pusilla Verdín de Wilson

Pipilo fuscus Viejita
Spizella passerina Chimbito común
S. pallida Chimbito pálido
Pooecetes gramíineus Gorrión torito

Chondestes grammacus Gorrión maicero

Passerculus sandwichensis

Gorrión zanjero

Ammodramus savannarum

Gorrión chapulín

C. sinuatus Cardenal
Passerina caerulea Gorrión azul
Molothrus aeneus Tordo de ojos rojos
M, ater Tordo cabeza café
Carpodacus mexicanus Gorrión mexicano
Carduelis psaltria Chirinito
Passer domesticus Gorrión casero
MAMÍFEROS
Didelphis virginiana (Kerr, 1792) Tlacuache
Corynorhinus townsendi (Cooper, 1837) Murciélago
Myotis thysanodes (Miller, 1897) Murciélago

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN CUATRO EL TERRITORIO 1

Alten

energías renovables

Perognathus flavus (Baird, 1854)

Tadarida brasiliensis Murciélago
Canis latrans (Say, 1823) Coyote
Urocyon cinerevargenteus (Schreber, 1775) Zorra gris
Lynx rufus (Schreber, 1777) Gato montes
Mustela frenata (Lichtenstein, 1831) Comadreja
Mephitis macroura (Lichtenstein, 1832) Zorrillo
Procyon lotor (Linnaeus, 1758) Mapache
Spermophilus variegatus (Erxleben, 1777) Tachalote
Liomys irroratus (Gray, 1868) Ratón espinoso
Chaetodipus nelsoni (Merriam, 1894) Ratón

Ratón de abazones

Baiomys taylori (Thomas, 1887)

Ratón pigmeo

Neotoma leucodon (Merriam, 1894)

Rata magueyera

Peromyscus maniculatus (Wagner, 1845) Ratón
Sigmodon hispidus (Say and Ord, 1825) Rata
Lepus californicus asellus(Gray, 1837) Liebre

Sylvilagus audubonií (Baird, 1858) Conejo

En el área de estudio no se encontró ninguna especie de fauna catalogada de

acuerdo a la NOM-059-SEMARNAT-2010.

